    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 1 of 103 PageID #:171




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

BRIANA SIEGAL, individually and on                    )
behalf of all others similarly situated,              )
                                                      )
                        Plaintiff,                    )
                                                      )
                 v.                                   )      Case No. 1:20-cv-04306
                                                      )
GEICO CASUALTY COMPANY,                               )      Hon. Sharon J. Coleman
GEICO INDEMNITY COMPANY, and                          )
GEICO GENERAL INSURANCE                               )
COMPANY,                                              )
                                                      )
                        Defendants.                   )

                       GEICO’S MEMORANDUM IN SUPPORT OF ITS
                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT

          Defendants GEICO Casualty Company, GEICO Indemnity Company and GEICO General

Insurance Company (collectively, “GEICO”), by and through its attorneys Duane Morris LLP,

respectfully moves this Honorable Court, pursuant to Federal Rule of Civil Procedure 12(b)(6),

for dismissal of Plaintiff’s Complaint with prejudice and, in support thereof, state as follows:

                                           INTRODUCTION

          Plaintiff has auto insurance through GEICO. During the pandemic, GEICO advised that it

would give its policyholders a “15% discount on new and renewal policies.” (Cmplnt, ¶ 4.)

Plaintiff renewed her policy with GEICO in the midst of the pandemic for the period beginning

June 1, 2020, and received this discount. Plaintiff has not alleged that GEICO violated any

statutory mandate. Instead, Plaintiff now contends that a 15% discount over a six-month period,

which continues for policies issued or renewed through Oct. 8, 2020, is inadequate. Plaintiff

argues that this purported inadequacy somehow breached her insurance contract (Count I), unjustly

enriched GEICO (Count II), frustrated the purpose of the policy (Count III), and violated the


DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 2 of 103 PageID #:172




Illinois Consumer Fraud Act (Counts IV and V). Plaintiff also seeks to certify a class of GEICO

policyholders for the same claims.

          The Complaint should be dismissed because it fails to state a claim as a matter of law.

GEICO did not breach any term of its insurance contract, and it provided full transparency to

Plaintiff on her discount. GEICO voluntarily provided this discount to its policyholders. GEICO

was under no contractual, statutory, or regulatory duty to make any “giveback” at all.

          Furthermore, GEICO never made a false or deceptive statement about the “giveback.” It

offered and gave a 15% discount, and provided a “Giveback Estimator” for policyholders to view

their discounts to the dollar. No reasonable policyholder would have understood the discount to

be anything other than 15%. The unjust enrichment claim fails too because it is premised on

GEICO’s statements that were, in fact, true and honored. And, finally, there is no actual damage

from the discount. Instead, Plaintiff benefited from the discount and renewed her policy in the

midst of the pandemic with full access to the amount of premium being charged (which dropped

from $945.57 to $900.66 on renewal, and then which was reduced further by the 15% discount to

$765.56, as alleged in the Complaint at ¶ 28).

          At root, Plaintiff is asking the Court to allow a jury trial to retroactively reform clear and

unambiguous policy terms, and to change the auto insurance premiums of thousands of Illinois

policyholders. This is far out of bounds. There is no legal basis for retroactive contract

reformation and recalculation of premium. This is especially so where Plaintiff could have

canceled her auto insurance policy at any time, received a pro rata refund, and signed up with

another insurer for a different deal.

          Such a Complaint has an unfair one-sided perspective. Plaintiff considers only the

circumstance of unexpectedly lesser auto-damage losses. But this is the realm of insurance:



                                                    2
DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 3 of 103 PageID #:173




unexpected events run in both directions. In the next year, or even during the remainder of

Plaintiff’s current policy period, there may be unexpectedly greater auto-damage losses due to

great floods, wildfires, hail storms, or more sophisticated auto theft enterprises, to name just some

of the fortuities of insurance risk. If there are unexpectedly greater auto-damage losses from such

events, one can be sure that there will be no class-action complaints seeking to retroactively

increase auto-insurance premiums because GEICO had to pay more than it expected to pay. It is

not fair or prudent – and it is certainly not legal – to revise insurance premiums after the fact in

either direction. Indeed, one of Plaintiff’s cars could be wrecked or stolen tomorrow, and GEICO

could not (and would not) then seek to retroactively increase her premium on the basis of the

unexpected event.

          Such regulatory issues about premiums and rating are for the state legislature. And, here,

the state legislature has decided that “open competition in auto insurance rates is workable and

beneficial.” Corbin v. Allstate Corp., 140 N.E.3d 810, 813 (5th Dist. 2019). The General Assembly

could have chosen to enact statutes that would allow lawsuits for retroactive changes to premiums

in auto insurance. The default rule, as in any commercial transaction, however, is that the purchase

price does not later change unless there is a term in the contract that dictates that result.

                                 THE COMPLAINT’S ALLEGATIONS

          Plaintiff is a Chicago resident who had two GEICO auto insurance policies. (Cmplnt, ¶ 9).

Plaintiff does not allege that GEICO violated a single term of her insurance policies. Plaintiff does

not allege that GEICO violated a single insurance statute or regulation. Instead, Plaintiff’s

complaint is that GEICO’s 15% discount for six months was not large enough.

          The Complaint details the spread of COVID-19 and the Illinois Governor’s stay-at-home

orders. (Id., ¶¶ 10-16). Third parties reported decreased driving during the pandemic. (Id., ¶¶ 17-



                                                   3
DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 4 of 103 PageID #:174




20). GEICO allegedly collected “excessive premiums” which “led to a substantial windfall in

profits.” (Id., ¶ 21). A third party allegedly estimated that “at least a 30% minimum average

premium refund to consumers would be required to correct the unfair windfall” for roughly six

weeks. (Id., ¶ 22).

          Plaintiff then complains about the “GEICO Giveback” during the pandemic, which covers

six months. (Id., ¶ 24). Under the “GEICO Giveback,” GEICO advised policyholders that it will

provide a 15% discount on new and renewal policies for a six-month period. (Id.)         GEICO’s

website explained:

                 How much is the credit?

                 The credit will be 15% of your posted new business or renewal
                 amount that are not issued through a required ceded or AIP
                 insurance plan. See “What is a ceded or AIP insurance plan for
                 ceded policies”? Current policyholders do not need to do anything
                 to receive this credit.

                 How will I get the credit?

                 You don’t need to do anything. It will be automatically applied to
                 your next renewal, or if you purchase a new policy, to your second
                 payment. We encourage you to monitor your policy on the GEICO
                 Mobile app or geico.com. Once the credit has been applied, you will
                 be able to verify it online.

Exhibit 1 (GEICO website FAQs on the Giveback).

          GEICO also provided the “GEICO Giveback Credit Estimator” on its website:

                 The GEICO Giveback Credit Estimator

                 GEICO is providing a 15% credit to our GEICO Auto, Motorcycle,
                 and RV policyholders. Existing policyholders who qualify for the
                 credit can use this tool to determine the date and approximate credit
                 amount you'll receive.

                 What is the length of your policy?

                      6 months


                                                  4
DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 5 of 103 PageID #:175




                     12 months

                 Current Policy Effective Date?

                 How much is your total premium?

                 $

                 Calculate

Exhibit 1 (GEICO website).

          Plaintiff received the 15% discount. (Id., ¶ 29) (“GEICO only gave Plaintiff an inadequate

15% credit”). Plaintiff alleges that GEICO’s “refund program was inadequate.” (Id.). In support,

Plaintiff alleges that the Consumer Federation of America found that GEICO should give at least

a 30% refund for the six-week period of mid-March to the end of April. (Id., ¶ 22). Even though

Plaintiff is comparing the CFA’s six-week “calculation” to GEICO’s six-month discount, Plaintiff

alleges her premiums were “unconscionably excessive.” (Id., ¶ 9).

          Plaintiff alleges one purportedly false statement by GEICO from its website: “shelter in

place laws have reduced driving, and we are passing these savings on to our auto, motorcycle, and

RV customers.” (Id., ¶ 26). Plaintiff does not explain why or how this statement is purportedly

false, and does not specify what this statement should have said instead.

          At any time, Plaintiff has had the right under her auto insurance policy to cancel her auto

insurance policy, and receive a pro rata refund. Her policy states:




See Exhibit 2 at page 34 of 40.




                                                   5
DM1\11320782.7
     Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 6 of 103 PageID #:176




          Finally, Plaintiff alleges the presence of thousands of similarly-situated policyholders in

Illinois. (Id., ¶ 30). Plaintiff seeks the certification of a class based on purportedly common

questions of law and fact involving the “full refund” of “excessive auto premiums” to these other

GEICO policyholders. (Id., ¶ 35).


                                             ARGUMENT

          A motion to dismiss considers the legal sufficiency of claims in the light of allegations

accepted as true in the Complaint. Materials incorporated by reference may also be considered.

Orgone Capital III, LLC v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019). Here, those

materials include Plaintiff’s auto insurance policy and GEICO’s website explanation of its

Giveback Program.


I.        THE CLAIM FOR BREACH OF CONTRACT SHOULD BE DISMISSED.

          Count I is for “Breach of Contract – Violation of the Covenant of Fair Dealing and Good

Faith.” Plaintiff does not point to any term of the insurance policy as being violated. Instead,

Plaintiff alleges that GEICO engaged in “opportunistic advantage-taking and lack of cooperation.”

(Cmplnt, ¶ 44).

          “It is settled law in Illinois [] that a breach of good faith and fair dealing cannot be an

independent cause of action.” 7-Eleven, Inc. v. Shakti Chicago, Inc., 2019 WL 3387001, at *3

(N.D. Ill. July 26, 2019) (Coleman) (dismissal for failure to state a claim); Fair Isaac Corporation

v. Trans Union, 2019 WL 1436018, at *3 (N.D. Ill. March 30, 2019) (Coleman) (same). To

establish a breach of the implied duty of good faith, “a party must demonstrate that ‘the contract

vested the opposing party with discretion in performing an obligation under the contract and the

opposing party exercised that discretion in bad faith….” Fair Isaac, 2019 WL 1436018, at *3



                                                   6
DM1\11320782.7
      Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 7 of 103 PageID #:177




(citing LaSalle Bank Nat’l Assoc. v. Paramount Properties, 588 F. Supp. 2d 840, 857 (N.D. Ill.

2008)(St. Eve)).

          Here, there are no such allegations in the Complaint. Plaintiff points to no term in the

insurance policy that was allegedly breached –much less any term in the insurance policy that

confers discretion that was allegedly exercised by GEICO in bad faith. The claim for breach of

contract should thus be dismissed.


II.       THE “FRUSTRATION OF PURPOSE” CLAIM SHOULD BE DISMISSED.

          Count III is for “Frustration of Purpose.” This is not a stand-alone claim under Illinois law.

Instead, it is a rarely-invoked affirmative defense to enforcement of a contract:

                 Under Illinois law the defense [of frustration of purpose] is not to be
                 applied liberally and the party seeking rescission must show that (1)
                 the frustrating event was not reasonably foreseeable and (2) the
                 value of counterperformance has been totally destroyed by the
                 frustrating event….

U.S. v. Southwestern Elec. Co-op., Inc., 869 F.2d 310, 315 (7th Cir. 1989) (upholding dismissal of

doctrine’s application as a contractual defense).

          The doctrine has no place here. Plaintiff could have cancelled her insurance policy if she

had believed its “value had been totally destroyed” at any point during the pandemic. Under the

terms of her policy (incorporated by reference), she has had the right to cancel, and to receive a

pro rata refund. She has obviously elected to retain her policy.

          Equally obvious, her autos remained insured throughout the time period of her initial and

renewal policies, whether while parked on the street, garaged, or when driven. There is no

allegation that she received no value from her insurance. Nor could there plausibly be. She does

not allege that she did not drive her cars. None of the shut-down orders recited in the Complaint

prohibited her from driving her cars anyway.


                                                    7
DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 8 of 103 PageID #:178




          Just because she had no insurance claim during this period does not mean that she received

no value. Certainly GEICO had no contractual right to retroactively surcharge her premium if

Plaintiff had been in a car accident and suffered collision damage or personal injury. See, e.g.,

Springfield Oil Drilling Corp. v. Weiss, 2003 WL 22025006 at *7 (N.D. Ill. Aug. 28, 2003)

(Pallmeyer) (rejecting frustration of purpose doctrine “as the event did not totally or almost totally

destroy the value of the parties’ performance”).

          The “frustration of purpose” count should be dismissed.


III.      THE ICFA CLAIM FOR DECEPTION SHOULD BE DISMISSED.

          There are two claims under Section 505/2 of the Illinois Consumer Fraud and Deceptive

Business Practices Act. The elements of a deception claim (Count V) under the Illinois Consumer

Fraud Act are as follows:

                 (1) the defendant undertook a deceptive act or practice; (2) the
                 defendant intended that the plaintiff rely on the deception; (3) the
                 deception occurred in the course of trade and commerce; (4) actual
                 damage to the plaintiff occurred; and (5) the damage complained of
                 was proximately caused by the deception…. [A] complaint made
                 pursuant to the ICFA must be pled with the same specificity as that
                 required under common law fraud.

Davis v. G.N. Mortg. Corp., 396 F.3d 869, 883 (7th Cir. 2005) (internal quotation mark and

citations omitted). “When analyzing a claim under the ICFA, the allegedly deceptive act must be

looked upon in light of the totality of the information made available to the plaintiff.” Id. at 884.

          A.     THERE WAS NO FALSE OR DECEPTIVE STATEMENT.

          GEICO notified policyholders of a 15% discount upon renewal, for a six-month period,

and that is exactly what GEICO delivered to Plaintiff. This was a plain and truthful statement.

          GEICO’s website stated that “shelter in place laws have reduced driving, and we are

passing these savings on to our auto, motorcycle, and RV customers.” (Cmplnt, ¶ 26). Plaintiff


                                                   8
DM1\11320782.7
    Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 9 of 103 PageID #:179




argues that this statement is false because GEICO has not “fully pass[ed] the savings on” and

“GEICO does not disclose the amount of its excessive profits.” (Id.) This is sheer invention.

There is no false statement.

          The message is plain that policyholders will receive a 15% discount on policies issued ore

renewed over a six-month period, which continues to run through October 7, 2020. The website

announced the genesis of the Giveback Program in the reduced driving from the shelter-in-place

orders, and then specified a 15% discount. The website also provided a “GEICO Giveback

Estimator” for policyholders to calculate exactly how much of a discount they were due to receive,

which would thus enable them to make an informed decision of whether to renew their policy, or

cancel and switch to another auto insurer.

          Courts have routinely considered the context of statements in rejecting allegations of falsity

under the ICFA. Toulon v. Continental Casualty, 877 F.3d 725, 735-36 (7th Cir. 2017) (upholding

dismissal of ICFA claim on the basis of the full context of the language in the insurance policy);

Bober v. Glaxo Wellcome PLC, 246 F.3d 934, 938-39 (7th Cir. 2001) (upholding dismissal of ICFA

claim because information available on the website would dispel any alleged issue of deception);

Killeen v. McDonald’s Corporation, 317 F. Supp. 3d 1012, 1013-14 (N.D. Ill. 2018) (Bucko)

(granting motion to dismiss an ICFA claim where available price information allowed consumer

to see that “Extra Value Meal” could cost more than separate orders of same items).

          B.     A REASONABLE POLICYHOLDER WOULD EXPECT THE ADVERTISED 15%
                 DISCOUNT.

          No reasonable policyholder would have read the general statement that GEICO is “passing

these savings on [due to reduced driving]” to form an expectation from that statement alone that

the “savings” would be a definite percentage. Instead, GEICO explicitly and transparently set

forth the discount percentage (15%) and time period (six months) of its Giveback Program.


                                                    9
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 10 of 103 PageID #:180




Therefore, no reasonable consumer would have done anything other than accept that 15% as the

amount of the discount, over the indicated six-month period, and then use the “GEICO Giveback

Estimator” to compute his or her future savings on that basis.

          It is telling that Plaintiff does not provide a definite percentage, and instead provides

general speculative guestimates from an activist organization whose comments are limited to a

six-week period rather than a six-month period. Terms like “savings” and “profits” and “earnings”

are general accounting concepts that have underlying inputs that require definition, and here those

statements were explicitly explained and qualified with the details of the Giveback Program. It is

a truism that the realm of insurance, or assumption of risk, is inherently speculative because an

insurer will know its premiums (one side of the ledger) for a particular line of business in a

particular period, but not know its losses for that period until the accident history (litigation) is

fully resolved (the other side of the ledger). The Consumer Federation (or any organization, for

that matter), can only pretend to know, and invite speculation over, what the “savings” are for

policies current in 2020. What was and is known, however, are the precise terms of Plaintiff’s

policy, the $180 reduction in her premium at renewal, and the details of GEICO’s Give Back

Program, which were set forth on its website along with the premium calculator.

          Courts routinely dismiss ICFA claims from the perspective of the “reasonable consumer.”

See, e.g., Galanis v. Starbucks Corporation, 2016 WL 6037962, at *3 (N.D. Il. Oct. 14 2016)

(Durkin) (dismissing ICFA claim on the basis that the reasonable consumer would expect the ice

in an iced drink to reduce the volume of the fluid content advertised for the size of the drink). Even

if Plaintiff claimed to be confused by the GEICO website in some way, it would still not be

actionable under the ICFA. Alleged confusion is insufficient. Abramov v. Home Depot, Inc., 2018

WL 1252105, at *3 (N.D. Ill. March 12, 2018) (Coleman) (granting motion to dismiss ICFA claim)



                                                 10
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 11 of 103 PageID #:181




(“Here, at most, Abramov has alleged that the product label in question is ambiguous and that it

might confuse consumers as to a material fact. This allegation is insufficient to establish that the

label in this case, which is truthful, is nevertheless misleading and legally actionable under

ICFA.”).

          Plaintiff’s allegation is especially deficient because she had access to the “GEICO

Giveback Estimator,” whereby she could calculate her expected discount to the dollar. Id. (“This

[the insufficiency of the allegation] is especially so in this case because, here, Abramov had

physical access to the board in question, and therefore had access to all of the information that he

needed to determine its actual dimensions.”). Given GEICO’s transparency and clarity of the

discount amount and percentage, it was not reasonable for Plaintiff to expect more than the

advertised 15% discount she received.

          C.     PLAINTIFF DOES NOT ALLEGE MATERIALITY.

          Plaintiff fails to allege that she would not have renewed her GEICO policies if she had

known that the discount would be only 15%. This element is absent, which is fatal to her ICFA

claim.

          As explained by the Seventh Circuit:

                 Another reason why Toulon failed to state a claim for omission of a
                 material fact under [the Illinois Consumer Fraud Act] is that she did
                 not plead that she would not have bought the Policy if she had
                 known about the premium increase after the expiration of the rate-
                 stabilization period. “An omission is ‘material’ if the plaintiff
                 would have acted differently had it been aware of it, or if it
                 concerned the type of information upon which it would be expected
                 to rely in making its decision to act.”

Toulon, 877 F.3d at 740 (citation omitted).

          This is no mere technicality. Plaintiff does not even suggest that there was any material

reliance. Furthermore, Plaintiff would not be expected to rely on something that she was not


                                                  11
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 12 of 103 PageID #:182




contractually entitled to. GEICO voluntarily proposed and instituted the 15% discount. No

policyholder had to do anything in order to be entitled to it upon renewal. Any policyholder was

free to cancel or non-renew with GEICO, and to sign up with another auto insurer in Illinois.

          D.     PLAINTIFF DOES NOT ALLEGE DAMAGE.

          Yet another element of an ICFA claim is missing from the Complaint. Plaintiff does not

allege that, but for the alleged deception, she “could have shopped around and obtained a better

price in the marketplace.” Kim v. Carter’s Inc., 598 F.3d 362, 366 (7th Cir. 2010). Instead, GEICO

voluntarily offered and instituted a 15% discount, and Plaintiff received it.

          Plaintiff “got the benefit of [her] bargain and suffered no actual pecuniary harm.” Kim,

598 F.3d at 366 (affirming dismissal of ICFA claim upon a motion to dismiss). See also DOD

Techs. v. Mesirow Ins. Servs., Inc., 381 Ill. App. 3d 1042 (1st App. 2008) (finding no actual

damages where an insured failed to allege “that it would have bargained for better insurance

prices” had it known of an insurance broker’s undisclosed commission costs).

          For these reasons, the claims under the Illinois Consumer Fraud Act should be dismissed.


IV.       THE ICFA UNFAIRNESS CLAIM SHOULD ALSO BE DISMISSED.

          There is a separate count (Count IV) under the ICFA for “unfairness.” The standard is very

high. A defendant’s conduct must (1) violate public policy; (2) be so oppressive the consumer has

little choice to submit; and (3) cause consumers substantial injury. Siegel v. Shell Oil Co, 612 F.3d

932, 935 (7th Cir. 2010). This claim should be dismissed for several reasons set forth below.

          A.     THERE WAS NO DECEPTIVE OR FALSE STATEMENT.

          Even though Plaintiff purports to state a separate claim under the ICFA for unfairness,

Plaintiff repeats the same allegation of a purportedly false statement to support this ICFA claim.

(Cmplnt ¶ 57) (“GEICO falsely claims to its customers that it is providing substantial and full


                                                 12
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 13 of 103 PageID #:183




relief through its refund program and does not disclose that its refund program does not, in fact,

provide full relief”).    For the reasons stated in Section III above, GEICO made no false or

deceptive statement. Instead, it explicitly set forth the terms of the Giveback Program: a 15%

credit over a six-month period, as plainly reflected in the premium reduction Plaintiff received on

her June 1, 2020 renewal. (Cmplnt ¶ 29). This claim should thus be dismissed.

          B.     NO STATUTE OR LAW WAS ALLEGEDLY VIOLATED.

          To sustain an unfairness claim, Plaintiff must also allege the violation of a “standard of

conduct contained within Illinois’ statutes or common law.” Ware v. Samsung Electronics

America Inc., 2019 WL 2341399, at *3 (N.D. Ill. June 3, 2019) (Coleman); Washington v. Hyatt

Hotels Corp., 2020 WL 3058118, at *6 (N.D. Ill. June 9, 2020) (Blakey) (“a practice offends public

policy where ‘the practice violates statutory or administrative rules establishing a certain standard

of conduct’”) (citation omitted).

          The Complaint is devoid of any such allegation.        There is no Illinois statutory or

administrative duty alleged to have been violated. Thus this claim should be dismissed. See, e.g.,

Ware, 2019 WL 2341399, at *3 (granting motion to dismiss ICFA fairness claim where there was

no Illinois statutory or common law violation alleged); Washington, 2020 WL 3058118, at *6

(granting motion to dismiss ICFA fairness claim because no administrative rule prohibited the

conduct).

          Even if the Complaint contained a “[c]onclusory assertion[] of ‘industry norm,’” it would

not suffice. Ware, 2019 WL 2341399, at *2. See also Marchetti v. Chicago Title Insurance Co.,

2015 WL 196222, at *4 (N.D. Ill. Jan. 14, 2015) (Coleman) (“The [ICFA] does not apply to simple

breach of contract claims….”).




                                                 13
DM1\11320782.7
     Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 14 of 103 PageID #:184




          C.     PLAINTIFF HAS HAD A READY ALTERNATIVE.

          Courts consider a practice “immoral, unethical, oppressive, or unscrupulous” if it “so

oppressive as to leave the consumer with little alternative except to submit to it.” Batson v. Live

Nation Entertainment, Inc., 746 F.3d 827, 833 (7th Cir. 2014) (citation omitted). Plaintiff makes

no effort to try to satisfy this standard. Dismissal is appropriate. Washington, 2020 WL 3058118,

at *6 (granting motion to dismiss ICFA claim on that basis).

          Plaintiff’s ability to cancel her policy at any time is fatal to her claim of oppression. GEICO

has not forced her to remain as a policyholder. Her policy gives her the clear right to cancel and

receive a pro rata refund, and instead, she chose to renew her policy in the midst of the pandemic

for $180 less than the prior policy period. Where consumers have ready options, the unfairness

claim should be dismissed. See, e.g., Batson, F.3d at 833 (upholding dismissal of ICFA claim

because the plaintiff was willing to pay the full ticket price and could have opted for other

entertainment); Washington, 2020 WL 3058118, at *7 (“Washington could have avoided paying

the modest resort fees by, among other things, choosing a different hotel or opting for an Airbnb.”).

          For these reasons, the ICFA claim for unfairness should be dismissed.


V.        THE UNJUST ENRICHMENT CLAIM SHOULD ALSO BE DISMISSED.

          Plaintiff alleges that “GEICO has unjustly retained a benefit” by its alleged “failure to fully

refund excessive auto insurance premiums.” (Cmplnt, ¶ 47). There are two reasons why this claim

for unjust enrichment fails.

          A.     IT FALLS WITH THE ICFA CLAIMS.

          “When an unjust enrichment claim is premised on an allegedly fraudulent representation,

… that claim inherently fails if the representation in question is not fraudulent.” Abramov v. Home

Depot, Inc., 2018 WL 1252105 (N.D. Ill. March 12, 2018) (Coleman) (citing Ass’n Benefit Servs.,


                                                    14
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 15 of 103 PageID #:185




Inc. v. Caremark RX, Inc., 493 F.3d 841, 855 (7th Cir. 2007). Because the Consumer Fraud Act

claims are premised on a purportedly false statement on GEICO’s website, and because there is no

such false statement (for the reasons discussed above), the claim for unjust enrichment should also

be dismissed.

          B.     THE INSURANCE POLICY PREEMPTS THE UNJUST ENRICHMENT CLAIM.

          An unjust enrichment claim is also incompatible with the existence of an insurance policy

between an insurer and its policyholder. As explained by the Seventh Circuit:

                 An additional reason why Toulon’s claim for unjust enrichment was
                 properly dismissed was because there was an actual contract that
                 governed her relationship with Continental. ‘A claim for unjust
                 enrichment is “based upon an implied contract; where there is a
                 specific contract that governs the relationship of the parties, the
                 doctrine has no application.”’ There is no question that a contract
                 for insurance governs the relationship between Toulon and
                 Continental…. For this additional reason, the district court was
                 correct to dismiss her claim for unjust enrichment.

Toulon v. Continental Casualty Co., 877 F.3d 725 (7th Cir. 2017) (citations omitted).


                                           CONCLUSION

          For these reasons, GEICO respectfully requests that this Honorable Court dismiss the

Complaint with prejudice, and enter any other relief deemed necessary and proper.

                                               /s/ Lisa T. Scruggs
                                               Lisa T. Scruggs (#6256650)
                                               Ronald M. Lepinskas (#6216428)

                                               DUANE MORRIS, LLP
                                               190 South LaSalle, Suite 3600
                                               Chicago, IL 60603
                                               ltscruggs@duanemorris.com
                                               rmlepinskas@duanemorris.com

                                               Damon N. Vocke
                                               (Admission To Be Sought Pro Hac Vice)

                                               DUANE MORRIS LLP

                                                 15
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 16 of 103 PageID #:186




                                      1540 Broadway
                                      New York, NY 10036-4086
                                      dnvocke@duanemorris.com




                                        16
DM1\11320782.7
   Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 17 of 103 PageID #:187




                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on September 3, 2020, she caused the foregoing document

to be electronically filed with the Court using the CM/ECF system. Notice of this filing will be

sent to the parties of record by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                                              /s/ Lisa T. Scruggs




                                                 17
DM1\11320782.7
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 18 of 103 PageID #:188




                       EXHIBIT 1
                                                            
             Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 19 of 103 PageID #:189




                                                            (
 Home (/) > About GEICO | Corporate Links and Resources (/about/) > COVID-19: GEICO is Here to Help (/about/coronavirus/)




 FAQs About The GEICO Giveback


Last Updated: July 23, 2020


There's nothing you need to do to get the credit.
GEICO will apply all credits automatically at renewal for auto, motorcycle, and RV policies. Your credit will be
re ected on your paperwork at renewal between:

      04/08/2020 – 10/07/2020 for 6-month policies
      04/08/2020 – 04/07/2021 for 12-month policies

You can estimate your credit amount and see when to expect it with The GEICO Giveback Estimator
(/about/coronavirus/estimator/).




    When will I get the credit?                                                                                         



    You will get the credit when your policy renews; it will apply to your rst payment. Any additional
    credit you receive will be applied to the next payment. For new policies that qualify, it will apply to
    your second payment.




    What if I'm driving less?                                                                                           



    We know that shelter in place laws have reduced driving, and we are passing these savings on to our
    auto, motorcycle, and RV customers.

                                                                                                                            /
        Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 20 of 103 PageID #:190




How much is the credit?                                                                                 



The credit will be 15% of your posted new business or renewal amount that are not issued through a
required ceded or AIP insurance plan. See "What is a ceded or AIP insurance plan for ceded policies?"
Current policyholders do not need to do anything to receive this credit.




If I'm paying in full, why am I getting a refund?                                                       



We are working hard to apply the credit to every policy that quali es. If you have already paid your
renewal premium in full, or paid in full for a new GEICO policy, when the credit is applied, you will
receive a refund due to the credit. We appreciate your patience.




I'm an essential worker and still driving. Will I still get the discount?                               



Absolutely! We're in this together, and we thank you for all you're doing. We know some people are
still driving but we're giving the 15% credit to every eligible customer.




Why are we doing this?                                                                                  



GEICO is giving back to our customers during this critical time because we are all in this together. We
value our customers and understand how this pandemic has created challenges for all of us. We also
know that shelter in place laws have reduced driving, and we are passing these savings on to our auto,
motorcycle, and RV customers.



                                                                                                            /
        Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 21 of 103 PageID #:191




What if my policy renewed prior to April 8, 2020?                                                           



You won't miss out. The credit will be applied to your next renewal which should fall within The
GEICO Giveback time period.




Are you going to increase my rates to offset this?                                                          



No. Rates are determined by many factors and in no way would we ever increase our rates due to
offering a policy bene t. We are in this together and The GEICO Giveback offers a 15% policy credit
to our customers.




What if my policy renewed since April 8, 2020, and I have already made a                                    
payment?

Thank you for being a loyal GEICO customer! The 15% credit of your total policy premium will be
applied. If you paid in full, a refund will be issued for the difference in your total premium. Others on
payment plans, the 15% credit will still apply to your total policy premium applied to the next
payment due.




How will I get the credit?                                                                                  



You don't need to do anything. It will be automatically applied to your next renewal or, if you
purchase a new policy, to your second payment. We encourage you to monitor your policy on the
GEICO Mobile app or geico.com. Once the credit has been applied, you will be able to verify it online.

                                                                                                                /
        Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 22 of 103 PageID #:192




What if the credit is larger than my monthly payment?                                                  



If the credit is greater than the monthly payment, any additional credit will be applied to the next
payment due.




Can you credit my policy now?                                                                          



The GEICO Giveback will give you a 15% credit on your total 6-month or 12-month premium when
your policy renews. In the meantime, we are providing as much exibility as possible with current
bills.




Will I get the credit if I have a 12-month policy?                                                     



Yes. Eligible customers who have 12-month policies will receive the credit at their next renewal. The
credit will be applied as those policies come up for renewal between April 8, 2020 and April 7, 2021,
in addition to, new 12-month policies purchased with an effective date between April 8, 2020 and
October 7, 2020.




What do you mean by renewal?                                                                           



For example, you may have policy with a 6-month term. At the end of the 6-month period, the policy
may be renewed to provide continuous coverage.




                                                                                                           /
        Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 23 of 103 PageID #:193
What if I can't pay my bill today?                                                                       



We will continue to offer payment options to meet your needs.




Are taxes, fees, or surcharges eligible for the credit?                                                  



Taxes, fees, or surcharges included in the 6-month or 12-month premium are eligible for the 15%
credit. Examples of taxes, fees, or surcharges that do not qualify for the credit include, but are not
limited to:

   California Fraud Assessment Recoupment Fee
   California Reissue Fee
   Certi cate of Financial Responsibility (CFR) Filing Fees
   Colorado Auto Theft Prevention Fee
   Kentucky City Tax
   Kentucky Surcharge Fee
   Minnesota Auto Theft Prevention Surcharge
   North Carolina Commercial Recoupment Fee
   North Carolina Clean Risk Allocation Fee
   New York Law Enforcement Fee
   Returned Check Fee
   Service Charges
   Texas Theft Prevention Charge




Which policy types does The GEICO Giveback apply to?                                                     



The GEICO Giveback applies to GEICO Personal Auto, Motorcycle, and RV policies that are not
issued through a required ceded or AIP insurance plan.




Will I be able to see this on my bill?                                                                      /
                                        y
            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 24 of 103 PageID #:194

    Yes.




    Can this be applied to what I owe?                                                                     



    When your policy renews, the credit will be applied to your renewal premium or any outstanding
    balance on that policy.




    What is a ceded or AIP insurance plan?                                                                 



    Ceded policies are reinsured by the North Carolina Reinsurance Facility (NCRF) for applicants who
    do not meet our voluntary underwriting standards. It is a state-mandated program established to
    assure automobile coverage to quali ed North Carolina drivers who cannot obtain coverage
    elsewhere.

    AIP insurance plans apply when a driver or vehicle owner cannot qualify for insurance in the regular
    market. He or she must get coverage through a state assigned risk plan which speci es that each
    company must accept a proportionate share of these drivers/owners.

    Ceded* and AIP policies do not qualify for the credit because the premium collected on these policies
    are remitted to the state or Reinsurance Facility and not retained by GEICO.

    *Premiums for voluntary coverages retained by GEICO on North Carolina ceded policies qualify for
    The GEICO Giveback. A 15% credit will apply to collision, other than collision, towing and labor,
    extended transportation expense coverage, mechanical breakdown insurance, and customizing
    equipment and coverage for audio, visual, and data electronic equipment premiums, if carried, on
    these policies.




Have questions about Payment Assistance?
                                                                                                               /
Review our list of frequently asked questions (/about/coronavirus/payment assistance/)
Review our list of frequently
            Case:             askedDocument
                    1:20-cv-04306   questions (/about/coronavirus/payment-assistance/).
                                              #: 18 Filed: 09/03/20 Page 25 of 103 PageID #:195




               Download GEICO Mobile to get the latest info.
  The fastest way to get answers for policy questions, COVID-19, and The GEICO Giveback. We're here for
                                                          you 24/7.


                                (https://itunes.apple.com/us/app/id331763096)

                      (https://play.google.com/store/apps/details?id=com.geico.mobile)

                   App Store is a trademark of Apple Inc. Android and Google Play are trademarks of Google Inc.




                                                                                                                  /
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 26 of 103 PageID #:196




                                                                                 /
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 27 of 103 PageID #:197
                                                                     
               Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 28 of 103 PageID #:198




The GEICO Giveback Credit Estimator                                  (
 Home (/) > About GEICO | Corporate Links and Resources (/about/) > COVID-19: GEICO is Here to Help (/about/coronavirus/)




GEICO is providing a 15% credit to our GEICO Auto, Motorcycle, and RV policyholders. Existing policyholders
who qualify for the credit can use this tool to determine the date and approximate credit amount you'll
receive.

What is the length of your policy?

              6 months                                         12 months



Current Policy Effective Date

  MM/DD/YYYY                 


How much is your total premium?

  $ 0.00



     CALCULATE



Still have questions? Refer to our FAQs about The GEICO Giveback (/about/coronavirus/giveback/).


  The GEICO Giveback estimator is an educational tool to help you estimate the amount you'll receive as a credit and the date it will be applied
  to your next renewal. The information provided is not intended to recommend speci c insurance coverage. The amounts displayed in the
  estimator are based on the amount entered as your current premium, and could increase or decrease based on your renewal premium
  amount. Please also note that this tool does not present every coverage option, tax, or fee for each state and situation.




                                                                                                                                                   /
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 29 of 103 PageID #:199




                       EXHIBIT 2
                                          Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 30 of 103 PageID #:200
                                                                                              Policy Number: 4494-61-34-92
                                                                                              GEICO CASUALTY COMPANY


                                               One GEICO Center
                                               Macon, GA 31295-0001

                                               April 28, 2020




                                               Start of Mailing Address Lines
                                               Ms BRIANA COOPER
                                               970 LUCINDA DR
                                               BUFFALO GROVE IL 60089-1459




                                Dear Briana Cooper,       DECREASE...$945.57

                                Thank you for being part of the GEICO family]


                                You're ready for renewal] Enclosed in this packet are your policy renewal documents.

                                Policy Summary
                                Policy Term:                    06-01-20 - 12-01-20

                                New Premium:                    $900.66
                                Prior Premium:                  $945.57
                                Your Total Discounts:           $166.20 Review your discounts at geico.com




                                                 Thanks for Being Paperless                                  Use the GEICO Mobile App
                                            Not only are you reducing the amount of                               45 out of 50 states
                                                mail you receive, but you're also                              accept Digital ID Cards]
                                                   helping the environment.                              (Excludes CT, NM, NH, VA, MA & DC)



                                                       Stick with GEICO                                             24/7 Access
                                                    Saving customers money                                 Claims and Service accessibility
                                                       for over 75 years.                                  with 97% customer satisfaction.
*200001449461349212022004504*




                                  Sincerely,




                                  William E. Roberts
                                       President



                                COVER_LTR_0_INC (11-18)
                                         It's never been easier to contact GEICO]       Mobile App           1-800-841-3000            geico.com
                                           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 31 of 103 PageID #:201

                                                                                                                       Policy Number: 4494-61-34-92




                                Dear Policyholder,


                                Policy Identification Cards (Insurance ID Cards) have been provided for each insured vehicle.

                                Any driver covered on your policy can present the attached ID Cards as valid proof of insurance. You do not
                                need a separate ID Card for each driver. For your convenience, we have listed all Active Drivers on this policy below.

                                This letter is for informational purposes only and is not official proof of insurance. Please notify us promptly of any
                                changes in your address to be sure you receive all important policy documents. Prompt notification will enable us to
                                better serve you. If you need additional ID Cards for a new vehicle, vehicle registration or just another card for your
                                records, you can log into the GEICO Mobile app or visit geico.com.



                                                                                                    Ms BRIANA COOPER
                                                                                                    970 LUCINDA DR
                                                                                                    BUFFALO GROVE IL 60089-1459




                                Briana Cooper




                                                                               Need Additional ID Cards?
*200001449461349212022004505*




                                                     Visit geico.com                                         Download the GEICO Mobile app




                                                                       You can Print, Share and Save your ID Cards

                                IDCOVLTR (08-19)                                                                                     Renewal Policy   Page 3 of 40
                                         ILLINOIS INSURANCE CARD
                                          1-800-841-3000                                         Important Information
                                         Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 32 of 103 PageID #:202
     GEICO CASUALTY COMPANY                                                Here are your Policy Identification Cards. Two cards have been
     One GEICO Center · Macon, GA 31295-0001
                                                                           provided for each vehicle insured. Please destroy your old cards
COMPANY CODE: 41491                                                        when the new cards become effective.
POLICY NUMBER EFFECTIVE DATE                            EXPIRATION DATE
4494-61-34-92    06-01-20                                 12-01-20         Due to space limitations on the ID card, only the Named Insured and
YEAR                            MAKE         MODEL        VEHICLE ID NO.   the Co-insured are listed. For a full list of drivers covered under this
2015                            M BENZ       GLA250    WDCTG4GB0FJ082655   policy, please reference the Drivers section of your Declarations
INSURED:
                                                                           Page (page 7).
BRIANA COOPER
                                                                           Please notify us promptly of any change in your address to be sure
                                                                           you receive all important policy documents. Prompt notification will
                                                                           enable us to service you better.

                                         ILLINOIS INSURANCE CARD
                                                                           Your policy is recorded under the name and policy number shown
                                          1-800-841-3000                   on the card.
     GEICO CASUALTY COMPANY
     One GEICO Center · Macon, GA 31295-0001                               If you would like additional ID cards, you can go online to
COMPANY CODE: 41491                                                        geico.com or call us at 1-800-841-3000.
POLICY NUMBER EFFECTIVE DATE                            EXPIRATION DATE
4494-61-34-92    06-01-20                                 12-01-20
YEAR                            MAKE         MODEL        VEHICLE ID NO.
2015                            M BENZ       GLA250    WDCTG4GB0FJ082655
INSURED:
BRIANA COOPER
                                                                                      Ms BRIANA COOPER
                                                                                      970 LUCINDA DR
                                                                                      BUFFALO GROVE IL 60089-1459




                                                                   VOID                                       VOID
*200021449461349212022004506*




                                                                   VOID                                       VOID
                                                                 THE INSURANCE POLICY REPRESENTED BY THIS IDENTIFICATION CARD
                                                    DOES NOT REPRESENT ANY DRIVER WHO HAS BEEN EXCLUDED FROM THIS
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page
                                                    POLICY. 33 of 103
                                                            EXAMINE POLICYPageID     #:203 THIS FORM DOES NOT
                                                                          EXCLUSIONS CAREFULLY.
                                                                         CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.
                                                                             What to do at the time of an accident.
                                                               · Do not admit fault.
                                                               · Do not reveal the limits of your liability coverage to anyone.
                                                               · Exchange contact information; get year, make, model, plate
                                                                 number, insurance carrier and policy number of all involved.
                                                                 Also, identify witnesses and collect contact information.
                                                               · Contact the police or 911 if applicable.
                                                               · Contact GEICO by calling 1-800-841-3000 or visit
                                                                 geico.com to report the accident.
                                                                                 Need a tow or roadside assistance?
                                                                    Call 1-800-424-3426 to reach GEICO's Emergency Road Service (ERS).
                                                                                                                            U-4-IL (01-13)



                                                                 THE INSURANCE POLICY REPRESENTED BY THIS IDENTIFICATION CARD
                                                                 DOES NOT REPRESENT ANY DRIVER WHO HAS BEEN EXCLUDED FROM
                                                                 THIS POLICY. EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM
                                                                   DOES NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.
                                                                            What to do at the time of an accident.
                                                               · Do not admit fault.
                                                               · Do not reveal the limits of your liability coverage to anyone.
                                                               · Exchange contact information; get year, make, model, plate
                                                                 number, insurance carrier and policy number of all involved.
                                                                 Also, identify witnesses and collect contact information.
                                                               · Contact the police or 911 if applicable.
                                                               · Contact GEICO by calling 1-800-841-3000 or visit
                                                                 geico.com to report the accident.
                                                                                  Need a tow or roadside assistance?
                                                                    Call 1-800-424-3426 to reach GEICO's Emergency Road Service (ERS).
                                                                                                                             U-4-IL (01-13)
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 34 of 103 PageID #:204

                                                                 Tel:   1-800-841-3000                              Declarations Page
                                                                                                                       This is a description of your coverage.
                                                                                                                           Please retain for your records.
                                GEICO CASUALTY COMPANY
                                One GEICO Center                                                            Policy Number: 4494-61-34-92
                                Macon, GA 31295-0001
                                                                                                            Coverage Period:
                                                                                                            06-01-20 through 12-01-20
                                                                                                            12:01 a.m. local time at the address of the named insured.
                                Date Issued: April 28, 2020



                                Ms BRIANA COOPER
                                970 LUCINDA DR
                                BUFFALO GROVE IL 60089-1459




                                Email Address: cooper.briana87@gmail.com

                                Named Insured                                                  Additional Drivers
                                Briana Cooper                                                  None

                                Vehicle                           VIN                          Vehicle Location                 Finance Company/
                                                                                                                                Lienholder
                                1 2015 M Benz         Gla250      WDCTG4GB0FJ082655 Buffalo Grove IL 60089                      Wells Fargo Dealer Svcs

                                Coverages*                                          Limits and/or Deductibles                                              Vehicle 1


                                Bodily Injury Liability
                                Each Person/Each Occurrence                              $50,000/$100,000                                                        $190.41
                                Property Damage Liability                                    $25,000                                                             $193.94
                                Medical Payments                                             $1,000                                                               $10.83
                                Uninsured Motorists
                                Each Person/Each Occurrence                              $50,000/$100,000                                                         $17.04
                                Underinsured Motorist
                                Each Person/Each Occurrence                              $50,000/$100,000                                                          $8.80
                                Comprehensive                                               $500 Ded                                                              $54.53
                                Collision                                                   $500 Ded                                                             $366.08
                                Emergency Road Service                                       Ers Full                                                             $12.20
                                Rental Reimbursement                                       $50 Per Day                                                            $46.83
                                                                                           $1,500 Max                                                                  -
                                Total Six Month Premium                                                                                                          $900.66

                                *Coverage applies where a premium or $0.00 is shown for a vehicle.

                                If you elect to pay your premium in installments, you may be subject to an additional fee for each installment. The fee
                                amount will be shown on your billing statements and is subject to change.
*200001449461349212022004507*




                                T-V                                                                                                                  Continued on Back
                                DEC_PAGE (03-14) (Page 1 of 2)                                                                            Renewal Policy   Page 7 of 40
              Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 35 of 103 PageID #:205

Discounts

The total value of your discounts is                                                                                                                               $166.20
  Restraint .............................................................................................................................................................$4.64
  Seat Belt ............................................................................................................................................................$0.57
  Anti-Theft ...........................................................................................................................................................$2.87
  Good Driver ....................................................................................................................................................$110.72
  Persistency .......................................................................................................................................................$28.13
  Anti-Lock Brake ................................................................................................................................................$19.27

The following discounts have also been applied
  Driving Experience              ......................................................................................................................................Included
  Financial Responsibility              ...............................................................................................................................Included



Contract Type: A30IL
Contract Amendments: ALL VEHICLES - A30IL

Unit Endorsements:                  A431IL (VEH 1); CC1102 (VEH 1); CC115 (VEH 1); UE316I (VEH 1)


                                                            Important Policy Information
 -We welcome you to our GEICO family in the Auto Voluntary C20 rate program.

 -Congratulations] You have earned the free Accident Forgiveness benefit. That means we will waive the surcharge
 associated with the first at-fault accident caused by an eligible driver on your policy.

 -Active Duty, Guard, Reserve or Retired Military: Call 1-800-MILITARY to see if you qualify for the Military Discount.

 -Reminder - Physical damage coverage will not cover loss for custom options on an owned automobile, including
 equipment, furnishings or finishings including paint, if the existence of those options has not been previously reported to
 us. This reminder does NOT apply in VIRGINIA, however, in Virginia coverage is limited for custom furnishings or
 equipment on pick-up trucks and vans but you may purchase coverage for this equipment. Please call us at
 1-800-841-3000 or visit us at geico.com if you have any questions.

 -Claims incurred while an insured vehicle is being used to carry passengers for hire may not be covered by this
 contract. Please review the contract for a full list of exclusions and contact us if you plan to use any of your insured
 vehicles for this purpose.

 -GEICO complies with the Illinois Religious Freedom Protection and Civil Union Act, which recognizes civil union rights.

 -A credit or discount has been applied to this policy: Financial Responsibility.

 -Confirmation of coverage has been sent to your lienholder and/or additional insured.




DEC_PAGE (03-14) (Page 2 of 2)                                                                                                                 Renewal Policy      Page 8 of 40
                                               Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 36 of 103 PageID #:206



                                GEICO CASUALTY COMPANY


                                                 COMPLAINT DEPARTMENT ADDRESSES FOR ILLINOIS POLICYHOLDERS

                                If you have a complaint at any time concerning your insurance policy, you may contact us at the address given below.

                                                   Automobile Department:                               Motorcycle Department:

                                                   Regional Vice President                              Director
                                                   GEICO                                                GEICO Motorcycle
                                                   One GEICO Center                                     One GEICO Landing
                                                   Macon, GA 31295-0001                                 Virginia Beach, VA 23454
                                                   Telephone Number: 1-800-841-3000                     Telephone Number: 1-800-841-3000



                                                   Assigned Risk Department:                            GEICO Umbrella Department:

                                                   Regional Vice President                              Manager
                                                   GEICO                                                GEICO Umbrella Department
                                                   PO Box 9015                                          One GEICO Boulevard
                                                   Woodbury, NY 11797-9015                              Fredericksburg, VA 22412
                                                   Telephone Number: 1-800-645-7264                     Telephone Number: 1-866-272-5192




                                Or, if you wish to contact the Illinois State Department of Insurance, write to:

                                                                               PUBLIC SERVICE DIVISION
                                                                               Department of Insurance
                                                                               320 West Washington Street
                                                                               Springfield, IL 62767-0001
*200001449461349212022004508*




                                M326 (05-18)                                                                                     Renewal Policy   Page 9 of 40
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 37 of 103 PageID #:207




                                                                   Renewal Policy   Page 10 of 40
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 38 of 103 PageID #:208

                                                        IMPORTANT INFORMATION ABOUT YOUR COVERAGES

                                Now is a good time to consider all the coverage options available to you and decide whether you want to make any
                                changes to your coverages. You have the right to increase your coverage, decrease your coverage, change your
                                deductibles, reject certain coverages, or you can add any coverage previously rejected. Please be aware that some
                                coverages are required by law and cannot be rejected.

                                Adjusting your coverages could result in either an increase or decrease in your six month premium. You can quickly
                                adjust your coverages and see the impact on your premium by logging into geico.com or accessing your policy through
                                the GEICO mobile app.

                                                 WE OFFER OPTIONAL COMPREHENSIVE AND COLLISION COVERAGE DEDUCTIBLES

                                Higher deductibles can be an economical way to offset increasing insurance costs. The more you increase your
                                deductibles, the more you can lower the cost of your insurance. If you avoid having accidents, the lower rates you pay
                                by carrying higher deductibles can amount to a substantial savings over the years.

                                GEICO is accessible to you 24 hours a day, 365 days a year to ensure that we are always available to serve you.
*200001449461349212022004509*




                                M482IL (09-17)                                                                                  Renewal Policy   Page 11 of 40
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 39 of 103 PageID #:209




                                                                   Renewal Policy   Page 12 of 40
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 40 of 103 PageID #:210

                                                                                        GEICO CASUALTY COMPANY

                                                                                              ENDORSEMENT

                                                                                       LOSS PAYABLE CLAUSE

                                         The Policy Number and Effective Date need be completed only when this endorsement is issued subsequent to preparation of the policy.
                                                                                                                          Policy Number: 4494-61-34-92

                                                                                                                          Effective Date: 06-01-20

                                Any covered loss under the Physical Damage Coverages of the policy will be paid jointly to the insured and the
                                Lienholder in the Declarations. We may settle a claim at our option by separate payment to the insured and the
                                Lienholder. The Lienholder's interest will not be protected:

                                    1.   When fraud, misrepresentation, or material omission has knowingly been committed by or at
                                         the direction of any insured; or

                                    2.   In any case of conversion, embezzlement, or secretion to the vehicle(s) by or at the direction
                                         of any insured, or any owner of the vehicle(s); or

                                    3.   When intentional damage has knowingly been committed to the vehicle(s) by or at the direction of any insured,
                                         or any owner of the vehicles(s). This exclusion does not apply to the interest of an innocent co-insured who did
                                         not cooperate in or contribute to the creation of the loss if the loss arose out of a pattern of criminal domestic
                                         violence and the perpetrator of the loss is criminally prosecuted for the act causing the loss.

                                    4.   For any loss or damage caused by, or reasonably expected to result from, a criminal act or omission of any
                                         insured or any owner of the vehicle(s). This applies regardless of whether any insured, or any owner of the
                                         vehicle(s) is actually charged with, or convicted of a crime. For the purpose of this clause, criminal acts or
                                         omissions do not include traffic violations.

                                The Lienholder has no greater rights under the provisions of the policy than any insured.

                                The Lienholder must notify us if they become aware of any increased hazard or change of ownership of the vehicle(s) or
                                they will lose all rights under this policy.

                                If any insured fails to file with us a Proof of Loss within 91 days after the loss, the Lienholder must do so within the
                                following 60 days.

                                Whenever we pay the Lienholder, we shall be subrogated to the Lienholder's rights of recovery to the extent of our
                                payment to the Lienholder. If the policy is in effect as to the Lienholder but has been canceled as to any insured, the
                                Lienholder must assign the loan to us to the extent of our payment, if we ask.

                                We will notify the Lienholder at least 10 days and not less than the notice period required by law before we cancel their
                                interest in the policy.

                                This endorsement forms a part of your policy. It is effective at 12:01 A.M. local time at your address on the effective
                                date shown above.
*200001449461349212022004510*




                                UE-316I (07-11)                                                                                                          Renewal Policy   Page 13 of 40
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 41 of 103 PageID #:211




                                                                   Renewal Policy   Page 14 of 40
                                           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 42 of 103 PageID #:212

                                Government Employees Insurance Company                                  GEICO Advantage Insurance Company
                                GEICO General Insurance Company                                         GEICO Choice Insurance Company
                                GEICO Indemnity Company                                                 GEICO Secure Insurance Company
                                GEICO Casualty Company
                                GEICO Insurance Agency, Inc.




                                                                                 PRIVACY NOTICE
                                GEICO Respects Your Privacy
                                Protecting your privacy is very important to us. Policyholders like you have trusted us with their insurance needs since
                                1936, and we take our obligation to safeguard and secure your personal information very seriously. We want you to
                                understand how we protect your privacy and when we collect and use your information.

                                The Information We Collect                                           As permitted by law, we may also review your motor
                                                                                                     vehicle record, claims history, and/or credit information
                                Non-public personally identifiable information
                                                                                                     in connection with any renewal.
                                ("Information") is information that identifies you and is not
                                available to the general public. The following sections tell         The Information We Disclose
                                you more about how and when we collect your information.             Information about our customers or former customers
                                                                                                     will only be disclosed as permitted or required by law.
                                Information We Obtain From You                                       Information about you that has been collected is
                                During the quoting, application, or claims handling                  maintained in your policy and/or claims records.
                                processes you may give us Information such as your:                  We use this information to process and service your
                                ·   name                                                             policy; to settle claims; with your consent; or as directed
                                ·   address                                                          by you. We may also disclose it to persons or
                                ·   phone number                                                     organizations as necessary to perform transactions you
                                ·   email address                                                    request or authorize. Information about our former
                                ·   Social Security number                                           customers and about individuals who have obtained
                                ·   driver's license number                                          quotes from us is safeguarded to the same extent as
                                ·   date of birth                                                    information about our current policyholders.
                                If you gave us your email address, GEICO may use it from             Following are some examples of how we may disclose
                                time to time to notify you of such things as new services,           Information:
                                special offers, or to confirm transactions. You can log in                We must exchange Information about you with our
                                to your account at geico.com, click on "Update Email                      agents, investigators, appraisers, attorneys, and
                                Preferences" on the right side of the screen and choose                   other persons who are or will become involved in
                                the level of communication you'd like to receive from us.                 processing your application and servicing your
                                If you have not yet enrolled online, you will need to enroll              policy or any claims you may make.
                                with geico.com to update your email preferences.                          When you are involved in a claim, policy
                                Information About Your Transactions                                       information is provided to adjusters and the
                                We may collect information about your transactions and                    businesses that will repair your vehicle.
                                experiences with us and others, such as your payment                      We may share information with persons or
                                history, claims, coverage, and vehicle changes.                           organizations that we have determined need the
                                Information From Third Parties                                            Information to perform a business, professional, or
                                                                                                          insurance function for us. These include businesses
                                We may receive information about you from consumer
                                                                                                          that help us with administrative functions. If the law
                                reporting agencies, which provide us with motor vehicle
                                                                                                          in your state permits, we may share Information with
                                reports, claim reports, and/or credit information where
                                                                                                          financial institutions with which we have a joint
                                permitted by law. When you ask for a rate quotation, we
                                                                                                          marketing agreement. All of these entities are
                                may obtain credit information if permitted by applicable
                                                                                                          obligated to keep the Information that we provide to
                                state law.
                                                                                                          them confidential and to use the Information only for
                                Our sales and service representatives do not have access                  the purpose for which the Information was provided.
                                to the details of your credit information. Other companies
                                                                                                          Information may be provided to organizations
*200001449461349212022004511*




                                who view your credit report will not see the GEICO
                                                                                                          conducting actuarial research or audits. In this case,
                                inquiry. It will be visible only to you. Our inquiry will
                                                                                                          you will not be individually identified in any research
                                not affect your credit score or credit rating. If you commit
                                                                                                          report. The organization must agree not to redisclose
                                to purchase a policy with GEICO, we will also confirm
                                                                                                          the Information and the Information will be returned
                                your motor vehicle record and claims history.
                                                                                                          to us or destroyed when it is no longer needed.


                                M56PRI3 (04-19) Page 1 of 2                        Policy No.: 4494-61-34-92                          Renewal Policy   Page 15 of 40
           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 43 of 103 PageID #:213
We may also share your Information for other permitted              We maintain strict physical, electronic and procedural
purposes, including:                                                safeguards to protect your Information from
·   with another insurance company if you are involved              unauthorized access by third parties.
    in an accident with their insured                               Additions to This Privacy Policy
·   with our reinsurers
·   with insurance-support organizations that detect and            Additional information for policyholders enrolled in our
                                                                    usage-based insurance program is included in the
    prevent fraud
·                                                                   agreement provided upon enrollment in the program.
    among the GEICO companies listed above and
    other subsidiaries of GEICO Corporation to offer                Changes to This Privacy Policy
    you additional products and services                            Each of our policyholders receives a copy of our privacy
·   with consumer reporting agencies as permitted by                policy at least once per year if required by law. In
    law                                                             addition, in the event that we make a significant change
·   with medical professionals or institutions in order to          to our privacy practices, we will send a revised copy of
    verify coverage or conduct operations or services               our privacy policy to each of our current policyholders.
    audits                                                          What to Do if You Have Privacy or Security Concerns
·   with state insurance departments or other
    governmental or law enforcement authorities if                  If you have a concern about privacy or security at
    required by law or to protect our legal interests or in         GEICO, we want to hear about it by mail or email.
    cases of suspected fraud or illegal activities                  Please write to us at:
·   if ordered by a subpoena, search warrant or other               Privacy Administration
    court order                                                     GEICO
Confidentiality and Security                                        One GEICO Plaza
We restrict access to your Information to employees who             Washington, DC 20076
we have determined need it in order to provide products             or email us at privacypolicy@geico.com.
or services to you. We train our employees to safeguard
                                                                    This Privacy Policy applies to all of the companies listed
customer information, and we require them to sign
                                                                    at the top of this notice.
confidentiality and nondisclosure agreements.

                                           ADDITIONAL LEGAL RIGHTS
HOW YOU CAN REVIEW RECORDED INFORMATION ABOUT YOU
If you have any questions concerning GEICO2s collection or sharing of information pertaining to you, please write us at
the address at the end of this notice. We will need your complete name, address, and all policy numbers under which
you are insured. Please include your preferred telephone number(s) so we can contact you should doing so be
necessary. You may either see and copy your information in person or we will mail you a copy of your information.
We are not required to give you access to information collected in evaluating a claim under an insurance policy or when
the possibility of a lawsuit exists. Any information you request that is in coded form will be translated into plain language
and provided in written form. We may charge a reasonable fee to cover our costs incurred in providing a copy of our
recorded personal information to you.
IF YOU DISAGREE WITH OUR RECORDS
If, after reading the information in your file, you believe it is incorrect, please notify us in writing. Tell us what is
inaccurate and why. You have the right to request that we correct, amend or delete information that you believe is
incorrect.
Upon receiving your request, we will, within 30 business days, reinvestigate the information you think is incorrect. If we
agree with you, we will notify you and make the necessary corrections, amendments or deletions and also notify anyone
you specify who may have received such information within the past two (2) years. We will also notify any organization
that supplied the information to us. Insurance-support organizations to whom we systematically reveal information will
also be informed of the change.
If we do not agree to make the correction, amendment or deletion, we will notify you and tell you our reason(s). You may
then file with us a brief statement setting forth what you believe to be the correct, relevant or fair information and why
you disagree with our decision not to correct, amend or delete the original information. Your statement will become a
permanent part of our file and will be made part of any future disclosure of the original information. In addition, copies
of your statement will be sent to any person or insurance-support organization to whom the original information was
disclosed or from whom it was received.

Auto and Umbrella Policy Inquiries                                   GEICO Motorcycle Policy Inquiries
GEICO                                                                GEICO
Underwriting Department                                              Underwriting Department
One GEICO Center                                                     1345 Perimeter Pkwy
Macon, GA 31295-0001                                                 Virginia Beach, VA 23454


M56PRI3 (04-19) Page 2 of 2                       Policy No.: 4494-61-34-92                          Renewal Policy   Page 16 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 44 of 103 PageID #:214



                                                                ONE GEICO PLAZA
                                                                Washington, D. C. 20076-0001
                                                                Telephone: 1-800-841-3000




                                                                Illinois
                                                                Family
                                                                Automobile
                                                                Insurance
                                                                Policy

                                                                          GEICO CASUALTY COMPANY
*200001449461349212022004512*




                                A30IL (07-18)                                                                      Renewal Policy   Page 17 of 40
               Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 45 of 103 PageID #:215
                                                                            POLICY INDEX
                                                                            Page                                                                                 Page
SECTION I                                                                            Conditions .................................................................... 12
Liability Coverages                                                                     Notice
Your Protection Against Claims From Others                                                Two Or More Autos
Definitions..................................................................... 3        Assistance And Cooperation Of The Insured
Losses We Will Pay For You........................................ 4                      Action Against Us
Additional Payments We Will Make Under The                                                Insured's Duties In Event Of Loss
    Liability Coverages. ............................................... 4                Appraisal
    Legal Expenses And Court Costs                                                        Payment Of Loss
    Bail And Appeal Bonds                                                                 No Benefit To
    First Aid Expenses                                                                    Bailee Subrogation
Exclusions: When Section I Does Not Apply................ 4                               Assignment
Persons Insured: Who Is Covered ............................... 6                    SECTION IV
Financial Responsibility Laws ...................................... 6               Uninsured Motorists Coverage
Out Of State Insurance ................................................ 6            Your Protection For Injuries Caused By Uninsured
Limits Of Liability ......................................................... 6      And Hit And Run Motorists
Other Insurance ........................................................... 6        Definitions .................................................................... 14
Conditions ................................................................... 6     Losses We Pay............................................................. 15
    Notice                                                                           Exclusions: When Section IV Does Not Apply ............. 15
    Two Or More Autos                                                                Limits Of Liability ......................................................... 15
    Assistance And Cooperation Of The Insured Action                                 Other Insurance ........................................................... 16
    Against Us                                                                       Arbitration..................................................................... 16
    Subrogation                                                                      Trust Agreement .......................................................... 17
SECTION II                                                                           Conditions .................................................................... 17
                                                                                         Notice
Automobile Medical Payments Coverage
                                                                                         Assistance And Cooperation Of The Insured
Protection For You And Your Passengers For Medical
                                                                                         Action Against Us
Expenses                                                                                 Proof Of Claim - Medical
Definitions..................................................................... 7       Reports Payment Of Loss
Payments We Will Make ............................................. 7                SECTION V
Exclusions: When Section II Does Not Apply .............. 8
                                                                                     General Conditions
Limit Of Liability............................................................ 9
                                                                                     The Following Apply To All Coverages In This Policy
Other Insurance ........................................................... 9
Conditions .................................................................... 9    Territory........................................................................ 18
    Notice                                                                           Premium....................................................................... 18
    Two Or More Autos                                                                Changes........................................................................18
    Action Against Us                                                                Assignment .................................................................. 18
    Medical Reports - Proof And Payment Of Claims                                    Policy Period.................................................................18
    Subrogation                                                                      Cancellation By The Insured......................................... 18
SECTION III                                                                          Cancellation By Us .......................................................18
                                                                                     Cancellation By Us Is Limited. ......................................18
Physical Damage Coverages
                                                                                     Renewal ....................................................................... 19
Your Protection For Loss Of Or Damage To Your Car                                    Other Insurance ........................................................... 19
Definitions..................................................................... 9   Dividend Provision ....................................................... 19
Losses We Will Pay ..................................................... 10          Declarations.................................................................. 19
    Comprehensive Coverage...................................... 10                  Fraud And Misrepresentation ....................................... 20
    Collision Coverage................................................. 11           Examination Under Oath. ............................................. 20
Additional Payments We Will Make Under The                                           Terms Of Policy Conformed To Statutes....................... 20
    Physical Damage Coverages................................. 11                    Disposal of Vehicle .......................................................20
    Car Rental If Your Car Is Stolen                                                 Choice of Law............................................................... 20
Exclusions: When The Physical Damage                                                 SECTION VI
    Coverages Do Not Apply ....................................... 11                Amendments And Endorsements
Limit Of Liability............................................................ 12    Special Endorsement
Other Insurance ........................................................... 12          United States Government Employees................... 20




A30IL (07-18)                                                                                                                          Renewal Policy     Page 18 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 46 of 103 PageID #:216

                                Whenever, "he," "his," "him," "himself" appears in this policy, you may read "she," "her," "hers," or "herself."
                                                                                AGREEMENT
                                We, the Company named in the declarations attached to this policy, make this agreement with you, the
                                policyholder. Relying on the information you have furnished and the declarations attached to this policy and
                                if you pay your premium when due, we will do the following:

                                                                           SECTION I - LIABILITY COVERAGES
                                                                      Your Protection Against Claims from Others
                                                                   Bodily Injury Liability and Property Damage Liability
                                DEFINITIONS
                                The words italicized in Section I of this policy are defined below.
                                1. Auto business means the business of selling, repairing, renting, leasing, brokering, servicing, storing, transporting
                                   or parking of autos.
                                2. Bodily injury means bodily injury to a person, including resulting sickness, disease or death.
                                3.   Farm auto means a truck type vehicle with a gross vehicle weight of 15,000 pounds or less, not used for
                                     commercial purposes other than farming.
                                4.   Insured means a person or organization described under PERSONS INSURED.
                                5.   Non-owned auto means a private passenger auto, farm auto, utility auto or trailer not owned by or
                                     furnished for the regular use of either you or your relative, other than a temporary substitute auto. You or
                                     your relative must be using the non-owned auto or trailer within the scope of permission given by its owner.
                                     An auto rented or leased for more than 30 days will be considered as furnished for regular use.
                                     A non-owned auto does not include:
                                     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
                                         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
                                         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
                                         vehicle to be used for ride-sharing with a transportation network company; or
                                     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
                                         transportation network company; or
                                     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
                                         transportation network company; or
                                     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
                                         identifies the motor vehicle as a vehicle for hire.
                                6.   Owned auto means:
                                     (a) A vehicle described in this policy for which a premium charge is shown for these coverages;
                                     (b) A trailer owned by you;
                                     (c) A private passenger auto, farm auto or utility auto, ownership of which you acquire during the policy period
                                         or for which you enter into a lease during the policy period for a term of six months or more, if
                                         (i) It replaces an owned auto as defined in (a) above; or
                                         (ii) We insure all private passenger autos, farm autos and utility autos owned or leased by you on the date
                                              of the acquisition, and you ask us to add it to the policy no more than 30 days later;
                                     (d) A temporary substitute auto.
                                7.   Private passenger auto means a four-wheel private passenger, station wagon or jeep-type auto.
                                8.   Relative means a person related to you by blood, marriage, civil union, or adoption who resides in your household.
                                9.   Temporary substitute auto means an automobile or trailer, not owned by you, temporarily used with the
                                     permission of the owner. This vehicle must be used as a substitute for the owned auto or trailer when
                                     withdrawn from normal use because of its breakdown, repair, servicing, loss or destruction.
                                     A temporary substitute auto does not include:
                                     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
                                         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
                                         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
                                         vehicle to be used for ride-sharing with a transportation network company; or
*200001449461349212022004513*




                                     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
                                         transportation network company; or
                                     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
                                         transportation network company; or



                                A30IL (07-18)       Page 3 of 20             Policy Number: 4494-61-34-92                        Renewal Policy   Page 19 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 47 of 103 PageID #:217

     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
         identifies the motor vehicle as a vehicle for hire.
10. Trailer means a trailer designed to be towed by a private passenger auto, if not being used for business
    or commercial purposes with a vehicle other than a private passenger auto, farm auto or utility auto.
11. Utility auto means a vehicle, other than a farm auto, with a gross vehicle weight of 15,000 pounds or less of
    the pick-up body, van or panel truck type not used for commercial purposes.
12. War means armed conflict between nations, whether or not declared, civil war, insurrection, rebellion or revolution.
13. You and your mean the Named Insured shown in the Declarations or his or her spouse or party to a civil union, if
    a resident of the same household.
14. Personal vehicle sharing program means a business, organization, network or group facilitating the sharing
    of private passenger motor vehicles for use by individuals or businesses.
15. Ride-sharing means the use of any vehicle by any insured in connection with a transportation network
    company from the time an insured logs on to or signs in to any computer or digital application or platform that
    connects or matches driver(s) with passenger(s) until the time an insured logs out of or signs off of any such
    application or platform, including while en route to pick up passenger(s) and while transporting passenger(s).
16. Transportation network company means a company or organization facilitating and/or providing
    transportation services using a computer or digital application or platform to connect or match passengers with
    drivers for compensation or a fee.
LOSSES WE WILL PAY FOR YOU UNDER SECTION I
Under Section I, we will pay damages which an insured becomes legally obligated to pay because of:
1.   Bodily injury, sustained by a person, or
2.   Damage to or destruction of property;
     arising out of the ownership, maintenance or use of the owned auto or a non-owned auto. We will defend any
     suit for damages payable under the terms of this policy. We may investigate and settle any claim or suit.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE LIABILITY COVERAGES
1.   All investigative and legal costs incurred by us.
2.   All court costs charged to an insured in a covered lawsuit.
3.   Interest calculated on that part of a judgment that is within our limit of liability and accruing:
     (a) Before judgment, where owed by law, and until we pay, offer to pay, or deposit in court the amount due
         under this coverage;
     (b) After the judgment, and until we pay, offer to pay, or deposit in court, the amount due under this coverage.
4.   Premiums for appeal bonds in a suit we appeal, or premiums for bonds to release attachments; but the face
     amount of these bonds may not exceed the applicable limit of our liability.
5.   Premiums for bail bonds paid by an insured due to traffic law violations arising out of the use of an owned auto or
     non-owned auto, not to exceed $250 per bail bond.
6.   We will upon request by an insured, provide reimbursement for the following items:
     (a) Costs incurred by any insured for first aid to others at the time of an accident involving an owned auto or
         non-owned auto.
     (b) Loss of earnings up to $50 a day, but not other income, if we request an insured to attend hearings and trials.
     (c) All reasonable costs incurred by an insured at our request.
Your available limits of liability coverage will not be reduced by our payment of any costs listed under this provision.
EXCLUSIONS
When Section I Does Not Apply
Section I does not apply to any claim or suit for damage if one or more of the exclusions listed below applies.
Section I does not apply:
1. To bodily injury to any insured or any family member of an insured residing in the insured's household.
     Insured means the person against whom claim is made or suit is brought if that person is an insured as defined in
     Section I of the policy.
     This exclusion does not apply:
     (a) When a third party acquires a right of contribution against a member of the injured person's family; or
     (b) When any person not in the insured2s household was driving the vehicle of the insured involved in the accident.



A30IL (07-18)       Page 4 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 20 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 48 of 103 PageID #:218

                                2.   To bodily injury or property damage arising out of the ownership, maintenance, or use of any vehicle:
                                     (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery
                                         of food or any other products; or
                                     (b) while being used for ride-sharing.
                                     However, this exclusion does not apply to a vehicle used in an ordinary car pool or where bodily injury or
                                     property damage results from your occupancy of such a non-owned vehicle as other than the operator.
                                     An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the reimbursement
                                          an insured receives for providing the car pool ride does not exceed the reasonable cost of gas and
                                          depreciation for the distance traveled, and the reimbursement received by an insured is not required to be
                                          reported for income tax purposes.
                                3.   To bodily injury or property damage caused intentionally by or at the direction of an insured.
                                4.   To bodily injury or property damage that is insured under a nuclear liability policy.
                                5.   To bodily injury or property damage arising from the operation of farm machinery.
                                6.   To bodily injury to an employee of an insured arising out of and in the course of employment by an insured.
                                     However, bodily injury of a domestic employee of the insured is covered unless benefits are payable or are
                                     required to be provided under a workers' or workmen's compensation law.
                                7.   To bodily injury to a fellow employee of an insured if the fellow employee's bodily injury arises from the use of
                                     an auto while in the course of employment and if workers' compensation or other similar coverage is available. We
                                     will defend you if suit is brought by a fellow employee against you alleging use, ownership or maintenance of an
                                     auto by you.
                                8.   To a non-owned auto while maintained or used by any person while such person is employed or otherwise
                                     engaged in (1) any auto business if the accident arises out of that business; (2) any other business or occupation
                                     of any insured if the accident arises out of that business or occupation except a private passenger auto used by
                                     you or your chauffeur or domestic servant while engaged in such other business.
                                9.   To property owned, operated, transported or used by an insured.
                                10. To property rented to or in charge of an insured other than a residence or private garage.
                                11. To an auto acquired by you during the policy term, if you have purchased other liability insurance for it.
                                12. To the United States of America or any of its agencies.
                                13. To any person, including you, if protection is afforded under the provisions of the Federal Tort Claims Act.
                                14. To any liability assumed under any contract or agreement.
                                15. To:
                                     (a) bodily injury or property damage caused by an auto driven in or preparing for any prearranged or organized
                                         racing, speed, or demolition contest or stunting activity of any nature; or
                                     (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This does
                                         not apply if the vehicle is being used in connection with an activity other than racing, high speed driving or any
                                         competitive driving.
                                16. For any person or organization while any motor vehicle is operated, maintained or used as part of personal vehicle
                                    sharing facilitated by a personal vehicle sharing program.
                                17. To any motor vehicle, or series of motor vehicles, leased by you or a relative for less than six months unless the
                                    motor vehicle is described, and premium charge is shown for the vehicle for this coverage, in the declarations of this
                                    policy.
                                18. To any motor vehicle, or series of motor vehicles, regularly rented by you or a relative on a daily, weekly or
                                     monthly basis unless the vehicle is described, and a premium charge is shown for the motor vehicle for this
                                     coverage, in the declarations of this policy.
*200001449461349212022004514*




                                A30IL (07-18)       Page 5 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 21 of 40
            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 49 of 103 PageID #:219
PERSONS INSURED
Who Is Covered
Section I applies to the following as insureds with regard to an owned auto:
1. You and your relatives;
2. Any other person using the auto with your permission. The actual use must be within the scope of that permission;
3. Any other person or organization for his or its liability because of acts or omissions of an insured under 1. or 2.
   above.
Section I applies to the following with regard to a non-owned auto:
1. (a) You;
   (b) Your relatives when using a private passenger auto, farm auto or utility auto or trailer.
     Such use by you or your relatives must be with the permission, or reasonably believed to be with the
     permission, of the owner and within the scope of that permission;
2.   A person or organization, not owning or hiring the auto, regarding his or its liability because of acts or omissions
     of an insured under 1. above.
     The limits of liability stated in the declarations are our maximum obligations regardless of the number of insureds
     involved in the occurrence.
FINANCIAL RESPONSIBILITY LAWS
When this policy is certified as proof of financial responsibility for the future under the provisions of a motor vehicle
financial responsibility law, this liability insurance will comply with the provisions of that law. The insured agrees to
reimburse us for payments made by us which we would not have had to make except for this agreement.
OUT OF STATE INSURANCE
When the policy applies to the operation of a motor vehicle outside of your state, we agree to increase your coverages
to the extent required of out-of-state motorists by local law. This additional coverage will be reduced to the extent that
you are protected by another insurance policy. No person can be paid more than once for any item of loss.
LIMITS OF LIABILITY
Regardless of the number of autos or trailers to which this policy applies:
1.   The limit of bodily injury liability stated in the declarations as applicable to "each person" is the limit of our liability for
     all damages resulting from bodily injury sustained by one person in any one accident or occurrence. Included in
     this limit, but not as a separate claim or claims, are all the consequential damages sustained by other persons, such
     as loss of services, loss of support, loss of consortium, wrongful death, grief, sorrow, and emotional distress.
2.   The limit of such liability stated in the declarations as applicable to "each occurrence" is, subject to the above
     provision respecting each person, the total limit of our liability for all such damages, including all the consequential
     damages sustained by other persons, such as loss of services, loss of support, loss of consortium, wrongful death,
     grief, sorrow, and emotional distress, resulting from bodily injury sustained by two or more persons as the result of
     one accident or occurrence.
3.   The limit of property damage liability stated in the declarations as applicable to "each occurrence" is the total limit
     of our liability for all damages because of injury to or destruction of the property of one or more persons or
     organizations, including the loss of use of the property as the result of any one occurrence.
OTHER INSURANCE
If there is other applicable primary liability insurance available for the insured, we will pay only our share of the
damages. Our share of the damages is the proportion that our limit of liability bears to the total of all primary liability
insurance available for the insured.
Any insurance we provide for a non-owned auto shall be excess over any other applicable liability insurance available
for the insured. If the insured has other applicable excess liability insurance that applies to the non-owned auto, we
will pay only our share of the damages. Our share of the damages is the proportion that our limit of liability bears to the
total of all applicable excess liability insurance available for the insured.
CONDITIONS
The following conditions apply to Section I:
1.   NOTICE
     As soon as possible after an occurrence, written notice must be given us or our authorized agent stating:
     (a) The identity of the insured;
     (b) The time, place and details of the occurrence;
     (c) The names and addresses of the injured, and of any witnesses; and


A30IL (07-18) Page 6 of 20                      Policy Number: 4494-61-34-92                               Renewal Policy   Page 22 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 50 of 103 PageID #:220
                                     (d) The names of the owners and the description and location of any damaged property.
                                     If a claim or suit is brought against an insured, he must promptly send us each demand, notice, summons or other
                                     process received.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos, the limit of coverage applies separately to each. An auto and an attached
                                     trailer are considered to be one auto.
                                3.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     The insured will cooperate and assist us, if requested:
                                     (a) In the investigation of the occurrence;
                                     (b) In making settlements;
                                     (c) In the conduct of suits;
                                     (d) In enforcing any right of contribution or indemnity against any legally responsible person or organization
                                         because of bodily injury or property damage;
                                     (e) At trials and hearings;
                                     (f) In securing and giving evidence; and
                                     (g) By obtaining the attendance of witnesses.
                                     Only at his own cost will the insured make a payment, assume any obligation or incur any cost other than for first
                                     aid to others.
                                4.   ACTION AGAINST US
                                     No suit will lie against us:
                                     (a) Unless the insured has fully complied with all the policy2s terms and conditions, and
                                     (b) Until the amount of the insured2s obligation to pay has been finally determined, either:
                                         (i) By a final judgment against the insured after actual trial; or
                                         (ii) By written agreement of the insured, the claimant and us.
                                     A person or organization or the legal representative of either, who secures a judgment or written agreement,
                                     may then sue to recover up to the policy limits.
                                     No person or organization, including the insured, has a right under this policy to make us a defendant in an
                                     action to determine the insured's liability.
                                     Bankruptcy or insolvency of the insured or his estate will not relieve us of our obligations.
                                5.   SUBROGATION
                                     When payment is made under this policy, we will be subrogated to all the insured's rights of recovery against
                                     others. The insured will help us to enforce these rights. The insured will do nothing after loss to prejudice these
                                     rights.
                                     This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.

                                                                              SECTION II - AUTO MEDICAL PAYMENTS
                                                                   Protection For You And Your Passengers For Medical Expenses
                                DEFINITIONS
                                The definitions of terms shown under Section I apply to this Coverage.
                                In addition, under this Coverage, occupying means in or upon or entering into or alighting from.
                                PAYMENTS WE WILL MAKE
                                Under this Coverage, we will pay all reasonable expenses actually incurred by an insured within one year from the
                                date of accident for necessary medical, surgical, x-ray, dental services, prosthetic devices, ambulance, hospital,
                                professional nursing and funeral services. The one year limit does not apply to funeral services.
                                This Coverage applies to:
                                1.   You and each relative who sustains bodily injury caused by accident:
                                     (a) While occupying the owned auto; or
                                     (b) While occupying a non-owned auto if you or your relative reasonably believe you have the owner2s
*200001449461349212022004515*




                                         permission to use the auto and the use is within the scope of that permission; or
                                     (c) When struck as a pedestrian by an auto or trailer.
                                2.   Any other person who sustains bodily injury caused by accident while occupying the owned auto while being
                                     used by you, a resident of your household, or other persons with your permission.


                                A30IL (07-18)       Page 7 of 20                  Policy Number: 4494-61-34-92                       Renewal Policy   Page 23 of 40
            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 51 of 103 PageID #:221

EXCLUSIONS
When Section II Does Not Apply
1.   There is no coverage for bodily injury arising out of the ownership, maintenance, or use of an owned auto or non-
     owned auto while being used:
     (a) to carry persons or property for compensation or a fee, including but not limited to the delivery of food or any
         other products; or
     (b) for ride-sharing.
     However, this exclusion will not apply to ordinary car pools. An ordinary car pool is one where:
     (i) An insured receives no payment for using a vehicle for a car pool ride; or
     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the
          reimbursement an insured receives for providing the car pool ride does not exceed the reasonable cost of
          gas and depreciation for the distance traveled, and the reimbursement received by an insured is not
          required to be reported for income tax purposes.
     This exclusion does not apply to you or any relative while a passenger and not operating the vehicle.
2.   There is no coverage for an insured while occupying a vehicle located for use as a residence or premises.
3.   You and your relatives are not covered for bodily injury sustained while occupying or when struck by:
     (a) A farm-type tractor or other equipment designed for use principally off public roads, while not upon public roads;
         or
     (b) A vehicle operated on rails or crawler-treads.
4.   There is no coverage for persons employed in the auto business, if the accident arises out of that business and if
     benefits are required to be provided under a workers' compensation law.
5.   There is no coverage for bodily injury sustained due to war     .
6.   The United States of America or any of its agencies are not covered as an insured, a third party beneficiary,
     or otherwise.
7.   There is no coverage for:
     (a) bodily injury caused by an auto driven in or preparing for any prearranged or organized racing, speed, or
         demolition contest or stunting activity of any nature; or
     (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This
         does not apply if the vehicle is being used in connection with an activity other than racing, high speed driving
         or any competitive driving.
8.   There is no coverage for any person or organization while any motor vehicle is operated, maintained or used as
     part of personal vehicle sharing facilitated by a personal vehicle sharing program.
9.  There is no coverage for bodily injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle leased by you or a relative for less than six months unless the vehicle is described, and
    a premium charge is shown for the vehicle for this coverage, in the declarations of this policy.
10. There is no coverage for bodily injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle regularly rented by you or a relative on a daily, weekly or monthly basis unless the
    vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations of this
    policy.
11. There is no coverage for bodily injury to any insured arising out of:
     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing
         services, whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the
         motor vehicle to be used for ride-sharing with a transportation network company; or
     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company; or
     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
         transportation network company; or
     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking
         that identifies the motor vehicle as a vehicle for hire.
     This exclusion does not apply if the rented or leased vehicle is described, and a premium charge is shown for the
     vehicle for this coverage, in the declarations of this policy.




A30IL (07-18) Page 8 of 20                   Policy Number: 4494-61-34-92                           Renewal Policy   Page 24 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 52 of 103 PageID #:222
                                LIMIT OF LIABILITY
                                The limit of liability for medical payments stated in the declarations as applying to "each person" is the limit we will pay
                                for all costs incurred by or on behalf of each person who sustains bodily injury in one accident. This applies
                                regardless of the number of persons insured or the number of autos or trailers to which this policy applies.
                                OTHER INSURANCE
                                If the insured has other medical payments insurance against a loss covered by Section II of this policy, we will not owe
                                more than our pro-rata share of the total coverage available.
                                Any insurance we provide to a person who sustains bodily injury while occupying a vehicle you do not own shall
                                be excess over any other valid and collectible insurance.
                                CONDITIONS
                                The following conditions apply to this Coverage:
                                1.   NOTICE
                                     As soon as possible after an accident, written notice must be given us or our authorized agent stating:
                                     (a) The identity of the insured;
                                     (b) The time, place and details of the accident; and
                                     (c) The names and addresses of the injured, and of any witnesses.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos, the limit of coverage applies separately to each. An auto and an attached
                                     trailer are considered to be one auto.
                                3.   ACTION AGAINST US
                                     Suit will not lie against us unless the insured has fully complied with all the policy terms.
                                4.   MEDICAL REPORTS - PROOF AND PAYMENT OF CLAIMS
                                     As soon as possible, the injured person or his representative will furnish us with written proof of claim, under oath
                                     if required. After each request from us, he will give us written authority to obtain medical reports and copies of
                                     records.
                                     The injured person will submit to an examination by doctors chosen by us and at our expense as we may
                                     reasonably require.
                                     We may pay either the injured person, the doctor or other persons or organizations rendering medical services.
                                     These payments are made without regard to fault or legal liability of the insured.
                                5.   SUBROGATION
                                     When we make a payment under this coverage, we will be subrogated (to the extent of payment made by us) to the
                                     rights of recovery the injured person or anyone receiving the payments may have against any person or
                                     organization. Such person will do whatever is necessary to secure our rights and will do nothing to prejudice them.
                                     This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.


                                                                    SECTION III - PHYSICAL DAMAGE COVERAGES
                                                                    Your Protection For Loss or Damage To Your Car
                                DEFINITIONS
                                The definitions of the terms auto business, farm auto, personal vehicle sharing program, private passenger
                                auto, relative, ride-sharing, temporary substitute auto, transportation network company, utility auto, you,
                                your and war under Section I apply to Section III also. Under this Section, the following special definitions apply:
                                1.   Actual cash value is the replacement cost of the auto or property less depreciation or betterment.
                                2.   Betterment is improvement of the auto or property to a value greater than its pre-loss condition.
                                3.   Collision means loss caused by upset of the covered auto or its collision with another object, including an attached
                                     vehicle.
                                4.   Custom parts or equipment means paint, equipment, devices, accessories, enhancements, and changes,
*200001449461349212022004516*




                                     other than those which are original manufacturer installed, which:
                                     (a) Are permanently installed or attached; or
                                     (b) Alter the appearance or performance of a vehicle;




                                A30IL (07-18)       Page 9 of 20              Policy Number: 4494-61-34-92                           Renewal Policy   Page 25 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 53 of 103 PageID #:223
     This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio,
     visual, or data signals, or to play back recorded media, other than those which are original manufacturer
     installed, that are permanently installed in the owned auto or a newly acquired vehicle using bolts or brackets,
     including slide-out brackets.
5.   Depreciation means a decrease or loss in value to the auto or property because of use, disuse, physical wear and
     tear, age, outdatedness or other causes.
6.   Insured means:
     (a) Regarding the owned auto:
         (i) You and your relatives;
         (ii) A person or organization maintaining, using or having custody of the auto with your permission, if his use is
              within the scope of that permission.
     (b) Regarding a non-owned auto; you and your relatives, using the auto, if the actual operation or use is with the
         permission or reasonably believed to be with the permission of the owner and within the scope of that
         permission.
7.    Loss means direct and accidental loss of or damage to:
     (a) The auto, including its equipment; or
     (b) Other insured property.
8.   Non-owned auto means a private passenger auto, farm auto or utility auto or trailer not owned by or furnished
     for the regular use of either you or your relatives, except a temporary substitute auto. You or your relative
     must be using the auto or trailer within the scope of permission given by its owner. A motor vehicle rented or
     leased for more than 30 days will be considered as furnished for regular use.
     A non-owned auto does not include:
     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
          motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
          whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
          vehicle to be used for ride-sharing with a transportation network company; or
     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
          transportation network company; or
     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
          transportation network company; or
     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
          identifies the motor vehicle as a vehicle for hire.
9.   Owned auto means:
    (a) Any vehicle described in this policy for which a specific premium charge indicates there is coverage;
    (b) A private passenger auto, farm auto or utility auto or a trailer, ownership of which is acquired by you during
         the policy period or for which you enter into a lease during the policy period for a term of six months or more; if
         (i) It replaces an owned auto as described in (a) above, or
         (ii) We insure all private passenger autos, farm autos, utility autos and trailers owned or leased by you on
              the date of such acquisition and you request us to add it to the policy within 30 days afterward;
    (c) A temporary substitute auto.
10. Trailer means a trailer designed to be towed by a private passenger auto and not used as a home, residence,
    office, store, display or passenger trailer. Trailer does not mean a trailer with built-in sleeping facilities designed for
    recreational or camping use.
 LOSSES WE WILL PAY FOR YOU
 Comprehensive (Excluding Collision)
 1. We will pay for each loss, less the applicable deductible, caused other than by collision, to the owned auto
     or non-owned auto. This includes breakage of glass and loss caused by:
     (a)   Missiles;                                  (i) Theft;
     (b)   Falling objects;                           (j) Larceny;
     (c)   Fire;                                      (k) Explosion;
     (d)   Lightning;                                 (l) Earthquake;
     (e)   Colliding with a bird or animal;           (m) Flood;
     (f)   Windstorm;                                 (n) Malicious mischief;
     (g)   Hail;                                      (o) Vandalism;
     (h)   Water;                                     (p) Riot; or
                                                      (q) Civil commotion



A30IL (07-18)       Page 10 of 20             Policy Number: 4494-61-34-92                             Renewal Policy   Page 26 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 54 of 103 PageID #:224
                                     At the option of the insured, breakage of glass caused by collision may be paid under the Collision Coverage, if
                                     included in the policy.
                                2.   We will pay, up to $200 per occurrence, less any deductible shown in the declarations, for loss to personal
                                     effects due to:
                                     (a) Fire;                                       (e) Falling objects;
                                     (b) Lightning;                                  (f) Earthquake; or
                                     (c) Flood;                                      (g) Explosion.
                                     (d) Theft of the entire automobile;
                                     The property must be owned by you or a relative, and must be in or upon an owned auto.
                                3.   Losses arising out of a single occurrence shall be subject to no more than one deductible.
                                Collision
                                1.   We will pay for collision loss to the owned auto or non-owned auto for the amount of each loss less the
                                     applicable deductible.
                                2.   We will pay up to $200 per occurrence, less the applicable deductible, for loss to personal effects due to a
                                     collision.
                                     The property must be owned by you or a relative, and must be in or upon an owned auto.
                                3.   Losses arising out of a single occurrence shall be subject to no more than one deductible.
                                ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE PHYSICAL DAMAGE COVERAGES
                                1.   We will reimburse the insured for transportation expenses incurred during the period beginning 48 hours after a
                                     theft of the entire auto covered by Comprehensive Coverage under this policy has been reported to us and the
                                     police. Reimbursement ends when the auto is returned to use or we pay for the loss.
                                     Reimbursement will not exceed $25 per day nor more than $750 per loss.
                                2.   We will pay general average and salvage charges for which the insured becomes legally liable when the auto
                                     is being transported.
                                3.   We will pay for the replacement of a child passenger restraint system when the restraint system is in the insured
                                     auto at the time loss.
                                EXCLUSIONS
                                When The Physical Damage Coverages Do Not Apply
                                1.   There is no coverage for any vehicle:
                                     (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery of food or
                                         any other products or
                                     (b) while being used for ride-sharing.
                                     However, a vehicle used in an ordinary car pool is covered. An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the
                                          reimbursement an insured receives for providing the car pool ride does not exceed the reasonable cost of
                                          gas and depreciation for the distance traveled, and the reimbursement received by an insured is not
                                          required to be reported for income tax purposes.
                                2.   Loss due to war is not covered.
                                3.   We do not cover loss to a non-owned auto when used by the insured in the auto business.
                                4.   There is no coverage for loss caused by and limited to wear and tear, freezing, mechanical or electrical breakdown
                                     or failure, unless that damage results from a covered theft.
                                5.   Tires, when they alone are damaged by collision, are not covered.
                                6.   Loss due to radioactivity is not covered.
                                7.   Loss to any tape, wire, record disc or other medium for use with a device designed for the recording and/or
                                     reproduction of sound is not covered.
                                8.   We do not cover loss to any radar or laser detector.
                                9.   We do not cover trailers when used for business or commercial purposes with vehicles other than
                                     private passenger autos, farm autos or utility autos.
*200001449461349212022004517*




                                10. We do not cover loss for custom parts or equipment, in excess of $1,000, unless the existence of those custom
                                    parts or equipment has been previously reported to us and an endorsement to the policy has been added.
                                11. There is no coverage for any liability assumed under any contract or agreement.




                                A30IL (07-18)       Page 11 of 20            Policy Number: 4494-61-34-92                           Renewal Policy   Page 27 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 55 of 103 PageID #:225
12. There is no coverage for any loss or damage resulting from:
     (a) The acquisition of a stolen vehicle;
     (b) Any governmental, legal or other action to return a vehicle to its legal, equitable, or beneficial owner, or
         anyone claiming an ownership interest in the vehicle; or
     (c) Any confiscation, seizure or impoundment of a vehicle by governmental authorities.
     (d) The sale of an owned auto.
13. There is no coverage for the destruction, impoundment, confiscation or seizure of a vehicle by governmental or
    civil authorities due to its use by you, a relative or a permissive user of the vehicle in illegal activity.
14. There is no coverage for any loss caused by:
    (a) an auto driven in or preparing for any prearranged or organized racing, speed or demolition contest or
        stunting activity of any nature; or
    (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This
        does not apply if the vehicle is being used in connection with an activity other than racing, high speed driving
        or any competitive driving.
15. There is no coverage for any person or organization while any motor vehicle is operated, maintained or used as
    part of personal vehicle sharing facilitated by a personal vehicle sharing program.
16. We do not cover any vehicle, or series of vehicles, leased by you or a relative for less than six months unless
    the vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations of
    this policy.
17. We do not cover any vehicle, or series of vehicles, regularly rented by you or a relative on a daily, weekly or
    monthly basis unless the vehicle is described, and premium charge is shown for the vehicle for this coverage, in
    the declarations of this policy.
LIMIT OF LIABILITY
The limit of our liability for loss:
1.   Is the actual cash value of the property at the time of the loss;
2.   Will not exceed the prevailing competitive price to repair or replace the property at the time of loss, or any of
     its parts, including parts from non-original equipment manufacturers, with other of like kind and quality and will
     not include compensation for any diminution of value claimed to result from the loss. Although you have the
     right to choose any repair facility or location, the limit of liability for repair or replacement of such property is the
     prevailing competitive price, which is the price we can secure from a competent and conveniently located
     repair facility. At your request, we will identify a repair facility that will perform the repairs at the prevailing
     competitive price;
3.   To personal effects arising out of one occurrence is $200;
4.   To a trailer not owned by you is $500;
5.   For custom parts or equipment is limited to the actual cash value of the custom parts or equipment, not
     to exceed the actual cash value of the vehicle. However, the most we will pay for loss to custom parts or
     equipment is $1,000, unless the existence of those custom parts or equipment has been previously
     reported to us and an endorsement to the policy has been added.
     Actual cash value of property will be determined at the time of the loss and will include an adjustment for
     depreciation/betterment and for the physical condition of the property.
OTHER INSURANCE
If the insured has other insurance against a loss covered by Section III, we will not owe more than our pro-rata share of
the total coverage available.
Any insurance we provide for a vehicle you do not own shall be excess over any other valid and collectible insurance.
CONDITIONS
The following conditions apply only to the Physical Damage Coverages:
1. NOTICE
   As soon as possible after a loss, written notice must be given us or our authorized agent stating:
     (a) The identity of the insured;
     (b) A description of the auto or trailer;
     (c) The time, place and details of the loss; and
     (d) The names and addresses of any witnesses.
     In case of theft, the insured must promptly notify the police.




A30IL (07-18)       Page 12 of 20                Policy Number: 4494-61-34-92                            Renewal Policy   Page 28 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 56 of 103 PageID #:226
                                     In the case of theft of the entire auto, the insured must promptly notify the police that the vehicle was stolen. To be
                                     eligible as a covered loss, the police report must acknowledge and classify the report as theft of a motor vehicle.
                                     The insured must cooperate fully with the policy investigation, with the prosecution of any person(s) charged with
                                     theft, and with any civil suit brought by us against the person(s) responsible to recover for the loss.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos or trailers, the limit of coverage and any deductibles apply separately to
                                     each.
                                3.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     The insured will cooperate and assist us, if requested:
                                     (a) In the investigation of the loss;
                                     (b) In making settlements;
                                     (c) In the conduct of suits;
                                     (d) In enforcing any right of subrogation against any legally responsible person or organization;
                                     (e) At trials and hearings;
                                     (f) In securing and giving evidence; and
                                     (g) By obtaining the attendance of witnesses.
                                4.   ACTION AGAINST US
                                     Suit will not lie against us unless the policy terms have been complied with and until 30 days after proof of loss is
                                     filed and the amount of loss is determined.
                                     If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose, including as
                                     evidence for any civil or criminal proceeding. If you ask us immediately after a loss to preserve the salvage for
                                     inspection, we will do so for a period not to exceed 30 days.
                                5.   INSURED2S DUTIES IN EVENT OF LOSS
                                     In the event of loss the insured will:
                                     (a) Protect the auto, whether or not the loss is covered by this policy. Further loss due to the insured2s failure
                                         to protect the auto will not be covered. Reasonable expenses incurred for this protection will be paid by us.
                                     (b) File with us, within 91 days after loss, his sworn proof of loss including all information we may reasonably
                                         require.
                                     (c) At our request, the insured will exhibit the damaged property.
                                6.   APPRAISAL
                                     If we and the insured do not agree on the amount of loss, either may, within 60 days after proof of loss is filed,
                                     demand an appraisal of the loss. In that event, we and the insured will each select a competent appraiser. The
                                     appraisers will select a competent and disinterested umpire. The appraisers will state separately the actual cash
                                     value and the amount of the loss. If they fail to agree, they will submit the dispute to the umpire. An award in
                                     writing of any two will determine the amount of loss. We and the insured will each pay his chosen appraiser and
                                     will bear equally the other expenses of the appraisal and umpire.
                                     We will not waive our rights by any of our acts relating to appraisal.
                                7.   PAYMENT OF LOSS
                                     We may at our option:
                                     (a) Pay for the loss; or
                                     (b) Repair or replace the damaged or stolen property.
                                     At any time before the loss is paid or the property replaced, we may return any stolen property to you or to the
                                     address shown in the declarations at our expense with payment for covered damage. We may take all or part of the
                                     property at the agreed or appraised value, but there will be no abandonment to us. We may settle claims for loss
                                     either with the insured or the owner of the property.
                                8.   NO BENEFIT TO BAILEE
                                     This insurance does not apply directly or indirectly to the benefit of a carrier or other bailee for hire liable for the loss
                                     of the auto.
                                9.   SUBROGATION
*200001449461349212022004518*




                                     When payment is made under this policy, we will be subrogated to all the insured's rights of recovery against
                                     others. The insured will help us to enforce these rights. The insured will do nothing after loss to prejudice these
                                     rights. This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.



                                A30IL (07-18)       Page 13 of 20              Policy Number: 4494-61-34-92                             Renewal Policy   Page 29 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 57 of 103 PageID #:227

 10. ASSIGNMENT
     With respect to Section III, Physical Damage Coverages, an Assignment of interest under this policy will not bind
     us without our consent. Any nonconforming assignment shall be void and invalid. Moreover, the assignee of a
     nonconforming assignment shall acquire no rights under this contract and we shall not recognize any such
     assignment.


                               SECTION IV - UNINSURED MOTORIST COVERAGE
      Protection For You and Your Passengers For Injuries Caused By Uninsured And Hit-And-Run Motorists

 DEFINITIONS
 The definitions of terms for Section I apply to Section IV, except for the following special definitions:
 1. Hit-and-run motor vehicle is a motor vehicle causing bodily injury to an insured through physical contact with
    him or with a motor vehicle he is occupying at the time of the accident and whose operator or owner cannot be
    identified, provided the insured or someone on his behalf:
    (a) Reports the accident within 24 hours to a police, peace or judicial officer or to the Commissioner of Motor
          Vehicles;
    (b) Files with us within 30 days a statement setting forth the facts of the accident and claiming that he has a cause
          of action for damages against an unidentified person; and
    (c) Makes available for inspection, at our request, the auto occupied by the insured at the time of the accident.
 2. Insured means:
    (a) The Named Insured shown on the Declarations and his or her spouse or party to a civil union, if a resident of the
          same household;
    (b) Relatives of (a) above if residents of his household;
    (c) Any other person while occupying an owned auto;
    (d) Any person who is entitled to recover damages because of bodily injury sustained by an insured under (a),
          (b), and (c) above.
    If there is more than one insured, our limit of liability will not be increased.
 3. Insured auto is an auto:
    (a) Described in the declarations and covered by the bodily injury liability coverage of this policy;
    (b) Temporarily substituted for an insured auto when withdrawn from normal use because of its breakdown, repair,
          servicing, loss or destruction; or
    (c) Operated by you or your spouse or party to a civil union, if a resident of the same household.
    But the term insured auto does not include:
    (i) An auto used to carry passengers or goods for hire, except in a car pool;
    (ii) An auto being used without the owner2s permission; or
    (iii) Under subparagraphs (b) and (c) above, an auto owned by or furnished for the regular use of an insured.
 4.   Occupying means in, upon, entering into or alighting from.
 5.   State includes the District of Columbia, the territories and possessions of the United States, and the Provinces of
      Canada.
 6.   Uninsured motor vehicle is a motor vehicle which has no bodily injury liability bond or insurance policy applicable
      with liability limits complying with the financial responsibility law of the state in which the insured auto is principally
      garaged at the time of an accident. This term also includes an auto whose insurer is or becomes insolvent or denies
      coverage.
      The term uninsured motor vehicle does not include:
      (a) An insured auto;
      (b) An auto owned or operated by a self-insurer within the meaning of any motor vehicle financial responsibility law,
          motor carrier law or any similar law;
      (c) An auto owned by the United States of America, any other national government, a state, or a political sub-
          division of any such government or its agencies;
      (d) A land motor vehicle or trailer operated on rails or crawler-treads or located for use as a residence or
          premises; or
      (e) Any vehicle, equipment, all terrain vehicle, off road vehicle, or farm type tractor or equipment
          designed mainly for use off public roads while not upon public roads




A30IL (07-18)       Page 14 of 20              Policy Number: 4494-61-34-92                            Renewal Policy   Page 30 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 58 of 103 PageID #:228

                                LOSSES WE PAY
                                Under the Uninsured Motorists Coverage we will pay damages for bodily injury to the insured and sustained by
                                the insured caused by an accident which the insured is legally entitled to recover from the owner or operator of an
                                uninsured motor vehicle or hit-and-run motor vehicle arising out of the ownership, maintenance or use of that
                                uninsured motor vehicle or hit-and-run motor vehicle.
                                The amount of the insured's recovery for these damages will be determined by agreement between the insured or
                                his representative and us. The dispute may be arbitrated if an agreement cannot be reached.
                                EXCLUSIONS
                                When Section IV Does Not Apply
                                1.   This Coverage does not apply to bodily injury to an insured if the insured or his legal representative has made
                                     a settlement or has been awarded a judgment of his claim without our prior written consent.
                                2.   Bodily injury to an insured while occupying or through being struck by an uninsured motor vehicle owned by
                                     an insured or a relative is not covered.
                                3.   The Uninsured Motorists Coverage will not benefit any workers' compensation insurer, self-insurer, or disability
                                     benefits insurer.
                                4.   We do not cover the United States of America or any of its agencies as an insured, a third party beneficiary or
                                     otherwise.
                                5.   We do not cover any person while occupying a vehicle described in the declarations on which Uninsured
                                     Motorists Coverage is not carried.
                                6.   Regardless of any other provision of this policy, there is no coverage for punitive or exemplary damages under
                                     the uninsured or underinsured motorist coverage of this policy.
                                7.   This coverage does not apply to any liability assumed under any contract or agreement.
                                8.   This coverage does not apply to damage caused by an insured2s:
                                     (a) participation in or preparation for any prearranged or organized racing, speed or demolition contest or stunting
                                         activity of any nature; or
                                     (b) operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This does not
                                         apply if the vehicle is being used in connection with an activity other than racing, high speed driving or any
                                         competitive driving.
                                9.   There is no coverage under this Section for any person or organization while any motor vehicle is operated,
                                     maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
                                10. There is no coverage for bodily injury or property damage under this Section for any person or organization while
                                    an owned auto or non-owned auto:
                                     (a) is being used to carry persons or property for compensation or a fee, including but not limited to the delivery of
                                         food or any other products; or
                                     (b) is being used for ride-sharing.
                                     However, a vehicle used in an ordinary car pool is covered. An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the reimbursement
                                          an insured receives for providing the car pool ride does not exceed the reasonable cost of gas and depreciation
                                          for the distance traveled, and the reimbursement received by an insured is not required to be reported for
                                          income tax purposes.
                                     This exclusion does not apply to you or any relative while a passenger and not operating the motor vehicle.
                                LIMITS OF LIABILITY
                                Regardless of the number of autos or trailers to which this policy applies:
                                1.   The limit of liability for Uninsured Motorists Coverage stated in the declarations for "each person" is the limit of our
                                     liability for all damages resulting from bodily injury sustained by one person in any one accident or occurrence.
                                     Included in this limit, but not as a separate claim or claims, are all consequential damages sustained by other
                                     persons, such as loss of services, loss of support, loss of consortium, wrongful death, grief, sorrow, and emotional
                                     distress.
*200001449461349212022004519*




                                A30IL (07-18)       Page 15 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 31 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 59 of 103 PageID #:229

2.   The limit of liability stated in the declarations as applicable to "each accident" is, subject to the above provision
     respecting each person, the total limit of our liability for all such damages, including all the consequential damages
     sustained by other persons, such as loss of services, loss of support, loss of consortium, wrongful death, grief,
     sorrow and emotional distress, resulting from bodily injury sustained by two or more persons as the result of one
     accident or occurrence.
3.   When coverage is afforded to two or more autos, the limits of liability shall apply separately to each auto as stated
     in the declarations but shall not exceed the highest limit of liability applicable to one auto.
     If separate policies with us are in effect for you or any person in your household, they may not be combined
     to increase the limit of our liability for a loss.
     The amount payable under this Coverage will be reduced by all amounts:
     (a) Paid by or for all persons or organizations liable for the injury;
     (b) Paid or payable under the Bodily Injury Coverage or Medical Payments Coverage of this policy; or
     (c) Paid or payable under any workers' compensation law, disability benefits law or any similar law.
OTHER INSURANCE
Coverage under Section IV may not be stacked, aggregated, or combined with other uninsured motorist coverage or
underinsured motorists coverage.
If there is other applicable uninsured motorist coverage or underinsured motorists coverage, the maximum an insured
may recover under all applicable uninsured motorist coverages or underinsured motorists coverages is the highest
applicable limit of liability for one (1) vehicle under one (1) of the available policies, even though separate premiums may
have been paid for each policy or vehicle. If there is other applicable uninsured motorist coverage or underinsured
motorists coverage, subject to the LIMITS OF LIABILITY under Section IV, we will pay only our share of the damages.
Our share is the proportion that our limit of liability bears to the total of all available uninsured motorist coverage or
underinsured motorists coverage limits.
However, any uninsured motorist coverage or underinsured motorists coverage we provide for bodily injury to you
or a relative when not occupying an owned auto, subject to the LIMITS OF LIABILITY under Section IV, shall be
excess over any other uninsured motorist coverage or underinsured motorists coverage and our coverage applies
only in the amount by which it exceeds such other uninsured motorist coverage or underinsured motorists coverage.
If more than one uninsured motorist or underinsured motorists policy applies as excess, then:
    (1) the amount payable under this policy shall not exceed the difference between the uninsured motorist
        coverage or underinsured motorists coverage limit of the policy that applies as primary and the highest
        applicable uninsured motorist coverage or underinsured motorists coverage limit of any one of the uninsured
        motorist coverages or underinsured motorists coverages that applies as excess to the primary uninsured
        motorist or underinsured motorists coverage; and
    (2) we are then liable, subject to the LIMITS OF LIABILITY under Section IV, only for our share which is the
        proportion that our limit of liability bears to the total of all available uninsured motorist coverage or
        underinsured motorists coverage limits that applies as excess to the primary uninsured motorist or
        underinsured motorists coverage.
We will not pay for any damages which would duplicate any payment made for damages under other insurance.
ARBITRATION
Except as set forth in the last sentence of this paragraph, any dispute arising between any insured and us regarding:
(a) The extent to which the insured is legally entitled to recover against an owner or operator of an uninsured motor
    vehicle (i.e., issues of liability); or
(b) The amount of damages sustained by the insured may be arbitrated at the request of the insured. Binding
    arbitration will not be used to resolve disputes regarding policy interpretation, the existence of this Coverage in a
    particular policy, or the application of this Coverage to a particular claim or claimant.
Upon written demand from the insured for arbitration, each part will select an arbitrator and the two arbitrators so
named will select a third arbitrator. If such arbitrators are not selected within 45 days of such request, either party may
request that the matter be submitted for arbitration to the American Arbitration Association. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction thereof. Unless both parties agree otherwise,
arbitration will take place in the county and state in which the insured lives. Local rules of law as to procedure and
evidence will apply.
Any decision made by arbitrators shall be binding for the amount of damages not exceeding $75,000 for bodily injury
to or death of any one person, $150,000 for bodily injury to or death of 2 or more persons in any one motor vehicle
accident, or the corresponding policy limits for bodily injury or death, whichever is less.



A30IL (07-18)       Page 16 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 32 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 60 of 103 PageID #:230
                                When an award exceeds $75,000 for bodily injury to or death of any one person, or $150,000 for bodily injury to
                                or death of 2 or more persons in any one motor vehicle accident, or the corresponding policy limits for bodily injury
                                or death, whichever is less, either party shall have the right to a trial on all the issues in a court of competent
                                jurisdiction. This right must be exercised within 60 days of the award. Where such right is exercised by either party,
                                the judgment of the arbitrators shall not be binding on either party.
                                We will be obligated to pay no more than the applicable policy limits for this coverage regardless of whether an
                                arbitration results in an award in excess of the applicable policy limits for this coverage as defined in this policy.
                                We will pay all arbitration expenses except where recovery by the claimant exceeds the minimum Illinois Safety
                                Responsibility Law limits. If recovery exceeds the minimum limit, the person making claim shall pay his expenses and an
                                equal share of the expenses of the third arbitrator to the extent that recovery exceeds the minimum limit under the law.
                                TRUST AGREEMENT
                                When we make a payment under this Coverage:
                                1. We will be entitled to repayment of that amount out of any settlement or judgment the insured recovers from any
                                     person or organization legally responsible for the bodily injury.
                                2. The insured will hold in trust for our benefit all rights of recovery which he may have against any person or
                                     organization responsible for these damages. He will do whatever is necessary to secure all rights of recovery and
                                     will do nothing after the loss to prejudice these rights.
                                3. At our written request, the insured, in his own name, will take, through a designated representative, appropriate
                                     actions necessary to recover payment for damages from the legally responsible person or organization. The
                                     insured will pay us out of the recovery for our expenses, costs and attorneys' fees.
                                4. The insured will execute and furnish us with any needed documents to secure his and our rights and obligations.
                                CONDITIONS
                                The following conditions apply only to the Uninsured Motorists Coverage:
                                1. NOTICE
                                     As soon as possible after an accident, notice must be given us or our authorized agent stating:
                                     (a) The identity of the insured;
                                     (b) The time, place and details of the accident; and
                                     (c) The names and addresses of the injured, and of any witnesses.
                                     If the insured or his or her legal representative files suit before we make a settlement under this Coverage, he must
                                     immediately provide us with a copy of the pleadings.
                                2.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     After we receive notice of a claim, we may require the insured to take any action necessary to preserve his
                                     recovery rights against any allegedly legally responsible person or organization. We may require the insured to
                                     make that person or organization a defendant in any action against us.
                                3.   ACTION AGAINST US
                                     No suit, action, or arbitration proceedings for recovery of any claim may be brought against us until the insured
                                     has fully complied with all the terms of this policy. The insured must file proof of loss with the Company within 1
                                     year from the date of loss. Further, any suit, action, or arbitration will be barred unless commenced within two years
                                     after the date the claim was denied in whole or in part. Arbitration proceedings will not commence until we receive
                                     your written demand for arbitration.
                                4.   PROOF OF CLAIM-MEDICAL REPORTS
                                     As soon as possible, the insured or other person making claim must give us written proof of claim, under oath if
                                     required. This will include details of the nature and extent of injuries, treatment, and other facts which may affect the
                                     amount payable.
                                     Proof of claim must be made on forms furnished by us unless we have not furnished these forms within 15 days after
                                     receiving notice of claim.
                                     The injured person will submit to examination by doctors chosen by us, at our expense, as we may reasonably
                                     require. In the event of the insured's incapacity or death, his legal representative must, at our request, authorize us
                                     to obtain medical reports and copies of records.
                                5.   PAYMENT OF LOSS
*200001449461349212022004520*




                                     Any amount due is payable:
                                     (a) To the insured or his authorized representative;
                                     (b) If the insured is a minor, to his parent or guardian; or
                                     (c) If the insured is deceased, to his surviving spouse or party to a civil union, if a resident of the same household;
                                         otherwise


                                A30IL (07-18)       Page 17 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 33 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 61 of 103 PageID #:231
     (d) To a person authorized by law to receive the payment; or to a person legally entitled to recover payment for the
         damages.
     We may at our option, pay an amount due in accordance with (d) above.

                                            SECTION V-GENERAL CONDITIONS
These conditions apply to all Coverages in this policy.
1. TERRITORY
   This policy applies only to accidents, occurrences or losses during the policy period within the United States of
   America, its territories or possessions, or Canada or when the auto is being transported between ports thereof.
2.   PREMIUM
     When you dispose of, acquire ownership of, or replace a private passenger auto, farm auto or utility auto, any
     necessary premium adjustment will be made as of the date of the change and in accordance with our manuals.
3.   CHANGES
     The terms and provisions of this policy cannot be waived or changed, except by an endorsement issued to form a
     part of this policy.
     We may revise this policy during its term to provide more coverage without an increase in premium. If we do so,
     your policy will automatically include the broader coverage when effective in your state.
     The premium for each auto is based on the information we have in your file. You agree:
     (a) That we may adjust your policy premiums during the policy term if any of this information on which the premiums
         are based is incorrect, incomplete or changed.
     (b) That you will cooperate with us in determining if this information is correct and complete.
     (c) That you will notify us of any changes in this information.
     (d) That we may adjust your policy premium during the policy term or at renewal if any person who is an insured
         becomes an additional driver during the policy term or at renewal.
     Any calculation or recalculation of your premium or changes in your coverage will be based on the rules, rates and
     forms on file, if required, for our use in your state.
4.   ASSIGNMENT
     Assignment of interest under this policy will not bind us without our written consent. If you die, this policy will cover:
     (a) Your surviving spouse or party to a civil union, if a resident of the same household;
     (b) The executor or administrator of your estate, but only while operating an owned auto and while acting within the
         scope of his duties;
     (c) Any person having proper temporary custody of and operating the owned auto, as an insured, until the
         appointment and qualification of the executor or administrator of your estate; and
     (d) Under the Medical Payments Coverage, a person who was a relative at the time of your death.
5.   POLICY PERIOD
     Unless otherwise cancelled, this policy will expire as shown in the declarations. But, it may be continued by our
     offer to renew and your acceptance by payment of the required renewal premium prior to the expiration date.
     Each period will begin and expire as stated in the declarations.
6.   CANCELLATION BY THE INSURED
     You may cancel this policy by providing notice to us stating when, after the notice, cancellation will be effective.
     If this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be pro-rated.
7.   CANCELLATION BY US
     We may cancel this policy by mailing to you, at the last mailing address known to the company, written notice
     stating when the cancellation will be effective.
     We will mail this notice:
     (a) 10 days in advance if the proposed cancellation is for non-payment of premium or any of its installments when
          due;
     (b) 30 days in advance in all other cases.
     The mailing of the above notice will be sufficient proof of notice. The policy will cease to be in effect as of the date
     and hour stated in the notice.
     If this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be pro-rated.
     Payment or tender of unearned premium is not a condition of cancellation.




A30IL (07-18)       Page 18 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 34 of 40
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 62 of 103 PageID #:232
                                8.   CANCELLATION BY US IS LIMITED
                                     After this policy has been in effect for 60 days or, if the policy is a renewal policy, we will not cancel except for any of
                                     the following reasons:
                                     (a) You do not pay the initial premium on other than a renewal policy or any additional premiums for this policy or
                                         fail to pay any premium installment when due to us or our agent.
                                     (b) You obtained the policy through material misrepresentation.
                                     (c) Any insured violated any of the terms and conditions of the policy.
                                     (d) You failed to disclose fully in your application your motor vehicle accidents and moving traffic violations for the
                                         preceding 36 months.
                                     (e) Any insured made a false or fraudulent claim or knowingly aided or abetted another in presenting such a claim.
                                     (f) Any insured or customary operator:
                                         (i) Has within the 12 months prior to the notice of cancellation, had his driver2s license under suspension or
                                               revocation;
                                         (ii) Is or becomes subject to epilepsy or heart attacks and cannot produce a certificate from a physician
                                               testifying to his unqualified ability to operate a motor vehicle.
                                         (iii) Has an accident record, conviction record (criminal or traffic), physical, mental or other condition which is
                                               such that his operation of an auto might endanger the public safety.
                                     (g) Any insured or customary operator, within 36 months prior to the notice of cancellation or non-renewal, has
                                         been addicted to the use of narcotics or drugs.
                                     (h) Any insured or customary operator has been convicted or forfeited bail during the 36 months immediately
                                         preceding the notice of cancellation for:
                                         (i) Any felony;
                                         (ii) Criminal negligence in death, homicide or assault arising out of the operation of a motor vehicle;
                                         (iii) Operating a motor vehicle while in an intoxicated condition;
                                         (iv) Operating a motor vehicle while under the influence of drugs;
                                         (v) Leaving the scene of an accident without stopping to report;
                                         (vi) Theft or an unlawful taking of an auto; or (vii) making false statements in an application for a driver's license.
                                     (i) Any insured or customary operator has been convicted of or forfeited bail for 3 or more violations within the 12
                                         months immediately preceding the notice of cancellation, of any law, ordinance or regulation limiting the speed of
                                         motor vehicles, of any of the provisions of motor vehicle laws of any state, violation of which is a misdemeanor,
                                         whether or not the violations were the repetitions of the same offense or different offenses.
                                     (j) The insured auto is mechanically defective to the extent that its operation might endanger public safety.
                                     (k) The insured auto is used in carrying passengers for hire or compensation. However, the use of any auto for a
                                         car pool shall not be considered use of an auto for hire or compensation.
                                     (l) The insured auto is used in the business of transporting flammables or explosives.
                                     (m) The insured auto is an authorized emergency vehicle.
                                     (n) The insured auto is modified or changed in condition so as to increase the risk substantially.
                                     (o) The insured auto is subject to an inspection law and has not been inspected or, if inspected, has failed to qualify.
                                     Our failure to cancel for any of these reasons will not obligate us to renew the policy.
                                9.  RENEWAL
                                    We will not refuse to renew this policy unless written notice of our refusal to renew is mailed to you, at the address
                                    shown in this policy, at least 30 days prior to the expiration date (or 60 days prior to the expiration date if this policy
                                    has been in effect or renewed for 5 or more years). The mailing of this notice by us will be sufficient proof of notice.
                                    This policy will expire without notice if any of the following conditions exist:
                                    (a) You do not pay any premium as we require to renew this policy.
                                    (b) You have informed us or our agent that you wish the policy to be cancelled or not renewed.
                                    (c) You do not accept our offer to renew or you refuse to provide us with renewal classification and rating
                                         information as we may require.
                                10. OTHER INSURANCE
                                    If other insurance is obtained on your insured auto, any similar insurance afforded under this policy for that auto will
                                    terminate on the effective date of the other insurance.
                                11. DIVIDEND PROVISION
*200001449461349212022004521*




                                    You are entitled to share in a distribution of the surplus of the Company as determined by its Board of Directors
                                    from time to time.




                                A30IL (07-18)       Page 19 of 20              Policy Number: 4494-61-34-92                            Renewal Policy   Page 35 of 40
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 63 of 103 PageID #:233
12. DECLARATIONS
    By accepting this policy, you agree that:
    (a) The statements in your application and in the declarations are your agreements and representations;
    (b) This policy is issued in reliance upon the truth of these representations; and
    (c) This policy, along with the application and declaration sheet, embodies all agreements relating to this insurance.
        The terms of this policy cannot be changed orally.
13. FRAUD AND MISREPRESENTATION
    Coverage is not provided to any person who knowingly conceals or misrepresents any material fact or circumstance
    relating to this insurance:
    (a) At the time of application; or
    (b) At any time during the policy period; or
    (c) In connection with the presentation or settlement of a claim.
14. EXAMINATION UNDER OATH
    The insured or any other person seeking coverage under this policy must submit to examination under oath by any
    person named by us when and as often as we may require.
15. TERMS OF POLICY CONFORMED TO STATUTES
    Any terms of this policy in conflict with the statutes of Illinois are amended to conform to those statutes.
16. DISPOSAL OF VEHICLE
    If you relinquish possession of a leased vehicle or if you sell or relinquish ownership of an owned auto, any
    coverage provided by this policy for that vehicle will terminate on the date you do so.
17. CHOICE OF LAW
    The policy and any amendment(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
    Illinois.

                                      SECTION VI-AMENDMENTS AND ENDORSEMENTS
1. SPECIAL ENDORSEMENT UNITED STATES GOVERNMENT EMPLOYEES
A. Under the Property Damage coverage of Section I, we provide coverage to United States Government
   employees, civilian or military, using
   1. Motor vehicles owned or leased by the United States Government or any of its agencies, or
   2. Rented motor vehicles used for United States Government business, when such use is with the permission of
      the United States Government. Subject to the limits described in paragraph B. below, we will pay sums you
      are legally obligated to pay for damage to these vehicles.
B. The following limits apply to this Coverage:
   1. A $100 deductible applies to each occurrence.
   2. For vehicles described in A.1. above, our liability shall not exceed the lesser of the following:
      (a) The actual cash value of the property at the time of the occurrence; or
      (b) The cost to repair or replace the property, or any of its parts with other of like kind and quality; or
      (c) Two months basic pay of the insured; or
      (d) The limit of Property Damage liability coverage stated in the declarations.
    3.   For    vehicles described in A.2. above, our liability shall not exceed the lesser of the following:
         (a)    The actual cash value of the property at the time of the occurrence; or
         (b)    The cost to repair or replace the property, or any of its parts with other of like kind and quality; or
         (c)    The limit of Property Damage liability coverage stated in the declarations.
This insurance is excess over other valid and collectible insurance.




            W. C. E. Robinson                                                     William E. Roberts
                Secretary                                                              President




A30IL (07-18)       Page 20 of 20               Policy Number: 4494-61-34-92                              Renewal Policy   Page 36 of 40
                                             Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 64 of 103 PageID #:234

                                GEICO
                                GEICO CASUALTY COMPANY
                                                                                                      Automobile Policy Endorsement
                                                                                                      Rental Reimbursement Endorsement
                                Policy Number: 4494-61-34-92

                                We agree with you that the policy is amended as follows:
                                SECTION III - PHYSICAL DAMAGE COVERAGES
                                The following coverage is added:
                                   Coverage-Rental Reimbursement
                                When there is a loss to an owned auto for which a specific premium charge indicates that rental reimbursement
                                coverage is afforded:
                                We will reimburse the insured toward costs the insured incurs to rent an auto. Reimbursement will not exceed the limits
                                described in the declarations and payment will be limited to a reasonable and necessary period of time required to repair
                                or replace the owned auto. This coverage applies only if:
                                     1.   The owned auto is withdrawn from use for more than 24 consecutive hours, and
                                     2.   The loss to the owned auto is covered under comprehensive or collision coverage of this policy.
                                When there is a total theft of the entire auto, we will reimburse the insured toward costs the insured incurs to rent an
                                auto, subject to the following limitations:
                                    1. This coverage will reimburse the insured for reasonable rental expenses beginning 48 hours after a theft of the
                                        entire vehicle covered under the comprehensive coverage of this policy; and
                                     2.   This coverage may be used to reimburse reasonable rental expenses in excess of those provided by Section III
                                          of the policy if and to the extent the coverage limits under rental reimbursement exceed those provided in
                                          Section III of the policy. In that event, the amount payable under this endorsement is the amount by which this
                                          coverage exceeds those described in Section III of the policy; and
                                     3.   Subject to number 2 above, in no event shall the total amount payable under both this coverage and the
                                          supplemental coverage in Section III of the policy exceed the daily limit of coverage provided by this endorsement.
                                Reimbursement for rental charges shall end the earliest of when the owned auto has been:
                                     1.   Returned to you; or
                                     2.   Repaired; or
                                     3.   Replaced; or
                                     4.   Deemed a total loss by us:
                                          (a) Seventy-two (72) hours after we pay the applicable limit of liability under Section III; or
                                          (b) Seventy-two (72) hours after our initial settlement offer;
                                      whichever comes first.
                                However, when there is a total theft of an owned auto, reimbursement for rental charges shall end the earliest of:
                                   1. The date the auto is returned to use if the vehicle is recovered before payment of the total theft claim to you or
                                      the owner of the vehicle; or if the vehicle is not recovered,
                                   2. Seventy-two (72) hours after our initial settlement offer of the actual cash value of the owned auto.
                                   3. Seventy-two (72) hours after the failure to provide either a proof of loss or recorded statement if requested by us.
                                No deductible applies to this coverage.
                                CONDITIONS
                                In the case of theft of the entire auto, the insured must promptly notify the police that the vehicle was stolen. The
                                insured must cooperate fully with the policy investigation, with the prosecution of any person(s) charged with theft and
                                any civil suit brought by us against the person(s) responsible to recover for the loss.

                                The coverage provided by this endorsement is subject to all the provisions and conditions of SECTION III of the policy.
                                The COMPANY affirms this endorsement.
*200001449461349212022004522*




                                                         W. C. E. Robinson                                           William E. Roberts
                                                            Secretary                                                     President

                                A-431IL (05-11)                                                                                        Renewal Policy   Page 37 of 40
           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 65 of 103 PageID #:235

                                                              AUTOMOBILE POLICY
                                                              AMENDMENT
Policy Number: 4494-61-34-92
                                                              ILLINOIS

                                                              UNDERINSURED MOTORISTS
                                                              COVERAGE AMENDMENT

Your policy provisions are amended as follows:                     applicable at the time of the accident is less than
                                                                   the limits for underinsured motorists coverage
With respect to such insurance as is afforded by the
                                                                   provided the insured by this policy.
policy for damages because of bodily injury caused by
accident and arising out of the ownership, maintenance,            motor vehicle means a land motor vehicle or trailer
or use of an uninsured motor vehicle the definition of             other than: (a) a farm type tractor or other vehicle
uninsured motor vehicle is amended to include                      designed for use principally off public roads, while
underinsured motor vehicle, subject to the following               not upon public roads; (b) a vehicle operated on rails
provision:                                                         or crawler-treads; or (c) a vehicle while located for
                                                                   use as a residence or premises.
1.   The limits of liability for this insurance as shown in
     the declarations shall be the total limit of the         3.   In the event of any payment under this coverage, we
     company's liability for all damages because of bodily         shall be subrogated to the extent of such payment to
     injury as the result of any one accident regardless of        all of the insured's rights of recovery therefor. The
     the number of covered persons, claims made, or                insured shall do nothing after loss to prejudice such
     vehicles or premiums shown on the policy, or
                                                                   rights.
     premiums paid, or vehicles involved in an accident
     arising out of the ownership, maintenance or use of      4.   Unless otherwise agreed, no payment will be made
     an underinsured motor vehicle , less those amounts            under this coverage until all bodily injury liability
     actually recovered under the applicable bodily                limits, or portion thereof, which apply to the
     injury insurance policy, bonds or other security              underinsured motor vehicle and its operators are
     maintained on the underinsured motor vehicle.                 partially or fully exhausted by payment of judgment
                                                                   or settlement.
2.   When used in reference to this insurance (including
     this and other amendments forming a part of the          5.   The maximum amount payable under this coverage
     policy):                                                      is the Underinsured Motorists Coverage limit less
                                                                   the amount actually recovered under the applicable
     underinsured motor vehicle means a motor vehicle
                                                                   bodily injury insurance policies, bonds or other
     with respect to the ownership, maintenance or use
                                                                   security maintained on the underinsured motor
     of which the sum of the limits of liability under all
                                                                   vehicle.
     bodily injury liability bonds and insurance policies




We affirm this amendment.




             W. C. E. Robinson                                                       William E. Roberts
                 Secretary                   GEICO Casualty Company                       President




CC1102 (10-04)                                                                                  Renewal Policy   Page 38 of 40
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 66 of 103 PageID #:236

                                GEICO
                                GEICO CASUALTY COMPANY
                                                                                                  Automobile Policy Amendment
                                                                                                  Emergency Road Service Coverage
                                Policy Number: 4494-61-34-92


                                Your policy provisions are amended as follows:
                                SECTION III
                                PHYSICAL DAMAGE COVERAGES
                                Emergency Road Service
                                We   will pay reasonable expenses an insured incurs for the owned or non-owned auto, for:
                                1.   mechanical labor up to one hour at the place of breakdown;
                                2.   lockout services up to $100 per lockout if keys to the auto are lost, broken or accidentally locked in the auto;
                                3.   if it will not run, towing to the nearest repair facility where the necessary repairs can be made;
                                4.   towing it out if it is stuck on or immediately next to a public highway;
                                5.   delivery of gas, oil, loaned battery, or change of tire. WE DO NOT PAY FOR THE COST OF THE GAS, OIL,
                                     LOANED BATTERY, OR TIRE(S).
                                OBTAINING SERVICE UNDER THIS AMENDMENT
                                You may secure service under this amendment in the following manner:
                                SIGN AND DRIVE
                                The first method, called sign and drive, features a toll-free number in which the insured calls a GEICO Emergency Road
                                Service representative who will dispatch a service vendor. Upon verification of Emergency Road Service (ERS)
                                coverage, reasonable and necessary charges for covered services provided will be automatically billed to the Company
                                by the Service vendor. The insured need only sign a receipt at the time of service which authorizes the company to
                                directly pay the service vendor. Any additional mileage, other fees not specifically addressed above, or lockout services
                                in excess of $100 will be at the insured's expense.
                                HIRED SERVICES
                                The second method occurs when the insured does not use the sign and drive feature described above and hires services
                                without prior approval from the Emergency Road Service (ERS) Department. Upon verification of Emergency Road
                                Service (ERS) coverage, for covered services provided, up to a limit of $50 will apply. Lockout services are limited to
                                $100. Requests for reimbursement must be accompanied by an original itemized receipt and must be submitted within 60
                                days of service.
                                There will be a limit of one reimbursement per disablement.

                                We affirm this amendment.




                                                    W. C. E. Robinson                                                O. M. Nicely
                                                      Secretary                                                       President
*200001449461349212022004523*




                                CC-115 (04-08)                                                                                      Renewal Policy   Page 39 of 40
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 67 of 103 PageID #:237




                                                                   Renewal Policy   Page 40 of 40
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 68 of 103 PageID #:238
                                          Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 69 of 103 PageID #:239
                                                                                              Policy Number: 4494-61-34-92
                                                                                              GEICO CASUALTY COMPANY


                                               One GEICO Center
                                               Macon, GA 31295-0001

                                               October 28, 2019




                                               Start of Mailing Address Lines
                                               Ms Briana COOPER
                                               970 LUCINDA DR
                                               BUFFALO GROVE IL 60089-1459




                                Dear Briana Cooper,       DECREASE...$946.91

                                Thank you for being part of the GEICO family]


                                You're ready for renewal] Enclosed in this packet are your policy renewal documents.

                                Policy Summary
                                Policy Term:                      12-01-19 - 06-01-20

                                New Premium:                      $945.57
                                Prior Premium:                    $946.91
                                Your Total Discounts:             $74.18 Review your discounts at geico.com




                                                 Thanks for Being Paperless                                  Use the GEICO Mobile App
                                            Not only are you reducing the amount of                               45 out of 50 states
                                                mail you receive, but you're also                              accept Digital ID Cards]
                                                   helping the environment.                              (Excludes CT, NM, NH, VA, MA & DC)



                                                       Stick with GEICO                                                24/7 Access
                                                    Saving customers money                                    Claims and Service accessibility
                                                       for over 75 years.                                     with 97% customer satisfaction.
*400001449461349212022002946*




                                  Sincerely,




                                  William E. Roberts
                                       President



                                COVER_LTR_0_INC (11-18)
                                         It's never been easier to contact GEICO]        Mobile App            1-800-841-3000             geico.com
                                         ILLINOIS INSURANCE CARD
                                          1-800-841-3000                                         Important Information
                                         Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 70 of 103 PageID #:240
     GEICO CASUALTY COMPANY                                                Here are your Policy Identification Cards. Two cards have been
     One GEICO Center · Macon, GA 31295-0001
                                                                           provided for each vehicle insured. Please destroy your old cards
COMPANY CODE: 41491                                                        when the new cards become effective.
POLICY NUMBER EFFECTIVE DATE                            EXPIRATION DATE
4494-61-34-92    12-01-19                                 06-01-20         Due to space limitations on the ID card, only the Named Insured and
YEAR                            MAKE         MODEL        VEHICLE ID NO.   the Co-insured are listed. For a full list of drivers covered under this
2015                            M BENZ       GLA250    WDCTG4GB0FJ082655   policy, please reference the Drivers section of your Declarations
INSURED:
                                                                           Page (page 5).
BRIANA COOPER
                                                                           Please notify us promptly of any change in your address to be sure
                                                                           you receive all important policy documents. Prompt notification will
                                                                           enable us to service you better.

                                         ILLINOIS INSURANCE CARD
                                                                           Your policy is recorded under the name and policy number shown
                                          1-800-841-3000                   on the card.
     GEICO CASUALTY COMPANY
     One GEICO Center · Macon, GA 31295-0001                               If you would like additional ID cards, you can go online to
COMPANY CODE: 41491                                                        geico.com or call us at 1-800-841-3000.
POLICY NUMBER EFFECTIVE DATE                            EXPIRATION DATE
4494-61-34-92    12-01-19                                 06-01-20
YEAR                            MAKE         MODEL        VEHICLE ID NO.
2015                            M BENZ       GLA250    WDCTG4GB0FJ082655
INSURED:
BRIANA COOPER
                                                                                      Ms Briana COOPER
                                                                                      970 LUCINDA DR
                                                                                      BUFFALO GROVE IL 60089-1459




                                                                   VOID                                       VOID
*400021449461349212022002947*




                                                                   VOID                                       VOID
                                                                 THE INSURANCE POLICY REPRESENTED BY THIS IDENTIFICATION CARD
                                                    DOES NOT REPRESENT ANY DRIVER WHO HAS BEEN EXCLUDED FROM THIS
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page
                                                    POLICY. 71 of 103
                                                            EXAMINE POLICYPageID     #:241 THIS FORM DOES NOT
                                                                          EXCLUSIONS CAREFULLY.
                                                                         CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.
                                                                             What to do at the time of an accident.
                                                               · Do not admit fault.
                                                               · Do not reveal the limits of your liability coverage to anyone.
                                                               · Exchange contact information; get year, make, model, plate
                                                                 number, insurance carrier and policy number of all involved.
                                                                 Also, identify witnesses and collect contact information.
                                                               · Contact the police or 911 if applicable.
                                                               · Contact GEICO by calling 1-800-841-3000 or visit
                                                                 geico.com to report the accident.
                                                                                 Need a tow or roadside assistance?
                                                                    Call 1-800-424-3426 to reach GEICO's Emergency Road Service (ERS).
                                                                                                                            U-4-IL (01-13)



                                                                 THE INSURANCE POLICY REPRESENTED BY THIS IDENTIFICATION CARD
                                                                 DOES NOT REPRESENT ANY DRIVER WHO HAS BEEN EXCLUDED FROM
                                                                 THIS POLICY. EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM
                                                                   DOES NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.
                                                                            What to do at the time of an accident.
                                                               · Do not admit fault.
                                                               · Do not reveal the limits of your liability coverage to anyone.
                                                               · Exchange contact information; get year, make, model, plate
                                                                 number, insurance carrier and policy number of all involved.
                                                                 Also, identify witnesses and collect contact information.
                                                               · Contact the police or 911 if applicable.
                                                               · Contact GEICO by calling 1-800-841-3000 or visit
                                                                 geico.com to report the accident.
                                                                                  Need a tow or roadside assistance?
                                                                    Call 1-800-424-3426 to reach GEICO's Emergency Road Service (ERS).
                                                                                                                             U-4-IL (01-13)
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 72 of 103 PageID #:242

                                                                 Tel:   1-800-841-3000                              Declarations Page
                                                                                                                       This is a description of your coverage.
                                                                                                                           Please retain for your records.
                                GEICO CASUALTY COMPANY
                                One GEICO Center                                                            Policy Number: 4494-61-34-92
                                Macon, GA 31295-0001
                                                                                                            Coverage Period:
                                                                                                            12-01-19 through 06-01-20
                                                                                                            12:01 a.m. local time at the address of the named insured.
                                Date Issued: October 28, 2019



                                Ms Briana COOPER
                                970 LUCINDA DR
                                BUFFALO GROVE IL 60089-1459




                                Email Address: cooper.briana87@gmail.com

                                Named Insured                                                  Additional Drivers
                                Briana Cooper                                                  None

                                Vehicle                           VIN                          Vehicle Location                 Finance Company/
                                                                                                                                Lienholder
                                1 2015 M Benz         Gla250      WDCTG4GB0FJ082655 Buffalo Grove IL 60089                      Wells Fargo Dealer Svcs

                                Coverages*                                          Limits and/or Deductibles                                              Vehicle 1


                                Bodily Injury Liability
                                Each Person/Each Occurrence                              $50,000/$100,000                                                        $184.50
                                Property Damage Liability                                    $25,000                                                             $274.95
                                Medical Payments                                             $1,000                                                               $11.13
                                Uninsured Motorists
                                Each Person/Each Occurrence                              $50,000/$100,000                                                         $16.48
                                Underinsured Motorist
                                Each Person/Each Occurrence                              $50,000/$100,000                                                          $8.31
                                Comprehensive                                               $500 Ded                                                              $42.11
                                Collision                                                   $500 Ded                                                             $346.27
                                Emergency Road Service                                         Full                                                               $11.73
                                Rental Reimbursement                                       $50 Per Day                                                            $50.09
                                                                                           $1,500 Max                                                                  -
                                Total Six Month Premium                                                                                                          $945.57

                                *Coverage applies where a premium or $0.00 is shown for a vehicle.

                                If you elect to pay your premium in installments, you may be subject to an additional fee for each installment. The fee
                                amount will be shown on your billing statements and is subject to change.
*400001449461349212022002948*




                                T-V                                                                                                                  Continued on Back
                                DEC_PAGE (03-14) (Page 1 of 2)                                                                            Renewal Policy   Page 5 of 36
              Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 73 of 103 PageID #:243

Discounts

The total value of your discounts is                                                                                                                                 $74.18
  Restraint .............................................................................................................................................................$4.77
  Seat Belt ............................................................................................................................................................$0.59
  Anti-Theft ...........................................................................................................................................................$2.22
  Good Driver ......................................................................................................................................................$19.66
  Persistency .......................................................................................................................................................$28.72
  Anti-Lock Brake ................................................................................................................................................$18.22

The following discounts have also been applied
  Driving Experience              ......................................................................................................................................Included
  Financial Responsibility              ...............................................................................................................................Included



Contract Type: A30IL
Contract Amendments: ALL VEHICLES - A30IL

Unit Endorsements:                  A431IL (VEH 1); CC1102 (VEH 1); CC115 (VEH 1); UE316I (VEH 1)


                                                            Important Policy Information
-We welcome you to our GEICO family in the Auto Voluntary C20 rate program.

-Active Duty, Guard, Reserve or Retired Military: Call 1-800-MILITARY to see if you qualify for the Military Discount.

-Reminder - Physical damage coverage will not cover loss for custom options on an owned automobile, including
equipment, furnishings or finishings including paint, if the existence of those options has not been previously reported to
us. This reminder does NOT apply in VIRGINIA, however, in Virginia coverage is limited for custom furnishings or
equipment on pick-up trucks and vans but you may purchase coverage for this equipment. Please call us at
1-800-841-3000 or visit us at geico.com if you have any questions.

-Claims incurred while an insured vehicle is being used to carry passengers for hire may not be covered by this
contract. Please review the contract for a full list of exclusions and contact us if you plan to use any of your insured
vehicles for this purpose.

-GEICO complies with the Illinois Religious Freedom Protection and Civil Union Act, which recognizes civil union rights.

-Confirmation of coverage has been sent to your lienholder and/or additional insured.




DEC_PAGE (03-14) (Page 2 of 2)                                                                                                                 Renewal Policy      Page 6 of 36
                                               Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 74 of 103 PageID #:244



                                GEICO CASUALTY COMPANY


                                                 COMPLAINT DEPARTMENT ADDRESSES FOR ILLINOIS POLICYHOLDERS

                                If you have a complaint at any time concerning your insurance policy, you may contact us at the address given below.

                                                   Automobile Department:                               Motorcycle Department:

                                                   Regional Vice President                              Director
                                                   GEICO                                                GEICO Motorcycle
                                                   One GEICO Center                                     One GEICO Landing
                                                   Macon, GA 31295-0001                                 Virginia Beach, VA 23454
                                                   Telephone Number: 1-800-841-3000                     Telephone Number: 1-800-841-3000



                                                   Assigned Risk Department:                            GEICO Umbrella Department:

                                                   Regional Vice President                              Manager
                                                   GEICO                                                GEICO Umbrella Department
                                                   PO Box 9015                                          One GEICO Boulevard
                                                   Woodbury, NY 11797-9015                              Fredericksburg, VA 22412
                                                   Telephone Number: 1-800-645-7264                     Telephone Number: 1-866-272-5192




                                Or, if you wish to contact the Illinois State Department of Insurance, write to:

                                                                               PUBLIC SERVICE DIVISION
                                                                               Department of Insurance
                                                                               320 West Washington Street
                                                                               Springfield, IL 62767-0001
*400001449461349212022002949*




                                M326 (05-18)                                                                                     Renewal Policy   Page 7 of 36
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 75 of 103 PageID #:245




                                                                    Renewal Policy   Page 8 of 36
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 76 of 103 PageID #:246

                                                        IMPORTANT INFORMATION ABOUT YOUR COVERAGES

                                Now is a good time to consider all the coverage options available to you and decide whether you want to make any
                                changes to your coverages. You have the right to increase your coverage, decrease your coverage, change your
                                deductibles, reject certain coverages, or you can add any coverage previously rejected. Please be aware that some
                                coverages are required by law and cannot be rejected.

                                Adjusting your coverages could result in either an increase or decrease in your six month premium. You can quickly
                                adjust your coverages and see the impact on your premium by logging into geico.com or accessing your policy through
                                the GEICO mobile app.

                                                 WE OFFER OPTIONAL COMPREHENSIVE AND COLLISION COVERAGE DEDUCTIBLES

                                Higher deductibles can be an economical way to offset increasing insurance costs. The more you increase your
                                deductibles, the more you can lower the cost of your insurance. If you avoid having accidents, the lower rates you pay
                                by carrying higher deductibles can amount to a substantial savings over the years.

                                GEICO is accessible to you 24 hours a day, 365 days a year to ensure that we are always available to serve you.
*400001449461349212022002950*




                                M482IL (09-17)                                                                                   Renewal Policy   Page 9 of 36
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 77 of 103 PageID #:247




                                                                   Renewal Policy   Page 10 of 36
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 78 of 103 PageID #:248

                                                                                        GEICO CASUALTY COMPANY

                                                                                              ENDORSEMENT

                                                                                       LOSS PAYABLE CLAUSE

                                         The Policy Number and Effective Date need be completed only when this endorsement is issued subsequent to preparation of the policy.
                                                                                                                          Policy Number: 4494-61-34-92

                                                                                                                          Effective Date: 12-01-19

                                Any covered loss under the Physical Damage Coverages of the policy will be paid jointly to the insured and the
                                Lienholder in the Declarations. We may settle a claim at our option by separate payment to the insured and the
                                Lienholder. The Lienholder's interest will not be protected:

                                    1.   When fraud, misrepresentation, or material omission has knowingly been committed by or at
                                         the direction of any insured; or

                                    2.   In any case of conversion, embezzlement, or secretion to the vehicle(s) by or at the direction
                                         of any insured, or any owner of the vehicle(s); or

                                    3.   When intentional damage has knowingly been committed to the vehicle(s) by or at the direction of any insured,
                                         or any owner of the vehicles(s). This exclusion does not apply to the interest of an innocent co-insured who did
                                         not cooperate in or contribute to the creation of the loss if the loss arose out of a pattern of criminal domestic
                                         violence and the perpetrator of the loss is criminally prosecuted for the act causing the loss.

                                    4.   For any loss or damage caused by, or reasonably expected to result from, a criminal act or omission of any
                                         insured or any owner of the vehicle(s). This applies regardless of whether any insured, or any owner of the
                                         vehicle(s) is actually charged with, or convicted of a crime. For the purpose of this clause, criminal acts or
                                         omissions do not include traffic violations.

                                The Lienholder has no greater rights under the provisions of the policy than any insured.

                                The Lienholder must notify us if they become aware of any increased hazard or change of ownership of the vehicle(s) or
                                they will lose all rights under this policy.

                                If any insured fails to file with us a Proof of Loss within 91 days after the loss, the Lienholder must do so within the
                                following 60 days.

                                Whenever we pay the Lienholder, we shall be subrogated to the Lienholder's rights of recovery to the extent of our
                                payment to the Lienholder. If the policy is in effect as to the Lienholder but has been canceled as to any insured, the
                                Lienholder must assign the loan to us to the extent of our payment, if we ask.

                                We will notify the Lienholder at least 10 days and not less than the notice period required by law before we cancel their
                                interest in the policy.

                                This endorsement forms a part of your policy. It is effective at 12:01 A.M. local time at your address on the effective
                                date shown above.
*400001449461349212022002951*




                                UE-316I (07-11)                                                                                                          Renewal Policy   Page 11 of 36
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 79 of 103 PageID #:249




                                                                   Renewal Policy   Page 12 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 80 of 103 PageID #:250



                                                                ONE GEICO PLAZA
                                                                Washington, D. C. 20076-0001
                                                                Telephone: 1-800-841-3000




                                                                Illinois
                                                                Family
                                                                Automobile
                                                                Insurance
                                                                Policy

                                                                          GEICO CASUALTY COMPANY
*400001449461349212022002952*




                                A30IL (07-18)                                                                      Renewal Policy   Page 13 of 36
               Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 81 of 103 PageID #:251
                                                                            POLICY INDEX
                                                                            Page                                                                                 Page
SECTION I                                                                            Conditions .................................................................... 12
Liability Coverages                                                                     Notice
Your Protection Against Claims From Others                                                Two Or More Autos
Definitions..................................................................... 3        Assistance And Cooperation Of The Insured
Losses We Will Pay For You........................................ 4                      Action Against Us
Additional Payments We Will Make Under The                                                Insured's Duties In Event Of Loss
    Liability Coverages. ............................................... 4                Appraisal
    Legal Expenses And Court Costs                                                        Payment Of Loss
    Bail And Appeal Bonds                                                                 No Benefit To
    First Aid Expenses                                                                    Bailee Subrogation
Exclusions: When Section I Does Not Apply................ 4                               Assignment
Persons Insured: Who Is Covered ............................... 6                    SECTION IV
Financial Responsibility Laws ...................................... 6               Uninsured Motorists Coverage
Out Of State Insurance ................................................ 6            Your Protection For Injuries Caused By Uninsured
Limits Of Liability ......................................................... 6      And Hit And Run Motorists
Other Insurance ........................................................... 6        Definitions .................................................................... 14
Conditions ................................................................... 6     Losses We Pay............................................................. 15
    Notice                                                                           Exclusions: When Section IV Does Not Apply ............. 15
    Two Or More Autos                                                                Limits Of Liability ......................................................... 15
    Assistance And Cooperation Of The Insured Action                                 Other Insurance ........................................................... 16
    Against Us                                                                       Arbitration..................................................................... 16
    Subrogation                                                                      Trust Agreement .......................................................... 17
SECTION II                                                                           Conditions .................................................................... 17
                                                                                         Notice
Automobile Medical Payments Coverage
                                                                                         Assistance And Cooperation Of The Insured
Protection For You And Your Passengers For Medical
                                                                                         Action Against Us
Expenses                                                                                 Proof Of Claim - Medical
Definitions..................................................................... 7       Reports Payment Of Loss
Payments We Will Make ............................................. 7                SECTION V
Exclusions: When Section II Does Not Apply .............. 8
                                                                                     General Conditions
Limit Of Liability............................................................ 9
                                                                                     The Following Apply To All Coverages In This Policy
Other Insurance ........................................................... 9
Conditions .................................................................... 9    Territory........................................................................ 18
    Notice                                                                           Premium....................................................................... 18
    Two Or More Autos                                                                Changes........................................................................18
    Action Against Us                                                                Assignment .................................................................. 18
    Medical Reports - Proof And Payment Of Claims                                    Policy Period.................................................................18
    Subrogation                                                                      Cancellation By The Insured......................................... 18
SECTION III                                                                          Cancellation By Us .......................................................18
                                                                                     Cancellation By Us Is Limited. ......................................18
Physical Damage Coverages
                                                                                     Renewal ....................................................................... 19
Your Protection For Loss Of Or Damage To Your Car                                    Other Insurance ........................................................... 19
Definitions..................................................................... 9   Dividend Provision ....................................................... 19
Losses We Will Pay ..................................................... 10          Declarations.................................................................. 19
    Comprehensive Coverage...................................... 10                  Fraud And Misrepresentation ....................................... 20
    Collision Coverage................................................. 11           Examination Under Oath. ............................................. 20
Additional Payments We Will Make Under The                                           Terms Of Policy Conformed To Statutes....................... 20
    Physical Damage Coverages................................. 11                    Disposal of Vehicle .......................................................20
    Car Rental If Your Car Is Stolen                                                 Choice of Law............................................................... 20
Exclusions: When The Physical Damage                                                 SECTION VI
    Coverages Do Not Apply ....................................... 11                Amendments And Endorsements
Limit Of Liability............................................................ 12    Special Endorsement
Other Insurance ........................................................... 12          United States Government Employees................... 20




A30IL (07-18)                                                                                                                          Renewal Policy     Page 14 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 82 of 103 PageID #:252

                                Whenever, "he," "his," "him," "himself" appears in this policy, you may read "she," "her," "hers," or "herself."
                                                                                AGREEMENT
                                We, the Company named in the declarations attached to this policy, make this agreement with you, the
                                policyholder. Relying on the information you have furnished and the declarations attached to this policy and
                                if you pay your premium when due, we will do the following:

                                                                           SECTION I - LIABILITY COVERAGES
                                                                      Your Protection Against Claims from Others
                                                                   Bodily Injury Liability and Property Damage Liability
                                DEFINITIONS
                                The words italicized in Section I of this policy are defined below.
                                1. Auto business means the business of selling, repairing, renting, leasing, brokering, servicing, storing, transporting
                                   or parking of autos.
                                2. Bodily injury means bodily injury to a person, including resulting sickness, disease or death.
                                3.   Farm auto means a truck type vehicle with a gross vehicle weight of 15,000 pounds or less, not used for
                                     commercial purposes other than farming.
                                4.   Insured means a person or organization described under PERSONS INSURED.
                                5.   Non-owned auto means a private passenger auto, farm auto, utility auto or trailer not owned by or
                                     furnished for the regular use of either you or your relative, other than a temporary substitute auto. You or
                                     your relative must be using the non-owned auto or trailer within the scope of permission given by its owner.
                                     An auto rented or leased for more than 30 days will be considered as furnished for regular use.
                                     A non-owned auto does not include:
                                     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
                                         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
                                         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
                                         vehicle to be used for ride-sharing with a transportation network company; or
                                     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
                                         transportation network company; or
                                     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
                                         transportation network company; or
                                     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
                                         identifies the motor vehicle as a vehicle for hire.
                                6.   Owned auto means:
                                     (a) A vehicle described in this policy for which a premium charge is shown for these coverages;
                                     (b) A trailer owned by you;
                                     (c) A private passenger auto, farm auto or utility auto, ownership of which you acquire during the policy period
                                         or for which you enter into a lease during the policy period for a term of six months or more, if
                                         (i) It replaces an owned auto as defined in (a) above; or
                                         (ii) We insure all private passenger autos, farm autos and utility autos owned or leased by you on the date
                                              of the acquisition, and you ask us to add it to the policy no more than 30 days later;
                                     (d) A temporary substitute auto.
                                7.   Private passenger auto means a four-wheel private passenger, station wagon or jeep-type auto.
                                8.   Relative means a person related to you by blood, marriage, civil union, or adoption who resides in your household.
                                9.   Temporary substitute auto means an automobile or trailer, not owned by you, temporarily used with the
                                     permission of the owner. This vehicle must be used as a substitute for the owned auto or trailer when
                                     withdrawn from normal use because of its breakdown, repair, servicing, loss or destruction.
                                     A temporary substitute auto does not include:
                                     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
                                         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
                                         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
                                         vehicle to be used for ride-sharing with a transportation network company; or
*400001449461349212022002953*




                                     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
                                         transportation network company; or
                                     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
                                         transportation network company; or



                                A30IL (07-18)       Page 3 of 20             Policy Number: 4494-61-34-92                        Renewal Policy   Page 15 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 83 of 103 PageID #:253

     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
         identifies the motor vehicle as a vehicle for hire.
10. Trailer means a trailer designed to be towed by a private passenger auto, if not being used for business
    or commercial purposes with a vehicle other than a private passenger auto, farm auto or utility auto.
11. Utility auto means a vehicle, other than a farm auto, with a gross vehicle weight of 15,000 pounds or less of
    the pick-up body, van or panel truck type not used for commercial purposes.
12. War means armed conflict between nations, whether or not declared, civil war, insurrection, rebellion or revolution.
13. You and your mean the Named Insured shown in the Declarations or his or her spouse or party to a civil union, if
    a resident of the same household.
14. Personal vehicle sharing program means a business, organization, network or group facilitating the sharing
    of private passenger motor vehicles for use by individuals or businesses.
15. Ride-sharing means the use of any vehicle by any insured in connection with a transportation network
    company from the time an insured logs on to or signs in to any computer or digital application or platform that
    connects or matches driver(s) with passenger(s) until the time an insured logs out of or signs off of any such
    application or platform, including while en route to pick up passenger(s) and while transporting passenger(s).
16. Transportation network company means a company or organization facilitating and/or providing
    transportation services using a computer or digital application or platform to connect or match passengers with
    drivers for compensation or a fee.
LOSSES WE WILL PAY FOR YOU UNDER SECTION I
Under Section I, we will pay damages which an insured becomes legally obligated to pay because of:
1.   Bodily injury, sustained by a person, or
2.   Damage to or destruction of property;
     arising out of the ownership, maintenance or use of the owned auto or a non-owned auto. We will defend any
     suit for damages payable under the terms of this policy. We may investigate and settle any claim or suit.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE LIABILITY COVERAGES
1.   All investigative and legal costs incurred by us.
2.   All court costs charged to an insured in a covered lawsuit.
3.   Interest calculated on that part of a judgment that is within our limit of liability and accruing:
     (a) Before judgment, where owed by law, and until we pay, offer to pay, or deposit in court the amount due
         under this coverage;
     (b) After the judgment, and until we pay, offer to pay, or deposit in court, the amount due under this coverage.
4.   Premiums for appeal bonds in a suit we appeal, or premiums for bonds to release attachments; but the face
     amount of these bonds may not exceed the applicable limit of our liability.
5.   Premiums for bail bonds paid by an insured due to traffic law violations arising out of the use of an owned auto or
     non-owned auto, not to exceed $250 per bail bond.
6.   We will upon request by an insured, provide reimbursement for the following items:
     (a) Costs incurred by any insured for first aid to others at the time of an accident involving an owned auto or
         non-owned auto.
     (b) Loss of earnings up to $50 a day, but not other income, if we request an insured to attend hearings and trials.
     (c) All reasonable costs incurred by an insured at our request.
Your available limits of liability coverage will not be reduced by our payment of any costs listed under this provision.
EXCLUSIONS
When Section I Does Not Apply
Section I does not apply to any claim or suit for damage if one or more of the exclusions listed below applies.
Section I does not apply:
1. To bodily injury to any insured or any family member of an insured residing in the insured's household.
     Insured means the person against whom claim is made or suit is brought if that person is an insured as defined in
     Section I of the policy.
     This exclusion does not apply:
     (a) When a third party acquires a right of contribution against a member of the injured person's family; or
     (b) When any person not in the insured2s household was driving the vehicle of the insured involved in the accident.



A30IL (07-18)       Page 4 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 16 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 84 of 103 PageID #:254

                                2.   To bodily injury or property damage arising out of the ownership, maintenance, or use of any vehicle:
                                     (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery
                                         of food or any other products; or
                                     (b) while being used for ride-sharing.
                                     However, this exclusion does not apply to a vehicle used in an ordinary car pool or where bodily injury or
                                     property damage results from your occupancy of such a non-owned vehicle as other than the operator.
                                     An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the reimbursement
                                          an insured receives for providing the car pool ride does not exceed the reasonable cost of gas and
                                          depreciation for the distance traveled, and the reimbursement received by an insured is not required to be
                                          reported for income tax purposes.
                                3.   To bodily injury or property damage caused intentionally by or at the direction of an insured.
                                4.   To bodily injury or property damage that is insured under a nuclear liability policy.
                                5.   To bodily injury or property damage arising from the operation of farm machinery.
                                6.   To bodily injury to an employee of an insured arising out of and in the course of employment by an insured.
                                     However, bodily injury of a domestic employee of the insured is covered unless benefits are payable or are
                                     required to be provided under a workers' or workmen's compensation law.
                                7.   To bodily injury to a fellow employee of an insured if the fellow employee's bodily injury arises from the use of
                                     an auto while in the course of employment and if workers' compensation or other similar coverage is available. We
                                     will defend you if suit is brought by a fellow employee against you alleging use, ownership or maintenance of an
                                     auto by you.
                                8.   To a non-owned auto while maintained or used by any person while such person is employed or otherwise
                                     engaged in (1) any auto business if the accident arises out of that business; (2) any other business or occupation
                                     of any insured if the accident arises out of that business or occupation except a private passenger auto used by
                                     you or your chauffeur or domestic servant while engaged in such other business.
                                9.   To property owned, operated, transported or used by an insured.
                                10. To property rented to or in charge of an insured other than a residence or private garage.
                                11. To an auto acquired by you during the policy term, if you have purchased other liability insurance for it.
                                12. To the United States of America or any of its agencies.
                                13. To any person, including you, if protection is afforded under the provisions of the Federal Tort Claims Act.
                                14. To any liability assumed under any contract or agreement.
                                15. To:
                                     (a) bodily injury or property damage caused by an auto driven in or preparing for any prearranged or organized
                                         racing, speed, or demolition contest or stunting activity of any nature; or
                                     (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This does
                                         not apply if the vehicle is being used in connection with an activity other than racing, high speed driving or any
                                         competitive driving.
                                16. For any person or organization while any motor vehicle is operated, maintained or used as part of personal vehicle
                                    sharing facilitated by a personal vehicle sharing program.
                                17. To any motor vehicle, or series of motor vehicles, leased by you or a relative for less than six months unless the
                                    motor vehicle is described, and premium charge is shown for the vehicle for this coverage, in the declarations of this
                                    policy.
                                18. To any motor vehicle, or series of motor vehicles, regularly rented by you or a relative on a daily, weekly or
                                     monthly basis unless the vehicle is described, and a premium charge is shown for the motor vehicle for this
                                     coverage, in the declarations of this policy.
*400001449461349212022002954*




                                A30IL (07-18)       Page 5 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 17 of 36
            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 85 of 103 PageID #:255
PERSONS INSURED
Who Is Covered
Section I applies to the following as insureds with regard to an owned auto:
1. You and your relatives;
2. Any other person using the auto with your permission. The actual use must be within the scope of that permission;
3. Any other person or organization for his or its liability because of acts or omissions of an insured under 1. or 2.
   above.
Section I applies to the following with regard to a non-owned auto:
1. (a) You;
   (b) Your relatives when using a private passenger auto, farm auto or utility auto or trailer.
     Such use by you or your relatives must be with the permission, or reasonably believed to be with the
     permission, of the owner and within the scope of that permission;
2.   A person or organization, not owning or hiring the auto, regarding his or its liability because of acts or omissions
     of an insured under 1. above.
     The limits of liability stated in the declarations are our maximum obligations regardless of the number of insureds
     involved in the occurrence.
FINANCIAL RESPONSIBILITY LAWS
When this policy is certified as proof of financial responsibility for the future under the provisions of a motor vehicle
financial responsibility law, this liability insurance will comply with the provisions of that law. The insured agrees to
reimburse us for payments made by us which we would not have had to make except for this agreement.
OUT OF STATE INSURANCE
When the policy applies to the operation of a motor vehicle outside of your state, we agree to increase your coverages
to the extent required of out-of-state motorists by local law. This additional coverage will be reduced to the extent that
you are protected by another insurance policy. No person can be paid more than once for any item of loss.
LIMITS OF LIABILITY
Regardless of the number of autos or trailers to which this policy applies:
1.   The limit of bodily injury liability stated in the declarations as applicable to "each person" is the limit of our liability for
     all damages resulting from bodily injury sustained by one person in any one accident or occurrence. Included in
     this limit, but not as a separate claim or claims, are all the consequential damages sustained by other persons, such
     as loss of services, loss of support, loss of consortium, wrongful death, grief, sorrow, and emotional distress.
2.   The limit of such liability stated in the declarations as applicable to "each occurrence" is, subject to the above
     provision respecting each person, the total limit of our liability for all such damages, including all the consequential
     damages sustained by other persons, such as loss of services, loss of support, loss of consortium, wrongful death,
     grief, sorrow, and emotional distress, resulting from bodily injury sustained by two or more persons as the result of
     one accident or occurrence.
3.   The limit of property damage liability stated in the declarations as applicable to "each occurrence" is the total limit
     of our liability for all damages because of injury to or destruction of the property of one or more persons or
     organizations, including the loss of use of the property as the result of any one occurrence.
OTHER INSURANCE
If there is other applicable primary liability insurance available for the insured, we will pay only our share of the
damages. Our share of the damages is the proportion that our limit of liability bears to the total of all primary liability
insurance available for the insured.
Any insurance we provide for a non-owned auto shall be excess over any other applicable liability insurance available
for the insured. If the insured has other applicable excess liability insurance that applies to the non-owned auto, we
will pay only our share of the damages. Our share of the damages is the proportion that our limit of liability bears to the
total of all applicable excess liability insurance available for the insured.
CONDITIONS
The following conditions apply to Section I:
1.   NOTICE
     As soon as possible after an occurrence, written notice must be given us or our authorized agent stating:
     (a) The identity of the insured;
     (b) The time, place and details of the occurrence;
     (c) The names and addresses of the injured, and of any witnesses; and


A30IL (07-18) Page 6 of 20                      Policy Number: 4494-61-34-92                               Renewal Policy   Page 18 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 86 of 103 PageID #:256
                                     (d) The names of the owners and the description and location of any damaged property.
                                     If a claim or suit is brought against an insured, he must promptly send us each demand, notice, summons or other
                                     process received.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos, the limit of coverage applies separately to each. An auto and an attached
                                     trailer are considered to be one auto.
                                3.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     The insured will cooperate and assist us, if requested:
                                     (a) In the investigation of the occurrence;
                                     (b) In making settlements;
                                     (c) In the conduct of suits;
                                     (d) In enforcing any right of contribution or indemnity against any legally responsible person or organization
                                         because of bodily injury or property damage;
                                     (e) At trials and hearings;
                                     (f) In securing and giving evidence; and
                                     (g) By obtaining the attendance of witnesses.
                                     Only at his own cost will the insured make a payment, assume any obligation or incur any cost other than for first
                                     aid to others.
                                4.   ACTION AGAINST US
                                     No suit will lie against us:
                                     (a) Unless the insured has fully complied with all the policy2s terms and conditions, and
                                     (b) Until the amount of the insured2s obligation to pay has been finally determined, either:
                                         (i) By a final judgment against the insured after actual trial; or
                                         (ii) By written agreement of the insured, the claimant and us.
                                     A person or organization or the legal representative of either, who secures a judgment or written agreement,
                                     may then sue to recover up to the policy limits.
                                     No person or organization, including the insured, has a right under this policy to make us a defendant in an
                                     action to determine the insured's liability.
                                     Bankruptcy or insolvency of the insured or his estate will not relieve us of our obligations.
                                5.   SUBROGATION
                                     When payment is made under this policy, we will be subrogated to all the insured's rights of recovery against
                                     others. The insured will help us to enforce these rights. The insured will do nothing after loss to prejudice these
                                     rights.
                                     This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.

                                                                              SECTION II - AUTO MEDICAL PAYMENTS
                                                                   Protection For You And Your Passengers For Medical Expenses
                                DEFINITIONS
                                The definitions of terms shown under Section I apply to this Coverage.
                                In addition, under this Coverage, occupying means in or upon or entering into or alighting from.
                                PAYMENTS WE WILL MAKE
                                Under this Coverage, we will pay all reasonable expenses actually incurred by an insured within one year from the
                                date of accident for necessary medical, surgical, x-ray, dental services, prosthetic devices, ambulance, hospital,
                                professional nursing and funeral services. The one year limit does not apply to funeral services.
                                This Coverage applies to:
                                1.   You and each relative who sustains bodily injury caused by accident:
                                     (a) While occupying the owned auto; or
                                     (b) While occupying a non-owned auto if you or your relative reasonably believe you have the owner2s
*400001449461349212022002955*




                                         permission to use the auto and the use is within the scope of that permission; or
                                     (c) When struck as a pedestrian by an auto or trailer.
                                2.   Any other person who sustains bodily injury caused by accident while occupying the owned auto while being
                                     used by you, a resident of your household, or other persons with your permission.


                                A30IL (07-18)       Page 7 of 20                  Policy Number: 4494-61-34-92                       Renewal Policy   Page 19 of 36
            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 87 of 103 PageID #:257

EXCLUSIONS
When Section II Does Not Apply
1.   There is no coverage for bodily injury arising out of the ownership, maintenance, or use of an owned auto or non-
     owned auto while being used:
     (a) to carry persons or property for compensation or a fee, including but not limited to the delivery of food or any
         other products; or
     (b) for ride-sharing.
     However, this exclusion will not apply to ordinary car pools. An ordinary car pool is one where:
     (i) An insured receives no payment for using a vehicle for a car pool ride; or
     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the
          reimbursement an insured receives for providing the car pool ride does not exceed the reasonable cost of
          gas and depreciation for the distance traveled, and the reimbursement received by an insured is not
          required to be reported for income tax purposes.
     This exclusion does not apply to you or any relative while a passenger and not operating the vehicle.
2.   There is no coverage for an insured while occupying a vehicle located for use as a residence or premises.
3.   You and your relatives are not covered for bodily injury sustained while occupying or when struck by:
     (a) A farm-type tractor or other equipment designed for use principally off public roads, while not upon public roads;
         or
     (b) A vehicle operated on rails or crawler-treads.
4.   There is no coverage for persons employed in the auto business, if the accident arises out of that business and if
     benefits are required to be provided under a workers' compensation law.
5.   There is no coverage for bodily injury sustained due to war     .
6.   The United States of America or any of its agencies are not covered as an insured, a third party beneficiary,
     or otherwise.
7.   There is no coverage for:
     (a) bodily injury caused by an auto driven in or preparing for any prearranged or organized racing, speed, or
         demolition contest or stunting activity of any nature; or
     (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This
         does not apply if the vehicle is being used in connection with an activity other than racing, high speed driving
         or any competitive driving.
8.   There is no coverage for any person or organization while any motor vehicle is operated, maintained or used as
     part of personal vehicle sharing facilitated by a personal vehicle sharing program.
9.  There is no coverage for bodily injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle leased by you or a relative for less than six months unless the vehicle is described, and
    a premium charge is shown for the vehicle for this coverage, in the declarations of this policy.
10. There is no coverage for bodily injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle regularly rented by you or a relative on a daily, weekly or monthly basis unless the
    vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations of this
    policy.
11. There is no coverage for bodily injury to any insured arising out of:
     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
         motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing
         services, whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the
         motor vehicle to be used for ride-sharing with a transportation network company; or
     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company; or
     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
         transportation network company; or
     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking
         that identifies the motor vehicle as a vehicle for hire.
     This exclusion does not apply if the rented or leased vehicle is described, and a premium charge is shown for the
     vehicle for this coverage, in the declarations of this policy.




A30IL (07-18) Page 8 of 20                   Policy Number: 4494-61-34-92                           Renewal Policy   Page 20 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 88 of 103 PageID #:258
                                LIMIT OF LIABILITY
                                The limit of liability for medical payments stated in the declarations as applying to "each person" is the limit we will pay
                                for all costs incurred by or on behalf of each person who sustains bodily injury in one accident. This applies
                                regardless of the number of persons insured or the number of autos or trailers to which this policy applies.
                                OTHER INSURANCE
                                If the insured has other medical payments insurance against a loss covered by Section II of this policy, we will not owe
                                more than our pro-rata share of the total coverage available.
                                Any insurance we provide to a person who sustains bodily injury while occupying a vehicle you do not own shall
                                be excess over any other valid and collectible insurance.
                                CONDITIONS
                                The following conditions apply to this Coverage:
                                1.   NOTICE
                                     As soon as possible after an accident, written notice must be given us or our authorized agent stating:
                                     (a) The identity of the insured;
                                     (b) The time, place and details of the accident; and
                                     (c) The names and addresses of the injured, and of any witnesses.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos, the limit of coverage applies separately to each. An auto and an attached
                                     trailer are considered to be one auto.
                                3.   ACTION AGAINST US
                                     Suit will not lie against us unless the insured has fully complied with all the policy terms.
                                4.   MEDICAL REPORTS - PROOF AND PAYMENT OF CLAIMS
                                     As soon as possible, the injured person or his representative will furnish us with written proof of claim, under oath
                                     if required. After each request from us, he will give us written authority to obtain medical reports and copies of
                                     records.
                                     The injured person will submit to an examination by doctors chosen by us and at our expense as we may
                                     reasonably require.
                                     We may pay either the injured person, the doctor or other persons or organizations rendering medical services.
                                     These payments are made without regard to fault or legal liability of the insured.
                                5.   SUBROGATION
                                     When we make a payment under this coverage, we will be subrogated (to the extent of payment made by us) to the
                                     rights of recovery the injured person or anyone receiving the payments may have against any person or
                                     organization. Such person will do whatever is necessary to secure our rights and will do nothing to prejudice them.
                                     This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.


                                                                    SECTION III - PHYSICAL DAMAGE COVERAGES
                                                                    Your Protection For Loss or Damage To Your Car
                                DEFINITIONS
                                The definitions of the terms auto business, farm auto, personal vehicle sharing program, private passenger
                                auto, relative, ride-sharing, temporary substitute auto, transportation network company, utility auto, you,
                                your and war under Section I apply to Section III also. Under this Section, the following special definitions apply:
                                1.   Actual cash value is the replacement cost of the auto or property less depreciation or betterment.
                                2.   Betterment is improvement of the auto or property to a value greater than its pre-loss condition.
                                3.   Collision means loss caused by upset of the covered auto or its collision with another object, including an attached
                                     vehicle.
                                4.   Custom parts or equipment means paint, equipment, devices, accessories, enhancements, and changes,
*400001449461349212022002956*




                                     other than those which are original manufacturer installed, which:
                                     (a) Are permanently installed or attached; or
                                     (b) Alter the appearance or performance of a vehicle;




                                A30IL (07-18)       Page 9 of 20              Policy Number: 4494-61-34-92                           Renewal Policy   Page 21 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 89 of 103 PageID #:259
     This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio,
     visual, or data signals, or to play back recorded media, other than those which are original manufacturer
     installed, that are permanently installed in the owned auto or a newly acquired vehicle using bolts or brackets,
     including slide-out brackets.
5.   Depreciation means a decrease or loss in value to the auto or property because of use, disuse, physical wear and
     tear, age, outdatedness or other causes.
6.   Insured means:
     (a) Regarding the owned auto:
         (i) You and your relatives;
         (ii) A person or organization maintaining, using or having custody of the auto with your permission, if his use is
              within the scope of that permission.
     (b) Regarding a non-owned auto; you and your relatives, using the auto, if the actual operation or use is with the
         permission or reasonably believed to be with the permission of the owner and within the scope of that
         permission.
7.    Loss means direct and accidental loss of or damage to:
     (a) The auto, including its equipment; or
     (b) Other insured property.
8.   Non-owned auto means a private passenger auto, farm auto or utility auto or trailer not owned by or furnished
     for the regular use of either you or your relatives, except a temporary substitute auto. You or your relative
     must be using the auto or trailer within the scope of permission given by its owner. A motor vehicle rented or
     leased for more than 30 days will be considered as furnished for regular use.
     A non-owned auto does not include:
     (a) any motor vehicle rented or leased by you or a relative for the purpose of providing ride-sharing services. A
          motor vehicle is considered to have been rented or leased for the purpose of providing ride-sharing services,
          whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the motor
          vehicle to be used for ride-sharing with a transportation network company; or
     (b) any motor vehicle rented or leased by you or a relative which is registered for use for ride-sharing with a
          transportation network company; or
     (c) any motor vehicle rented or leased by you or a relative which is approved for use for ride-sharing by a
          transportation network company; or
     (d) any motor vehicle rented or leased by you or a relative which displays an interior or exterior marking that
          identifies the motor vehicle as a vehicle for hire.
9.   Owned auto means:
    (a) Any vehicle described in this policy for which a specific premium charge indicates there is coverage;
    (b) A private passenger auto, farm auto or utility auto or a trailer, ownership of which is acquired by you during
         the policy period or for which you enter into a lease during the policy period for a term of six months or more; if
         (i) It replaces an owned auto as described in (a) above, or
         (ii) We insure all private passenger autos, farm autos, utility autos and trailers owned or leased by you on
              the date of such acquisition and you request us to add it to the policy within 30 days afterward;
    (c) A temporary substitute auto.
10. Trailer means a trailer designed to be towed by a private passenger auto and not used as a home, residence,
    office, store, display or passenger trailer. Trailer does not mean a trailer with built-in sleeping facilities designed for
    recreational or camping use.
 LOSSES WE WILL PAY FOR YOU
 Comprehensive (Excluding Collision)
 1. We will pay for each loss, less the applicable deductible, caused other than by collision, to the owned auto
     or non-owned auto. This includes breakage of glass and loss caused by:
     (a)   Missiles;                                  (i) Theft;
     (b)   Falling objects;                           (j) Larceny;
     (c)   Fire;                                      (k) Explosion;
     (d)   Lightning;                                 (l) Earthquake;
     (e)   Colliding with a bird or animal;           (m) Flood;
     (f)   Windstorm;                                 (n) Malicious mischief;
     (g)   Hail;                                      (o) Vandalism;
     (h)   Water;                                     (p) Riot; or
                                                      (q) Civil commotion



A30IL (07-18)       Page 10 of 20             Policy Number: 4494-61-34-92                             Renewal Policy   Page 22 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 90 of 103 PageID #:260
                                     At the option of the insured, breakage of glass caused by collision may be paid under the Collision Coverage, if
                                     included in the policy.
                                2.   We will pay, up to $200 per occurrence, less any deductible shown in the declarations, for loss to personal
                                     effects due to:
                                     (a) Fire;                                       (e) Falling objects;
                                     (b) Lightning;                                  (f) Earthquake; or
                                     (c) Flood;                                      (g) Explosion.
                                     (d) Theft of the entire automobile;
                                     The property must be owned by you or a relative, and must be in or upon an owned auto.
                                3.   Losses arising out of a single occurrence shall be subject to no more than one deductible.
                                Collision
                                1.   We will pay for collision loss to the owned auto or non-owned auto for the amount of each loss less the
                                     applicable deductible.
                                2.   We will pay up to $200 per occurrence, less the applicable deductible, for loss to personal effects due to a
                                     collision.
                                     The property must be owned by you or a relative, and must be in or upon an owned auto.
                                3.   Losses arising out of a single occurrence shall be subject to no more than one deductible.
                                ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE PHYSICAL DAMAGE COVERAGES
                                1.   We will reimburse the insured for transportation expenses incurred during the period beginning 48 hours after a
                                     theft of the entire auto covered by Comprehensive Coverage under this policy has been reported to us and the
                                     police. Reimbursement ends when the auto is returned to use or we pay for the loss.
                                     Reimbursement will not exceed $25 per day nor more than $750 per loss.
                                2.   We will pay general average and salvage charges for which the insured becomes legally liable when the auto
                                     is being transported.
                                3.   We will pay for the replacement of a child passenger restraint system when the restraint system is in the insured
                                     auto at the time loss.
                                EXCLUSIONS
                                When The Physical Damage Coverages Do Not Apply
                                1.   There is no coverage for any vehicle:
                                     (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery of food or
                                         any other products or
                                     (b) while being used for ride-sharing.
                                     However, a vehicle used in an ordinary car pool is covered. An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the
                                          reimbursement an insured receives for providing the car pool ride does not exceed the reasonable cost of
                                          gas and depreciation for the distance traveled, and the reimbursement received by an insured is not
                                          required to be reported for income tax purposes.
                                2.   Loss due to war is not covered.
                                3.   We do not cover loss to a non-owned auto when used by the insured in the auto business.
                                4.   There is no coverage for loss caused by and limited to wear and tear, freezing, mechanical or electrical breakdown
                                     or failure, unless that damage results from a covered theft.
                                5.   Tires, when they alone are damaged by collision, are not covered.
                                6.   Loss due to radioactivity is not covered.
                                7.   Loss to any tape, wire, record disc or other medium for use with a device designed for the recording and/or
                                     reproduction of sound is not covered.
                                8.   We do not cover loss to any radar or laser detector.
                                9.   We do not cover trailers when used for business or commercial purposes with vehicles other than
                                     private passenger autos, farm autos or utility autos.
*400001449461349212022002957*




                                10. We do not cover loss for custom parts or equipment, in excess of $1,000, unless the existence of those custom
                                    parts or equipment has been previously reported to us and an endorsement to the policy has been added.
                                11. There is no coverage for any liability assumed under any contract or agreement.




                                A30IL (07-18)       Page 11 of 20            Policy Number: 4494-61-34-92                           Renewal Policy   Page 23 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 91 of 103 PageID #:261
12. There is no coverage for any loss or damage resulting from:
     (a) The acquisition of a stolen vehicle;
     (b) Any governmental, legal or other action to return a vehicle to its legal, equitable, or beneficial owner, or
         anyone claiming an ownership interest in the vehicle; or
     (c) Any confiscation, seizure or impoundment of a vehicle by governmental authorities.
     (d) The sale of an owned auto.
13. There is no coverage for the destruction, impoundment, confiscation or seizure of a vehicle by governmental or
    civil authorities due to its use by you, a relative or a permissive user of the vehicle in illegal activity.
14. There is no coverage for any loss caused by:
    (a) an auto driven in or preparing for any prearranged or organized racing, speed or demolition contest or
        stunting activity of any nature; or
    (b) the operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This
        does not apply if the vehicle is being used in connection with an activity other than racing, high speed driving
        or any competitive driving.
15. There is no coverage for any person or organization while any motor vehicle is operated, maintained or used as
    part of personal vehicle sharing facilitated by a personal vehicle sharing program.
16. We do not cover any vehicle, or series of vehicles, leased by you or a relative for less than six months unless
    the vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations of
    this policy.
17. We do not cover any vehicle, or series of vehicles, regularly rented by you or a relative on a daily, weekly or
    monthly basis unless the vehicle is described, and premium charge is shown for the vehicle for this coverage, in
    the declarations of this policy.
LIMIT OF LIABILITY
The limit of our liability for loss:
1.   Is the actual cash value of the property at the time of the loss;
2.   Will not exceed the prevailing competitive price to repair or replace the property at the time of loss, or any of
     its parts, including parts from non-original equipment manufacturers, with other of like kind and quality and will
     not include compensation for any diminution of value claimed to result from the loss. Although you have the
     right to choose any repair facility or location, the limit of liability for repair or replacement of such property is the
     prevailing competitive price, which is the price we can secure from a competent and conveniently located
     repair facility. At your request, we will identify a repair facility that will perform the repairs at the prevailing
     competitive price;
3.   To personal effects arising out of one occurrence is $200;
4.   To a trailer not owned by you is $500;
5.   For custom parts or equipment is limited to the actual cash value of the custom parts or equipment, not
     to exceed the actual cash value of the vehicle. However, the most we will pay for loss to custom parts or
     equipment is $1,000, unless the existence of those custom parts or equipment has been previously
     reported to us and an endorsement to the policy has been added.
     Actual cash value of property will be determined at the time of the loss and will include an adjustment for
     depreciation/betterment and for the physical condition of the property.
OTHER INSURANCE
If the insured has other insurance against a loss covered by Section III, we will not owe more than our pro-rata share of
the total coverage available.
Any insurance we provide for a vehicle you do not own shall be excess over any other valid and collectible insurance.
CONDITIONS
The following conditions apply only to the Physical Damage Coverages:
1. NOTICE
   As soon as possible after a loss, written notice must be given us or our authorized agent stating:
     (a) The identity of the insured;
     (b) A description of the auto or trailer;
     (c) The time, place and details of the loss; and
     (d) The names and addresses of any witnesses.
     In case of theft, the insured must promptly notify the police.




A30IL (07-18)       Page 12 of 20                Policy Number: 4494-61-34-92                            Renewal Policy   Page 24 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 92 of 103 PageID #:262
                                     In the case of theft of the entire auto, the insured must promptly notify the police that the vehicle was stolen. To be
                                     eligible as a covered loss, the police report must acknowledge and classify the report as theft of a motor vehicle.
                                     The insured must cooperate fully with the policy investigation, with the prosecution of any person(s) charged with
                                     theft, and with any civil suit brought by us against the person(s) responsible to recover for the loss.
                                2.   TWO OR MORE AUTOS
                                     If this policy covers two or more autos or trailers, the limit of coverage and any deductibles apply separately to
                                     each.
                                3.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     The insured will cooperate and assist us, if requested:
                                     (a) In the investigation of the loss;
                                     (b) In making settlements;
                                     (c) In the conduct of suits;
                                     (d) In enforcing any right of subrogation against any legally responsible person or organization;
                                     (e) At trials and hearings;
                                     (f) In securing and giving evidence; and
                                     (g) By obtaining the attendance of witnesses.
                                4.   ACTION AGAINST US
                                     Suit will not lie against us unless the policy terms have been complied with and until 30 days after proof of loss is
                                     filed and the amount of loss is determined.
                                     If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose, including as
                                     evidence for any civil or criminal proceeding. If you ask us immediately after a loss to preserve the salvage for
                                     inspection, we will do so for a period not to exceed 30 days.
                                5.   INSURED2S DUTIES IN EVENT OF LOSS
                                     In the event of loss the insured will:
                                     (a) Protect the auto, whether or not the loss is covered by this policy. Further loss due to the insured2s failure
                                         to protect the auto will not be covered. Reasonable expenses incurred for this protection will be paid by us.
                                     (b) File with us, within 91 days after loss, his sworn proof of loss including all information we may reasonably
                                         require.
                                     (c) At our request, the insured will exhibit the damaged property.
                                6.   APPRAISAL
                                     If we and the insured do not agree on the amount of loss, either may, within 60 days after proof of loss is filed,
                                     demand an appraisal of the loss. In that event, we and the insured will each select a competent appraiser. The
                                     appraisers will select a competent and disinterested umpire. The appraisers will state separately the actual cash
                                     value and the amount of the loss. If they fail to agree, they will submit the dispute to the umpire. An award in
                                     writing of any two will determine the amount of loss. We and the insured will each pay his chosen appraiser and
                                     will bear equally the other expenses of the appraisal and umpire.
                                     We will not waive our rights by any of our acts relating to appraisal.
                                7.   PAYMENT OF LOSS
                                     We may at our option:
                                     (a) Pay for the loss; or
                                     (b) Repair or replace the damaged or stolen property.
                                     At any time before the loss is paid or the property replaced, we may return any stolen property to you or to the
                                     address shown in the declarations at our expense with payment for covered damage. We may take all or part of the
                                     property at the agreed or appraised value, but there will be no abandonment to us. We may settle claims for loss
                                     either with the insured or the owner of the property.
                                8.   NO BENEFIT TO BAILEE
                                     This insurance does not apply directly or indirectly to the benefit of a carrier or other bailee for hire liable for the loss
                                     of the auto.
                                9.   SUBROGATION
*400001449461349212022002958*




                                     When payment is made under this policy, we will be subrogated to all the insured's rights of recovery against
                                     others. The insured will help us to enforce these rights. The insured will do nothing after loss to prejudice these
                                     rights. This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
                                     responsible.



                                A30IL (07-18)       Page 13 of 20              Policy Number: 4494-61-34-92                             Renewal Policy   Page 25 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 93 of 103 PageID #:263

 10. ASSIGNMENT
     With respect to Section III, Physical Damage Coverages, an Assignment of interest under this policy will not bind
     us without our consent. Any nonconforming assignment shall be void and invalid. Moreover, the assignee of a
     nonconforming assignment shall acquire no rights under this contract and we shall not recognize any such
     assignment.


                               SECTION IV - UNINSURED MOTORIST COVERAGE
      Protection For You and Your Passengers For Injuries Caused By Uninsured And Hit-And-Run Motorists

 DEFINITIONS
 The definitions of terms for Section I apply to Section IV, except for the following special definitions:
 1. Hit-and-run motor vehicle is a motor vehicle causing bodily injury to an insured through physical contact with
    him or with a motor vehicle he is occupying at the time of the accident and whose operator or owner cannot be
    identified, provided the insured or someone on his behalf:
    (a) Reports the accident within 24 hours to a police, peace or judicial officer or to the Commissioner of Motor
          Vehicles;
    (b) Files with us within 30 days a statement setting forth the facts of the accident and claiming that he has a cause
          of action for damages against an unidentified person; and
    (c) Makes available for inspection, at our request, the auto occupied by the insured at the time of the accident.
 2. Insured means:
    (a) The Named Insured shown on the Declarations and his or her spouse or party to a civil union, if a resident of the
          same household;
    (b) Relatives of (a) above if residents of his household;
    (c) Any other person while occupying an owned auto;
    (d) Any person who is entitled to recover damages because of bodily injury sustained by an insured under (a),
          (b), and (c) above.
    If there is more than one insured, our limit of liability will not be increased.
 3. Insured auto is an auto:
    (a) Described in the declarations and covered by the bodily injury liability coverage of this policy;
    (b) Temporarily substituted for an insured auto when withdrawn from normal use because of its breakdown, repair,
          servicing, loss or destruction; or
    (c) Operated by you or your spouse or party to a civil union, if a resident of the same household.
    But the term insured auto does not include:
    (i) An auto used to carry passengers or goods for hire, except in a car pool;
    (ii) An auto being used without the owner2s permission; or
    (iii) Under subparagraphs (b) and (c) above, an auto owned by or furnished for the regular use of an insured.
 4.   Occupying means in, upon, entering into or alighting from.
 5.   State includes the District of Columbia, the territories and possessions of the United States, and the Provinces of
      Canada.
 6.   Uninsured motor vehicle is a motor vehicle which has no bodily injury liability bond or insurance policy applicable
      with liability limits complying with the financial responsibility law of the state in which the insured auto is principally
      garaged at the time of an accident. This term also includes an auto whose insurer is or becomes insolvent or denies
      coverage.
      The term uninsured motor vehicle does not include:
      (a) An insured auto;
      (b) An auto owned or operated by a self-insurer within the meaning of any motor vehicle financial responsibility law,
          motor carrier law or any similar law;
      (c) An auto owned by the United States of America, any other national government, a state, or a political sub-
          division of any such government or its agencies;
      (d) A land motor vehicle or trailer operated on rails or crawler-treads or located for use as a residence or
          premises; or
      (e) Any vehicle, equipment, all terrain vehicle, off road vehicle, or farm type tractor or equipment
          designed mainly for use off public roads while not upon public roads




A30IL (07-18)       Page 14 of 20              Policy Number: 4494-61-34-92                            Renewal Policy   Page 26 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 94 of 103 PageID #:264

                                LOSSES WE PAY
                                Under the Uninsured Motorists Coverage we will pay damages for bodily injury to the insured and sustained by
                                the insured caused by an accident which the insured is legally entitled to recover from the owner or operator of an
                                uninsured motor vehicle or hit-and-run motor vehicle arising out of the ownership, maintenance or use of that
                                uninsured motor vehicle or hit-and-run motor vehicle.
                                The amount of the insured's recovery for these damages will be determined by agreement between the insured or
                                his representative and us. The dispute may be arbitrated if an agreement cannot be reached.
                                EXCLUSIONS
                                When Section IV Does Not Apply
                                1.   This Coverage does not apply to bodily injury to an insured if the insured or his legal representative has made
                                     a settlement or has been awarded a judgment of his claim without our prior written consent.
                                2.   Bodily injury to an insured while occupying or through being struck by an uninsured motor vehicle owned by
                                     an insured or a relative is not covered.
                                3.   The Uninsured Motorists Coverage will not benefit any workers' compensation insurer, self-insurer, or disability
                                     benefits insurer.
                                4.   We do not cover the United States of America or any of its agencies as an insured, a third party beneficiary or
                                     otherwise.
                                5.   We do not cover any person while occupying a vehicle described in the declarations on which Uninsured
                                     Motorists Coverage is not carried.
                                6.   Regardless of any other provision of this policy, there is no coverage for punitive or exemplary damages under
                                     the uninsured or underinsured motorist coverage of this policy.
                                7.   This coverage does not apply to any liability assumed under any contract or agreement.
                                8.   This coverage does not apply to damage caused by an insured2s:
                                     (a) participation in or preparation for any prearranged or organized racing, speed or demolition contest or stunting
                                         activity of any nature; or
                                     (b) operation or use of a motor vehicle on a track designed primarily for racing or high speed driving. This does not
                                         apply if the vehicle is being used in connection with an activity other than racing, high speed driving or any
                                         competitive driving.
                                9.   There is no coverage under this Section for any person or organization while any motor vehicle is operated,
                                     maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
                                10. There is no coverage for bodily injury or property damage under this Section for any person or organization while
                                    an owned auto or non-owned auto:
                                     (a) is being used to carry persons or property for compensation or a fee, including but not limited to the delivery of
                                         food or any other products; or
                                     (b) is being used for ride-sharing.
                                     However, a vehicle used in an ordinary car pool is covered. An ordinary car pool is one where:
                                     (i) An insured receives no payment for using a vehicle for a car pool ride; or
                                     (ii) An insured receives only reimbursement for expenses for using a vehicle for a car pool ride, the reimbursement
                                          an insured receives for providing the car pool ride does not exceed the reasonable cost of gas and depreciation
                                          for the distance traveled, and the reimbursement received by an insured is not required to be reported for
                                          income tax purposes.
                                     This exclusion does not apply to you or any relative while a passenger and not operating the motor vehicle.
                                LIMITS OF LIABILITY
                                Regardless of the number of autos or trailers to which this policy applies:
                                1.   The limit of liability for Uninsured Motorists Coverage stated in the declarations for "each person" is the limit of our
                                     liability for all damages resulting from bodily injury sustained by one person in any one accident or occurrence.
                                     Included in this limit, but not as a separate claim or claims, are all consequential damages sustained by other
                                     persons, such as loss of services, loss of support, loss of consortium, wrongful death, grief, sorrow, and emotional
                                     distress.
*400001449461349212022002959*




                                A30IL (07-18)       Page 15 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 27 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 95 of 103 PageID #:265

2.   The limit of liability stated in the declarations as applicable to "each accident" is, subject to the above provision
     respecting each person, the total limit of our liability for all such damages, including all the consequential damages
     sustained by other persons, such as loss of services, loss of support, loss of consortium, wrongful death, grief,
     sorrow and emotional distress, resulting from bodily injury sustained by two or more persons as the result of one
     accident or occurrence.
3.   When coverage is afforded to two or more autos, the limits of liability shall apply separately to each auto as stated
     in the declarations but shall not exceed the highest limit of liability applicable to one auto.
     If separate policies with us are in effect for you or any person in your household, they may not be combined
     to increase the limit of our liability for a loss.
     The amount payable under this Coverage will be reduced by all amounts:
     (a) Paid by or for all persons or organizations liable for the injury;
     (b) Paid or payable under the Bodily Injury Coverage or Medical Payments Coverage of this policy; or
     (c) Paid or payable under any workers' compensation law, disability benefits law or any similar law.
OTHER INSURANCE
Coverage under Section IV may not be stacked, aggregated, or combined with other uninsured motorist coverage or
underinsured motorists coverage.
If there is other applicable uninsured motorist coverage or underinsured motorists coverage, the maximum an insured
may recover under all applicable uninsured motorist coverages or underinsured motorists coverages is the highest
applicable limit of liability for one (1) vehicle under one (1) of the available policies, even though separate premiums may
have been paid for each policy or vehicle. If there is other applicable uninsured motorist coverage or underinsured
motorists coverage, subject to the LIMITS OF LIABILITY under Section IV, we will pay only our share of the damages.
Our share is the proportion that our limit of liability bears to the total of all available uninsured motorist coverage or
underinsured motorists coverage limits.
However, any uninsured motorist coverage or underinsured motorists coverage we provide for bodily injury to you
or a relative when not occupying an owned auto, subject to the LIMITS OF LIABILITY under Section IV, shall be
excess over any other uninsured motorist coverage or underinsured motorists coverage and our coverage applies
only in the amount by which it exceeds such other uninsured motorist coverage or underinsured motorists coverage.
If more than one uninsured motorist or underinsured motorists policy applies as excess, then:
    (1) the amount payable under this policy shall not exceed the difference between the uninsured motorist
        coverage or underinsured motorists coverage limit of the policy that applies as primary and the highest
        applicable uninsured motorist coverage or underinsured motorists coverage limit of any one of the uninsured
        motorist coverages or underinsured motorists coverages that applies as excess to the primary uninsured
        motorist or underinsured motorists coverage; and
    (2) we are then liable, subject to the LIMITS OF LIABILITY under Section IV, only for our share which is the
        proportion that our limit of liability bears to the total of all available uninsured motorist coverage or
        underinsured motorists coverage limits that applies as excess to the primary uninsured motorist or
        underinsured motorists coverage.
We will not pay for any damages which would duplicate any payment made for damages under other insurance.
ARBITRATION
Except as set forth in the last sentence of this paragraph, any dispute arising between any insured and us regarding:
(a) The extent to which the insured is legally entitled to recover against an owner or operator of an uninsured motor
    vehicle (i.e., issues of liability); or
(b) The amount of damages sustained by the insured may be arbitrated at the request of the insured. Binding
    arbitration will not be used to resolve disputes regarding policy interpretation, the existence of this Coverage in a
    particular policy, or the application of this Coverage to a particular claim or claimant.
Upon written demand from the insured for arbitration, each part will select an arbitrator and the two arbitrators so
named will select a third arbitrator. If such arbitrators are not selected within 45 days of such request, either party may
request that the matter be submitted for arbitration to the American Arbitration Association. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction thereof. Unless both parties agree otherwise,
arbitration will take place in the county and state in which the insured lives. Local rules of law as to procedure and
evidence will apply.
Any decision made by arbitrators shall be binding for the amount of damages not exceeding $75,000 for bodily injury
to or death of any one person, $150,000 for bodily injury to or death of 2 or more persons in any one motor vehicle
accident, or the corresponding policy limits for bodily injury or death, whichever is less.



A30IL (07-18)       Page 16 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 28 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 96 of 103 PageID #:266
                                When an award exceeds $75,000 for bodily injury to or death of any one person, or $150,000 for bodily injury to
                                or death of 2 or more persons in any one motor vehicle accident, or the corresponding policy limits for bodily injury
                                or death, whichever is less, either party shall have the right to a trial on all the issues in a court of competent
                                jurisdiction. This right must be exercised within 60 days of the award. Where such right is exercised by either party,
                                the judgment of the arbitrators shall not be binding on either party.
                                We will be obligated to pay no more than the applicable policy limits for this coverage regardless of whether an
                                arbitration results in an award in excess of the applicable policy limits for this coverage as defined in this policy.
                                We will pay all arbitration expenses except where recovery by the claimant exceeds the minimum Illinois Safety
                                Responsibility Law limits. If recovery exceeds the minimum limit, the person making claim shall pay his expenses and an
                                equal share of the expenses of the third arbitrator to the extent that recovery exceeds the minimum limit under the law.
                                TRUST AGREEMENT
                                When we make a payment under this Coverage:
                                1. We will be entitled to repayment of that amount out of any settlement or judgment the insured recovers from any
                                     person or organization legally responsible for the bodily injury.
                                2. The insured will hold in trust for our benefit all rights of recovery which he may have against any person or
                                     organization responsible for these damages. He will do whatever is necessary to secure all rights of recovery and
                                     will do nothing after the loss to prejudice these rights.
                                3. At our written request, the insured, in his own name, will take, through a designated representative, appropriate
                                     actions necessary to recover payment for damages from the legally responsible person or organization. The
                                     insured will pay us out of the recovery for our expenses, costs and attorneys' fees.
                                4. The insured will execute and furnish us with any needed documents to secure his and our rights and obligations.
                                CONDITIONS
                                The following conditions apply only to the Uninsured Motorists Coverage:
                                1. NOTICE
                                     As soon as possible after an accident, notice must be given us or our authorized agent stating:
                                     (a) The identity of the insured;
                                     (b) The time, place and details of the accident; and
                                     (c) The names and addresses of the injured, and of any witnesses.
                                     If the insured or his or her legal representative files suit before we make a settlement under this Coverage, he must
                                     immediately provide us with a copy of the pleadings.
                                2.   ASSISTANCE AND COOPERATION OF THE INSURED
                                     After we receive notice of a claim, we may require the insured to take any action necessary to preserve his
                                     recovery rights against any allegedly legally responsible person or organization. We may require the insured to
                                     make that person or organization a defendant in any action against us.
                                3.   ACTION AGAINST US
                                     No suit, action, or arbitration proceedings for recovery of any claim may be brought against us until the insured
                                     has fully complied with all the terms of this policy. The insured must file proof of loss with the Company within 1
                                     year from the date of loss. Further, any suit, action, or arbitration will be barred unless commenced within two years
                                     after the date the claim was denied in whole or in part. Arbitration proceedings will not commence until we receive
                                     your written demand for arbitration.
                                4.   PROOF OF CLAIM-MEDICAL REPORTS
                                     As soon as possible, the insured or other person making claim must give us written proof of claim, under oath if
                                     required. This will include details of the nature and extent of injuries, treatment, and other facts which may affect the
                                     amount payable.
                                     Proof of claim must be made on forms furnished by us unless we have not furnished these forms within 15 days after
                                     receiving notice of claim.
                                     The injured person will submit to examination by doctors chosen by us, at our expense, as we may reasonably
                                     require. In the event of the insured's incapacity or death, his legal representative must, at our request, authorize us
                                     to obtain medical reports and copies of records.
                                5.   PAYMENT OF LOSS
*400001449461349212022002960*




                                     Any amount due is payable:
                                     (a) To the insured or his authorized representative;
                                     (b) If the insured is a minor, to his parent or guardian; or
                                     (c) If the insured is deceased, to his surviving spouse or party to a civil union, if a resident of the same household;
                                         otherwise


                                A30IL (07-18)       Page 17 of 20             Policy Number: 4494-61-34-92                           Renewal Policy   Page 29 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 97 of 103 PageID #:267
     (d) To a person authorized by law to receive the payment; or to a person legally entitled to recover payment for the
         damages.
     We may at our option, pay an amount due in accordance with (d) above.

                                            SECTION V-GENERAL CONDITIONS
These conditions apply to all Coverages in this policy.
1. TERRITORY
   This policy applies only to accidents, occurrences or losses during the policy period within the United States of
   America, its territories or possessions, or Canada or when the auto is being transported between ports thereof.
2.   PREMIUM
     When you dispose of, acquire ownership of, or replace a private passenger auto, farm auto or utility auto, any
     necessary premium adjustment will be made as of the date of the change and in accordance with our manuals.
3.   CHANGES
     The terms and provisions of this policy cannot be waived or changed, except by an endorsement issued to form a
     part of this policy.
     We may revise this policy during its term to provide more coverage without an increase in premium. If we do so,
     your policy will automatically include the broader coverage when effective in your state.
     The premium for each auto is based on the information we have in your file. You agree:
     (a) That we may adjust your policy premiums during the policy term if any of this information on which the premiums
         are based is incorrect, incomplete or changed.
     (b) That you will cooperate with us in determining if this information is correct and complete.
     (c) That you will notify us of any changes in this information.
     (d) That we may adjust your policy premium during the policy term or at renewal if any person who is an insured
         becomes an additional driver during the policy term or at renewal.
     Any calculation or recalculation of your premium or changes in your coverage will be based on the rules, rates and
     forms on file, if required, for our use in your state.
4.   ASSIGNMENT
     Assignment of interest under this policy will not bind us without our written consent. If you die, this policy will cover:
     (a) Your surviving spouse or party to a civil union, if a resident of the same household;
     (b) The executor or administrator of your estate, but only while operating an owned auto and while acting within the
         scope of his duties;
     (c) Any person having proper temporary custody of and operating the owned auto, as an insured, until the
         appointment and qualification of the executor or administrator of your estate; and
     (d) Under the Medical Payments Coverage, a person who was a relative at the time of your death.
5.   POLICY PERIOD
     Unless otherwise cancelled, this policy will expire as shown in the declarations. But, it may be continued by our
     offer to renew and your acceptance by payment of the required renewal premium prior to the expiration date.
     Each period will begin and expire as stated in the declarations.
6.   CANCELLATION BY THE INSURED
     You may cancel this policy by providing notice to us stating when, after the notice, cancellation will be effective.
     If this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be pro-rated.
7.   CANCELLATION BY US
     We may cancel this policy by mailing to you, at the last mailing address known to the company, written notice
     stating when the cancellation will be effective.
     We will mail this notice:
     (a) 10 days in advance if the proposed cancellation is for non-payment of premium or any of its installments when
          due;
     (b) 30 days in advance in all other cases.
     The mailing of the above notice will be sufficient proof of notice. The policy will cease to be in effect as of the date
     and hour stated in the notice.
     If this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be pro-rated.
     Payment or tender of unearned premium is not a condition of cancellation.




A30IL (07-18)       Page 18 of 20             Policy Number: 4494-61-34-92                            Renewal Policy   Page 30 of 36
                                                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 98 of 103 PageID #:268
                                8.   CANCELLATION BY US IS LIMITED
                                     After this policy has been in effect for 60 days or, if the policy is a renewal policy, we will not cancel except for any of
                                     the following reasons:
                                     (a) You do not pay the initial premium on other than a renewal policy or any additional premiums for this policy or
                                         fail to pay any premium installment when due to us or our agent.
                                     (b) You obtained the policy through material misrepresentation.
                                     (c) Any insured violated any of the terms and conditions of the policy.
                                     (d) You failed to disclose fully in your application your motor vehicle accidents and moving traffic violations for the
                                         preceding 36 months.
                                     (e) Any insured made a false or fraudulent claim or knowingly aided or abetted another in presenting such a claim.
                                     (f) Any insured or customary operator:
                                         (i) Has within the 12 months prior to the notice of cancellation, had his driver2s license under suspension or
                                               revocation;
                                         (ii) Is or becomes subject to epilepsy or heart attacks and cannot produce a certificate from a physician
                                               testifying to his unqualified ability to operate a motor vehicle.
                                         (iii) Has an accident record, conviction record (criminal or traffic), physical, mental or other condition which is
                                               such that his operation of an auto might endanger the public safety.
                                     (g) Any insured or customary operator, within 36 months prior to the notice of cancellation or non-renewal, has
                                         been addicted to the use of narcotics or drugs.
                                     (h) Any insured or customary operator has been convicted or forfeited bail during the 36 months immediately
                                         preceding the notice of cancellation for:
                                         (i) Any felony;
                                         (ii) Criminal negligence in death, homicide or assault arising out of the operation of a motor vehicle;
                                         (iii) Operating a motor vehicle while in an intoxicated condition;
                                         (iv) Operating a motor vehicle while under the influence of drugs;
                                         (v) Leaving the scene of an accident without stopping to report;
                                         (vi) Theft or an unlawful taking of an auto; or (vii) making false statements in an application for a driver's license.
                                     (i) Any insured or customary operator has been convicted of or forfeited bail for 3 or more violations within the 12
                                         months immediately preceding the notice of cancellation, of any law, ordinance or regulation limiting the speed of
                                         motor vehicles, of any of the provisions of motor vehicle laws of any state, violation of which is a misdemeanor,
                                         whether or not the violations were the repetitions of the same offense or different offenses.
                                     (j) The insured auto is mechanically defective to the extent that its operation might endanger public safety.
                                     (k) The insured auto is used in carrying passengers for hire or compensation. However, the use of any auto for a
                                         car pool shall not be considered use of an auto for hire or compensation.
                                     (l) The insured auto is used in the business of transporting flammables or explosives.
                                     (m) The insured auto is an authorized emergency vehicle.
                                     (n) The insured auto is modified or changed in condition so as to increase the risk substantially.
                                     (o) The insured auto is subject to an inspection law and has not been inspected or, if inspected, has failed to qualify.
                                     Our failure to cancel for any of these reasons will not obligate us to renew the policy.
                                9.  RENEWAL
                                    We will not refuse to renew this policy unless written notice of our refusal to renew is mailed to you, at the address
                                    shown in this policy, at least 30 days prior to the expiration date (or 60 days prior to the expiration date if this policy
                                    has been in effect or renewed for 5 or more years). The mailing of this notice by us will be sufficient proof of notice.
                                    This policy will expire without notice if any of the following conditions exist:
                                    (a) You do not pay any premium as we require to renew this policy.
                                    (b) You have informed us or our agent that you wish the policy to be cancelled or not renewed.
                                    (c) You do not accept our offer to renew or you refuse to provide us with renewal classification and rating
                                         information as we may require.
                                10. OTHER INSURANCE
                                    If other insurance is obtained on your insured auto, any similar insurance afforded under this policy for that auto will
                                    terminate on the effective date of the other insurance.
                                11. DIVIDEND PROVISION
*400001449461349212022002961*




                                    You are entitled to share in a distribution of the surplus of the Company as determined by its Board of Directors
                                    from time to time.




                                A30IL (07-18)       Page 19 of 20              Policy Number: 4494-61-34-92                            Renewal Policy   Page 31 of 36
                Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 99 of 103 PageID #:269
12. DECLARATIONS
    By accepting this policy, you agree that:
    (a) The statements in your application and in the declarations are your agreements and representations;
    (b) This policy is issued in reliance upon the truth of these representations; and
    (c) This policy, along with the application and declaration sheet, embodies all agreements relating to this insurance.
        The terms of this policy cannot be changed orally.
13. FRAUD AND MISREPRESENTATION
    Coverage is not provided to any person who knowingly conceals or misrepresents any material fact or circumstance
    relating to this insurance:
    (a) At the time of application; or
    (b) At any time during the policy period; or
    (c) In connection with the presentation or settlement of a claim.
14. EXAMINATION UNDER OATH
    The insured or any other person seeking coverage under this policy must submit to examination under oath by any
    person named by us when and as often as we may require.
15. TERMS OF POLICY CONFORMED TO STATUTES
    Any terms of this policy in conflict with the statutes of Illinois are amended to conform to those statutes.
16. DISPOSAL OF VEHICLE
    If you relinquish possession of a leased vehicle or if you sell or relinquish ownership of an owned auto, any
    coverage provided by this policy for that vehicle will terminate on the date you do so.
17. CHOICE OF LAW
    The policy and any amendment(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
    Illinois.

                                      SECTION VI-AMENDMENTS AND ENDORSEMENTS
1. SPECIAL ENDORSEMENT UNITED STATES GOVERNMENT EMPLOYEES
A. Under the Property Damage coverage of Section I, we provide coverage to United States Government
   employees, civilian or military, using
   1. Motor vehicles owned or leased by the United States Government or any of its agencies, or
   2. Rented motor vehicles used for United States Government business, when such use is with the permission of
      the United States Government. Subject to the limits described in paragraph B. below, we will pay sums you
      are legally obligated to pay for damage to these vehicles.
B. The following limits apply to this Coverage:
   1. A $100 deductible applies to each occurrence.
   2. For vehicles described in A.1. above, our liability shall not exceed the lesser of the following:
      (a) The actual cash value of the property at the time of the occurrence; or
      (b) The cost to repair or replace the property, or any of its parts with other of like kind and quality; or
      (c) Two months basic pay of the insured; or
      (d) The limit of Property Damage liability coverage stated in the declarations.
    3.   For    vehicles described in A.2. above, our liability shall not exceed the lesser of the following:
         (a)    The actual cash value of the property at the time of the occurrence; or
         (b)    The cost to repair or replace the property, or any of its parts with other of like kind and quality; or
         (c)    The limit of Property Damage liability coverage stated in the declarations.
This insurance is excess over other valid and collectible insurance.




            W. C. E. Robinson                                                     William E. Roberts
                Secretary                                                              President




A30IL (07-18)       Page 20 of 20               Policy Number: 4494-61-34-92                              Renewal Policy   Page 32 of 36
                                            Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 100 of 103 PageID #:270

                                GEICO
                                GEICO CASUALTY COMPANY
                                                                                                      Automobile Policy Endorsement
                                                                                                      Rental Reimbursement Endorsement
                                Policy Number: 4494-61-34-92

                                We agree with you that the policy is amended as follows:
                                SECTION III - PHYSICAL DAMAGE COVERAGES
                                The following coverage is added:
                                   Coverage-Rental Reimbursement
                                When there is a loss to an owned auto for which a specific premium charge indicates that rental reimbursement
                                coverage is afforded:
                                We will reimburse the insured toward costs the insured incurs to rent an auto. Reimbursement will not exceed the limits
                                described in the declarations and payment will be limited to a reasonable and necessary period of time required to repair
                                or replace the owned auto. This coverage applies only if:
                                     1.   The owned auto is withdrawn from use for more than 24 consecutive hours, and
                                     2.   The loss to the owned auto is covered under comprehensive or collision coverage of this policy.
                                When there is a total theft of the entire auto, we will reimburse the insured toward costs the insured incurs to rent an
                                auto, subject to the following limitations:
                                    1. This coverage will reimburse the insured for reasonable rental expenses beginning 48 hours after a theft of the
                                        entire vehicle covered under the comprehensive coverage of this policy; and
                                     2.   This coverage may be used to reimburse reasonable rental expenses in excess of those provided by Section III
                                          of the policy if and to the extent the coverage limits under rental reimbursement exceed those provided in
                                          Section III of the policy. In that event, the amount payable under this endorsement is the amount by which this
                                          coverage exceeds those described in Section III of the policy; and
                                     3.   Subject to number 2 above, in no event shall the total amount payable under both this coverage and the
                                          supplemental coverage in Section III of the policy exceed the daily limit of coverage provided by this endorsement.
                                Reimbursement for rental charges shall end the earliest of when the owned auto has been:
                                     1.   Returned to you; or
                                     2.   Repaired; or
                                     3.   Replaced; or
                                     4.   Deemed a total loss by us:
                                          (a) Seventy-two (72) hours after we pay the applicable limit of liability under Section III; or
                                          (b) Seventy-two (72) hours after our initial settlement offer;
                                      whichever comes first.
                                However, when there is a total theft of an owned auto, reimbursement for rental charges shall end the earliest of:
                                   1. The date the auto is returned to use if the vehicle is recovered before payment of the total theft claim to you or
                                      the owner of the vehicle; or if the vehicle is not recovered,
                                   2. Seventy-two (72) hours after our initial settlement offer of the actual cash value of the owned auto.
                                   3. Seventy-two (72) hours after the failure to provide either a proof of loss or recorded statement if requested by us.
                                No deductible applies to this coverage.
                                CONDITIONS
                                In the case of theft of the entire auto, the insured must promptly notify the police that the vehicle was stolen. The
                                insured must cooperate fully with the policy investigation, with the prosecution of any person(s) charged with theft and
                                any civil suit brought by us against the person(s) responsible to recover for the loss.

                                The coverage provided by this endorsement is subject to all the provisions and conditions of SECTION III of the policy.
                                The COMPANY affirms this endorsement.
*400001449461349212022002962*




                                                         W. C. E. Robinson                                           William E. Roberts
                                                            Secretary                                                     President

                                A-431IL (05-11)                                                                                        Renewal Policy   Page 33 of 36
           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 101 of 103 PageID #:271

                                                              AUTOMOBILE POLICY
                                                              AMENDMENT
Policy Number: 4494-61-34-92
                                                              ILLINOIS

                                                              UNDERINSURED MOTORISTS
                                                              COVERAGE AMENDMENT

Your policy provisions are amended as follows:                     applicable at the time of the accident is less than
                                                                   the limits for underinsured motorists coverage
With respect to such insurance as is afforded by the
                                                                   provided the insured by this policy.
policy for damages because of bodily injury caused by
accident and arising out of the ownership, maintenance,            motor vehicle means a land motor vehicle or trailer
or use of an uninsured motor vehicle the definition of             other than: (a) a farm type tractor or other vehicle
uninsured motor vehicle is amended to include                      designed for use principally off public roads, while
underinsured motor vehicle, subject to the following               not upon public roads; (b) a vehicle operated on rails
provision:                                                         or crawler-treads; or (c) a vehicle while located for
                                                                   use as a residence or premises.
1.   The limits of liability for this insurance as shown in
     the declarations shall be the total limit of the         3.   In the event of any payment under this coverage, we
     company's liability for all damages because of bodily         shall be subrogated to the extent of such payment to
     injury as the result of any one accident regardless of        all of the insured's rights of recovery therefor. The
     the number of covered persons, claims made, or                insured shall do nothing after loss to prejudice such
     vehicles or premiums shown on the policy, or
                                                                   rights.
     premiums paid, or vehicles involved in an accident
     arising out of the ownership, maintenance or use of      4.   Unless otherwise agreed, no payment will be made
     an underinsured motor vehicle , less those amounts            under this coverage until all bodily injury liability
     actually recovered under the applicable bodily                limits, or portion thereof, which apply to the
     injury insurance policy, bonds or other security              underinsured motor vehicle and its operators are
     maintained on the underinsured motor vehicle.                 partially or fully exhausted by payment of judgment
                                                                   or settlement.
2.   When used in reference to this insurance (including
     this and other amendments forming a part of the          5.   The maximum amount payable under this coverage
     policy):                                                      is the Underinsured Motorists Coverage limit less
                                                                   the amount actually recovered under the applicable
     underinsured motor vehicle means a motor vehicle
                                                                   bodily injury insurance policies, bonds or other
     with respect to the ownership, maintenance or use
                                                                   security maintained on the underinsured motor
     of which the sum of the limits of liability under all
                                                                   vehicle.
     bodily injury liability bonds and insurance policies




We affirm this amendment.




             W. C. E. Robinson                                                       William E. Roberts
                 Secretary                   GEICO Casualty Company                       President




CC1102 (10-04)                                                                                  Renewal Policy   Page 34 of 36
                                           Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 102 of 103 PageID #:272

                                GEICO
                                GEICO CASUALTY COMPANY
                                                                                                  Automobile Policy Amendment
                                                                                                  Emergency Road Service Coverage
                                Policy Number: 4494-61-34-92


                                Your policy provisions are amended as follows:
                                SECTION III
                                PHYSICAL DAMAGE COVERAGES
                                Emergency Road Service
                                We   will pay reasonable expenses an insured incurs for the owned or non-owned auto, for:
                                1.   mechanical labor up to one hour at the place of breakdown;
                                2.   lockout services up to $100 per lockout if keys to the auto are lost, broken or accidentally locked in the auto;
                                3.   if it will not run, towing to the nearest repair facility where the necessary repairs can be made;
                                4.   towing it out if it is stuck on or immediately next to a public highway;
                                5.   delivery of gas, oil, loaned battery, or change of tire. WE DO NOT PAY FOR THE COST OF THE GAS, OIL,
                                     LOANED BATTERY, OR TIRE(S).
                                OBTAINING SERVICE UNDER THIS AMENDMENT
                                You may secure service under this amendment in the following manner:
                                SIGN AND DRIVE
                                The first method, called sign and drive, features a toll-free number in which the insured calls a GEICO Emergency Road
                                Service representative who will dispatch a service vendor. Upon verification of Emergency Road Service (ERS)
                                coverage, reasonable and necessary charges for covered services provided will be automatically billed to the Company
                                by the Service vendor. The insured need only sign a receipt at the time of service which authorizes the company to
                                directly pay the service vendor. Any additional mileage, other fees not specifically addressed above, or lockout services
                                in excess of $100 will be at the insured's expense.
                                HIRED SERVICES
                                The second method occurs when the insured does not use the sign and drive feature described above and hires services
                                without prior approval from the Emergency Road Service (ERS) Department. Upon verification of Emergency Road
                                Service (ERS) coverage, for covered services provided, up to a limit of $50 will apply. Lockout services are limited to
                                $100. Requests for reimbursement must be accompanied by an original itemized receipt and must be submitted within 60
                                days of service.
                                There will be a limit of one reimbursement per disablement.

                                We affirm this amendment.




                                                    W. C. E. Robinson                                                O. M. Nicely
                                                      Secretary                                                       President
*400001449461349212022002963*




                                CC-115 (04-08)                                                                                      Renewal Policy   Page 35 of 36
Case: 1:20-cv-04306 Document #: 18 Filed: 09/03/20 Page 103 of 103 PageID #:273




                                                                   Renewal Policy   Page 36 of 36
